Exhibit 10.1

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED
SENIOR SECURED TERM LOAN
CREDIT AGREEMENT

 

Dated as of September 24, 2012

 

among

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.,
as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY THERETO,

 

and

 

CITIBANK, N.A.

as Collateral Agent and Administrative Agent

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.
AMENDED AND RESTATED SENIOR SECURED TERM LOAN CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

SECTION 1.01

Defined Terms

2

SECTION 1.02

Other Interpretive Provisions

43

SECTION 1.03

Accounting Terms

44

SECTION 1.04

Times of Day

44

 

 

 

ARTICLE II

 

THE LOANS

 

 

 

SECTION 2.01

The Term Loans

44

SECTION 2.02

Borrowing of Loans

45

SECTION 2.03

Prepayments

46

SECTION 2.04

Repayment of the Term Loans

48

SECTION 2.05

Interest and Fees

48

SECTION 2.06

Computation of Interest and Fees

50

SECTION 2.07

Evidence of Debt

50

SECTION 2.08

Payments Generally; Administrative Agent’s Clawback

50

SECTION 2.09

Sharing of Payments by Lenders

52

SECTION 2.10

Incremental Facilities

53

SECTION 2.11

Extensions of Term Loans

55

SECTION 2.12

Defaulting Lenders

56

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

SECTION 3.01

Taxes

58

SECTION 3.02

[Intentionally omitted]

61

SECTION 3.03

[Intentionally omitted]

61

SECTION 3.04

Increased Costs

61

SECTION 3.05

[Intentionally omitted]

62

SECTION 3.06

Mitigation Obligations; Replacement of Lenders

62

SECTION 3.07

Survival

62

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO BORROWING

 

 

 

SECTION 4.01

Conditions of Borrowing

62

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 5.01

Formation and Qualification

67

SECTION 5.02

Authority

67

SECTION 5.03

Entity Names

68

SECTION 5.04

Financial Statements

68

SECTION 5.05

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance

68

SECTION 5.06

Licenses and Permits

70

SECTION 5.07

Default of Indebtedness

70

SECTION 5.08

No Default

70

SECTION 5.09

Tax Returns

70

SECTION 5.10

Disclosure

70

SECTION 5.11

Margin Regulations

71

SECTION 5.12

No Burdensome Restrictions

71

SECTION 5.13

Investment Company Act

71

SECTION 5.14

Insurance

71

SECTION 5.15

No Labor Disputes

71

SECTION 5.16

O.S.H.A. and Environmental Compliance

71

SECTION 5.17

Ownership of Property; Liens; Investments, Etc.

72

SECTION 5.18

Patents, Trademarks, Copyrights and Licenses

73

SECTION 5.19

Priority

73

SECTION 5.20

Anti-Terrorism Laws

73

SECTION 5.21

Trading with the Enemy

74

SECTION 5.22

Use of Proceeds

74

SECTION 5.23

Swaps

74

SECTION 5.24

Capital Stock

74

SECTION 5.25

Equity Transactions

75

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 6.01

Financial Statements

75

SECTION 6.02

Certificates; Other Information

76

SECTION 6.03

Notices

79

SECTION 6.04

Payment of Indebtedness

80

SECTION 6.05

Corporate Existence

80

SECTION 6.06

Maintenance of Properties

80

SECTION 6.07

Payment of Taxes and Other Claims

81

SECTION 6.08

Maintenance of Insurance

81

SECTION 6.09

Compliance with Laws

82

SECTION 6.10

Books and Records

82

SECTION 6.11

Inspection Rights

82

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.12

Use of Proceeds

82

SECTION 6.13

Covenant to Guarantee Obligations and Give Security

82

SECTION 6.14

Compliance with ERISA

84

SECTION 6.15

Compliance with Environmental Laws

85

SECTION 6.16

Post-Closing Obligations

85

SECTION 6.17

Events of Loss

87

SECTION 6.18

Further Assurances

88

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

SECTION 7.01

Liens

89

SECTION 7.02

Indebtedness

89

SECTION 7.03

Fundamental Changes

92

SECTION 7.04

Limitations on Asset Sales

93

SECTION 7.05

Restricted Payments

96

SECTION 7.06

Change in Nature of Business

98

SECTION 7.07

Transactions with Affiliates

99

SECTION 7.08

Financial Covenants

100

SECTION 7.09

[Reserved]

100

SECTION 7.10

Accounting Changes

100

SECTION 7.11

Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries

100

SECTION 7.12

Limitation on the Issuance and Sale of Capital Stock of Subsidiaries

102

SECTION 7.13

Limitation on Sale and Leaseback Transactions

102

SECTION 7.14

Investments

103

SECTION 7.15

Hedging Agreements

103

SECTION 7.16

Amendments of Certain Documents

103

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

SECTION 8.01

Events of Default

103

SECTION 8.02

Remedies Upon Event of Default

106

SECTION 8.03

Application of Funds

106

 

 

 

ARTICLE IX

 

AGENTS

 

 

 

SECTION 9.01

Appointment and Authority

107

SECTION 9.02

Rights as a Lender

108

SECTION 9.03

Exculpatory Provisions

109

SECTION 9.04

Reliance by Administrative Agent and Collateral Agent

110

SECTION 9.05

Delegation of Duties

111

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.06

Resignation of Administrative Agent and Collateral Agent

111

SECTION 9.07

Non-Reliance on Agents and Other Lenders

112

SECTION 9.08

[Intentionally Omitted]

112

SECTION 9.09

Administrative Agent May File Proofs of Claim

112

SECTION 9.10

Collateral and Guarantee Matters

113

SECTION 9.11

Indemnification

113

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

 

SECTION 10.01

Amendments, Etc.

114

SECTION 10.02

Notices; Effectiveness; Electronic Communications

115

SECTION 10.03

No Waiver; Cumulative Remedies

117

SECTION 10.04

Expenses; Indemnity; Damage Waiver

117

SECTION 10.05

Payments Set Aside

120

SECTION 10.06

Successors and Assigns

120

SECTION 10.07

Treatment of Certain Information; Confidentiality

124

SECTION 10.08

Right of Setoff

126

SECTION 10.09

Interest Rate Limitation

127

SECTION 10.10

Counterparts; Integration; Effectiveness

127

SECTION 10.11

Survival of Representations and Warranties

127

SECTION 10.12

Severability

128

SECTION 10.13

Replacement of Lenders

128

SECTION 10.14

Governing Law; Jurisdiction; Etc.

129

SECTION 10.15

WAIVER OF JURY TRIAL

130

SECTION 10.16

No Advisory or Fiduciary Responsibility

130

SECTION 10.17

USA PATRIOT Act Notice

130

SECTION 10.18

Time of the Essence

131

SECTION 10.19

Intercreditor Legend

131

SECTION 10.20

No Novation

131

SECTION 10.21

Release and Covenant Not to Sue

132

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

IA

 

Term A Lenders and Term A Lenders’ Commitments

IB

 

Term B Lenders and Term B Lenders’ Commitments

1.01(a)

 

Subsidiary Guarantors

4.01(e)

 

Disclosed Litigation

5.01(a)

 

Jurisdictions of Formation and Qualification

5.01(b)

 

Subsidiaries

5.02

 

Approvals, Consents, Authorizations

5.03

 

Entity Names

5.05(d)

 

ERISA Plans

5.05(d)(ix)

 

Contributions to Health, Accident or Life Insurance Benefits

5.06

 

Licenses and Permits

5.09

 

Tax Identification Numbers

5.15

 

Labor Disputes

5.16

 

O.S.H.A. and Environmental Compliance

5.17(b)(i)

 

Material Owned Real Property

5.17(b)(ii)

 

Material Leased Real Property (Loan Parties as lessee)

5.17(b)(iii)

 

Material Leased Real Property (Loan Parties as lessor)

5.18

 

Patents, Trademarks, Copyrights and Licenses

5.24

 

Capital Stock

7.01

 

Existing Liens

7.02

 

Existing Indebtedness

7.07(g)

 

Transactions with Affiliates

7.14

 

Existing Investments

10.02

 

Administrative Agent’s Office; Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Borrowing Notice

B

 

Perfection Certificate

C-1

 

Term Loan A Note

C-2

 

Term Loan B Note

D

 

Compliance Certificate

E-1

 

Assignment and Assumption (Non Loan Party)

E-2

 

Assignment and Assumption (Loan Party)

F

 

Mortgage

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“this Agreement”) is entered into as
of September 24, 2012, among AVENTINE RENEWABLE ENERGY HOLDINGS, INC., a
Delaware corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), CITIBANK,
N.A., in its capacity as administrative agent for the Lenders (in such capacity,
together with any successor in interest or assignee pursuant to Article IX, the
“Administrative Agent”), and CITIBANK, N.A., in its capacity as collateral agent
for the Secured Parties (in such capacity, together with any successor in
interest or assignee pursuant to Article IX, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and Collateral
Agent are parties to that certain Senior Secured Term Loan Credit Agreement,
dated as of December 22, 2010 (as amended, restated, supplemented, or otherwise
modified from time to time prior to the date hereof, the “Original Credit
Agreement”);

 

WHEREAS, as a result of certain events of default expected to occur under the
Original Credit Agreement, the Borrower, the Lenders, the Administrative Agent
and the Collateral Agent entered into the Forbearance Agreement (as defined
herein);

 

WHEREAS, following execution and delivery of the Forbearance Agreement, the
Borrower, the Lenders, the Subsidiary Guarantors and a majority of the holders
of the Borrower’s issued and outstanding common stock as of the date thereof
entered into the Restructuring Agreement (as defined herein);

 

WHEREAS, in accordance with the Restructuring Agreement, the Borrower has
requested that the Lenders, the Administrative Agent and the Collateral Agent
amend and restate the Original Credit Agreement in order to, among other things,
(a) provide for a new term loan A of $30,000,000 by certain of the Lenders, as
set forth herein (such loan, as further defined herein, the “Term Loan A” and
the Lenders providing the Term Loan A, as further defined herein, the “Term Loan
A Lenders”), (b) amend, restate, convert and continue $100,000,000 in principal
amount of the Existing Term Loan (as defined herein) extended under the Original
Credit Agreement as a term loan B hereunder (as further defined herein, the
“Term Loan B”), and (c) cancel and extinguish the remainder of the Existing Term
Loan;

 

WHEREAS, in furtherance of the Restructuring Agreement, on the date hereof, the
Borrower will issue new shares of its common stock to the Lenders (or their
designees), with 50% of such shares being issued to the Term Loan A Lenders (or
their designees) in consideration of the Term Loan A Lenders’ agreement to make
the Term Loan A and 50% of such shares being issued to all of the Lenders
existing as of the Closing Date (or their designees) in consideration of the
Lenders’ agreement to cancel and extinguish that portion of the Existing Term
Loan in excess of the Term Loan B;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Lenders have indicated their willingness to amend and restate the
Original Credit Agreement but only on the terms and conditions of this
Agreement, including the continuation of all security interests in the
Collateral pursuant to the Collateral Documents and the continuation of the
guarantees pursuant to the Subsidiary Guaranty (each as defined herein).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01                                      Defined Terms.  As used in
this Agreement, the following terms shall have the meanings set forth below:

 

“ABL Cap” means $58,000,000.

 

“ABL First Priority Liens” has the meaning set forth in the Intercreditor
Agreement.

 

“ABL Obligations” has the meaning specified in Section 7.02(a)(ii)(A).

 

“ABL Primary Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“ABL Second Priority Liens” has the meaning set forth in the Intercreditor
Agreement.

 

“Accounting Change” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission.

 

“Activities” has the meaning specified in Section 9.02(b).

 

“Additional Term Commitments” has the meaning set forth in Section 2.10(a).

 

“Additional Commitment Effective Date” has the meaning specified in
Section 2.10(d).

 

“Adjusted Consolidated Net Income” means, for any period, the aggregate net
income (or loss) of the Borrower and its Subsidiaries for such period determined
in conformity with GAAP; provided that the following items shall be excluded in
computing Adjusted Consolidated Net Income (without duplication):

 

(a)                                 the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its

 

2

--------------------------------------------------------------------------------


 

Subsidiaries or all or substantially all of the property and assets of such
Person are acquired by the Borrower or any of its Subsidiaries;

 

(b)                                 the net income of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such net income is not at the time permitted by the operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Subsidiary
(other than any restriction permitted by clause (f), (g)  or (h) of
Section 7.11) but excluding any amount of cash actually distributed by such
Subsidiary to the Borrower or another Subsidiary during such period;

 

(c)                                  any gains or losses (on an after-tax basis)
attributable to sales of assets outside the ordinary course of business of the
Borrower and its Subsidiaries;

 

(d)                                 [Intentionally Omitted];

 

(e)                                  all extraordinary gains or losses;

 

(f)                                   income or loss attributable to
discontinued operations (including, without limitation, operations disposed of
during such period whether or not such operations were classified as
discontinued);

 

(g)                                  any non-cash compensation expense realized
from grants of stock appreciation or similar rights, stock options or other
rights to officers, directors or employees of the Borrower or any of its
Subsidiaries;

 

(h)                                 the cumulative effect of a change in
accounting principles;

 

(i)                                     any expense with respect to which, and
to the extent that, the Borrower is indemnified by a third party (but only if
and to the extent that the related indemnification payment from such third party
is not included in the calculation of the net income of the Borrower);

 

(j)                                    any non-cash asset impairment charges
resulting from application of the FASB Accounting Standards Codification No. 350
and No. 360 and the amortization of intangibles pursuant to the FASB Accounting
Standards Codification No. 805;

 

(k)                                 any increase in amortization or depreciation
of existing assets or any one-time non-cash charges resulting from purchase
accounting in connection with acquisitions; and

 

(l)                                     any non-cash gain or loss attributable
to any Hedging Agreement until such time as it is settled, at which time the net
gain or loss shall be included.

 

“Administrative Agent” has the meaning specified in the introductory
paragraph of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Notwithstanding the
foregoing, solely for the purpose of (x) the definitions of “Required Term Loan
A Lenders”, “Required Term Loan B Lenders” and “Required Lenders” and
(y) Sections 10.06(d) and 10.06(h), no Lender shall be deemed to Control the
Borrower solely because such Lender (or an Affiliate of an Approved Fund of such
Lender), in its capacity as a New Equity Holder:  (i) has the right to, or
otherwise participates in, the selection of the initial Board of Directors of
the Borrower on the Closing Date; (ii) has the right to, or otherwise
participates in, the selection of any observer to the Board of Directors of the
Borrower from time to time; (iii) is the owner of common stock of the Borrower
so long as such Lender, together with its Affiliates and Approved Funds, owns
less than 40% of the common stock of the Borrower on a Fully-Diluted Basis; or
(iv) may be deemed to be acting together with other New Equity Holders as a
group (within the meaning of Section 13(d) of the Exchange Act).

 

“Affiliated Lender” has the meaning specified in Section 10.06(h).

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
any co-agent or sub-agent appointed from time to time pursuant to Section 9.05.

 

“Agent’s Group” has the meaning specified in Section 9.02(b).

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Principal Amount” has the meaning specified for such term in the
Intercreditor Agreement.

 

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Agreement Among Lenders” means that certain Agreement Among Lenders, by and
among the Term Loan A Lenders and the Term Loan B Lenders, dated as of
September 24, 2012, as the same may be further amended, restated, supplemented
or otherwise modified from time to time.

 

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism or money
laundering, including Executive Order No. 13224, the USA PATRIOT Act, any
Applicable Law comprising or implementing the Bank Secrecy Act, and any
Applicable Law administered by the

 

4

--------------------------------------------------------------------------------


 

United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing Applicable Laws may from time to time be amended, renewed,
extended, or replaced).

 

“Applicable Discount” has the meaning set forth in the definition of “Dutch
Auction”.

 

“Applicable Law” means, all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Contractual Obligation or contract in
question, including all common law and equitable principles; all provisions of
all international, foreign, federal, state and local statutes, treaties, rules,
regulations, ordinances, codes, and determinations and orders of arbitrators or
courts or other Governmental Authorities, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Loan A, Term
Loan B, or New Term Loan represented by such Lender’s Commitment (if any) or
outstanding principal amount of such Term Loan or New Term Loan (as applicable)
at such time.  The initial Applicable Percentage of each Lender in respect of
the Term Loans is set forth on Schedule IA and Schedule IB hereto or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means:

 

(a)                                 the sale, lease, conveyance or other
disposition (including by way of merger or consolidation) in one transaction or
a series of related transactions of any assets of the Borrower or any of its
Subsidiaries to any Person other than the Borrower and its Subsidiary
Guarantors; or

 

(b)                                 the issuance of Capital Stock in any of the
Borrower’s Subsidiaries (other than directors’ qualifying shares) or the sale or
other disposition of Capital Stock in any of the Borrower’s Subsidiaries to any
Person other than the Borrower and its Subsidiary Guarantors;

 

in each case, that is not governed by Section 7.03; provided that “Asset Sale”
shall not include:

 

(i)                                     sales or other dispositions of accounts,
inventory, products, services, receivables and other Consolidated Current Assets
in the ordinary course of business;

 

(ii)                                  sales, transfers or other dispositions of
assets constituting a Permitted Investment or Restricted Payment permitted to be
made under Section 7.05 or Section 7.14, as applicable;

 

(iii)                               [Intentionally omitted];

 

5

--------------------------------------------------------------------------------


 

(iv)                              any sale, transfer, assignment or other
disposition in the ordinary course of business of any property or equipment that
has become damaged, worn out, obsolete or otherwise unsuitable for use in
connection with the business of the Borrower or its Subsidiaries;

 

(v)                                 sales or grants of licenses to use the
Borrower’s or any of its Subsidiaries’ patents, trade secrets, know-how and
technology to the extent that such license does not prohibit the licensor from
using the patent, trade secret, know-how or technology;

 

(vi)                              foreclosures on assets;

 

(vii)                           any sale or other disposition in the ordinary
course of business of intellectual property or other assets (other than
Specified Collateral) which are obsolete, surplus, worn out or no longer
commercially viable to operate and maintain or desirable in the conduct of the
business of the Borrower and its Subsidiaries;

 

(viii)                        the lease or sublease of other property or assets
(other than Specified Collateral) in the ordinary course of business not
involving any purchase option which does not materially interfere with the
business of the Borrower and its Subsidiaries, taken as a whole (subject, in the
case of any Collateral, to the Lien securing the Obligations);

 

(ix)                              to the extent allowable under Section 1031 of
the Code (or comparable or successor provision), any exchange of property (other
than Specified Collateral) for like property for use in any Permitted Business;

 

(x)                                 any Lien (or foreclosure thereon) securing
Indebtedness to the extent such Lien is permitted by Section 7.01; or

 

(xi)                              an Event of Loss.

 

“Assignee Group” means (a) two or more Eligible Assignees that are Affiliates of
one another or (b) two or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(a)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or E-2 (as applicable) or any other form
approved by the Administrative Agent.

 

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such Sale and
Leaseback Transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended.  Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Auction” has the meaning set forth in the definition of “Dutch Auction”.

 

“Auction Amount” has the meaning set forth in the definition of “Dutch Auction”.

 

“Auction Notice” has the meaning set forth in the definition of “Dutch Auction”.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

 

“Average Life” means, at any date of determination with respect to any debt
security, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such date of determination to the dates of each
successive scheduled principal payment of such debt security and (ii) the amount
of such principal payment by (b) the sum of all such principal payments.

 

“Bank Product Agreement” has the meaning assigned to such term in the Existing
ABL Facility as in effect on the date hereof.

 

“Bankruptcy Code” means title 11 of the United States Code, as amended from time
to time.

 

“Blocked Person” has the meaning specified in Section 5.20(b).

 

“Board of Directors” means,

 

(a)                                 with respect to a corporation, the board of
directors of such corporation or any committee thereof duly authorized to act on
behalf of such board;

 

(b)                                 with respect to a partnership, the board of
directors or other governing body of the general partner of the partnership;

 

(c)                                  with respect to a limited liability
company, the board of directors or other governing body, and in the absence of
same, the manager or board of managers or the managing member or members or any
controlling committee of managing members thereof; and

 

(d)                                 with respect to any other Person, the board
or committee of such Person or other individual or entity serving a similar
function.

 

Unless otherwise indicated, the “Board of Directors” refers to the Board of
Directors of the Borrower.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the
Administrative Agent.  Unless otherwise indicated, a Board Resolution refers to
a Board Resolution of the Borrower.

 

7

--------------------------------------------------------------------------------


 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means (a) a borrowing consisting of simultaneous term loans
constituting the Term Loan A made by each of the Term Loan A Lenders pursuant to
Section 2.01(a) or (b) a borrowing consisting of simultaneous term loans
constituting a New Term Loan made by Lenders or New Lenders having commitments
in respect thereof pursuant to Section 2.10.

 

“Borrowing Notice” means a notice of a Borrowing pursuant to Section 2.02 or
2.10 which shall be substantially in the form of Exhibit A.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located.

 

“Capital Expenditures” means expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations, which, in accordance
with GAAP, would be classified as capital expenditures.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock
(including all classes of common stock and preferred stock); (b) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) which, in conformity with GAAP, is required to
be capitalized (or otherwise reflected as a liability) on the balance sheet of
such Person; provided “Capitalized Leases” shall not include any former
operating leases which are treated as capital leases as a result of any change
in lease accounting resulting from or similar in effect to the Exposure Draft,
Leases, issued by the International Accounting Standards Board (IASB) and the
U.S. Financial Accounting Standards Board (FASB) on August 17, 2010.

 

“Capitalized Lease Obligations” means with respect to any Person, the
obligations of such Person to pay rents or other amounts under any Capital Lease
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Cash Collateral Account” means a blocked, interest bearing deposit account of
one or more of the Loan Parties at Citibank, N.A. in the name of the Collateral
Agent and under the sole dominion and control of the Collateral Agent, and
otherwise established in a manner reasonably satisfactory to the Collateral
Agent.

 

8

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following:

 

(a)                                 direct obligations of the United States of
America or any agency thereof or obligations fully and unconditionally
guaranteed by the United States of America or any agency thereof, in each case,
maturing within one year;

 

(b)                                 time deposit accounts, certificates of
deposit and money market deposits maturing within one year of the date of
acquisition thereof issued by a bank or trust company which is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America, and which bank or trust
company has capital, surplus and undivided profits aggregating in excess of
$100,000,000 (or the foreign currency equivalent thereof) and has outstanding
debt which is rated “A” (or such similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) or any money market fund sponsored by a
registered broker dealer or mutual fund distributor;

 

(c)                                  repurchase obligations with a term of not
more than one year for underlying securities of the types described in
clause (a) above entered into with a bank or trust company meeting the
qualifications described in clause (b) above;

 

(d)                                 commercial paper, maturing not more than one
year after the date of acquisition, issued by a corporation (other than an
Affiliate of the Borrower) organized and in existence under the laws of the
United States of America, any state thereof or any foreign country recognized by
the United States of America with a rating at the time as of which any
investment therein is made of “A-1” (or such similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act);

 

(e)                                  securities with maturities of six
(6) months or less from the date of acquisition issued or fully and
unconditionally guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or Moody’s;

 

(f)                                   any mutual fund that has at least 95% of
its assets continuously invested in investments of the types described in
clauses (a) through (e) above; and

 

(g)                                  overnight deposits and demand deposit
accounts (in the respective local currencies) maintained in the ordinary course
of business.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

9

--------------------------------------------------------------------------------


 

“Cash Rate” has the meaning specified in Section 2.05(a)(ii).

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender.

 

“Change of Control” means such time as:

 

(a)                                 the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Borrower and its Subsidiaries, taken as a whole, to
any “person” (within the meaning of Section 13(d) of the Exchange Act) other
than the Borrower or any of its Subsidiaries;

 

(b)                                 the Borrower’s stockholders approve a plan
for the liquidation or dissolution of the Borrower;

 

(c)                                  any Person or Persons acting together that
would constitute a group (for purposes of Section 13(d) of the Exchange Act) (a
“group”), together with any Affiliates or related Persons thereof, is or becomes
the “Beneficial Owner,” directly or indirectly, of more than 50% of the voting
power of the Voting Stock of the Borrower, provided that none of the New Equity
Holders shall be deemed to be acting together as a group for this purpose;
provided, further, that in no event shall the sale of the Borrower’s common
stock to an underwriter or group of underwriters in privity of contract with the
Borrower (or any other Person in privity of contract with such underwriters) be
deemed to be a Change of Control unless such common stock is held in an
investment account, in which case the investment account would be treated
without giving effect to the foregoing part of this proviso; or

 

(d)                                 individuals who on the Closing Date
constituted the Board of Directors (together with any new directors appointed
pursuant to the terms of the Stockholders Agreement or whose election by the
Board of Directors or whose nomination by the Board of Directors for election by
the Borrower’s stockholders was approved by a vote of at least a majority of the
Board of Directors then in office who either were members of the Board of
Directors on the Closing Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board of Directors then in office.

 

“Closing Date” means the first date that all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Closing Fee” has the meaning set forth in Section 2.05(d).

 

10

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder and rulings issued thereunder.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is under the
terms of the Collateral Documents, subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties as security for the Obligations.

 

“Collateral Account” means an account of the Borrower established at Citibank,
N.A. and pledged as Collateral to the Collateral Agent for the benefit of the
Secured Parties subject to the Intercreditor Agreement and into which, among
other things, the Net Cash Proceeds (a) from an Event of Loss and
(b) corresponding to the Term Loan Primary Collateral sold in a Primary
Collateral Asset Sale are deposited in accordance with the provisions of
Sections 6.17 and 7.04, respectively.

 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intercreditor Agreement, the Intellectual Property Security Agreements, the
Mortgages, the Perfection Certificate, each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Agents pursuant to Section 4.01 or Section 6.13, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties as security for the Obligations.

 

“Commitment” means a Term Loan A Commitment or a commitment in respect of a New
Term Loan.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Current Assets” means all assets of the Borrower and its
Subsidiaries that would, in accordance with GAAP, be classified as consolidated
current assets.

 

“Consolidated Current Liabilities” means, as of any date of determination, all
liabilities of the Borrower and its Subsidiaries at such date which should, in
conformity with GAAP, be classified as current liabilities on a consolidated
balance sheet of the Borrower and its Subsidiaries prepared in accordance with
GAAP, but excluding (a) the principal amount of the current portion of long-term
Indebtedness and (b) (without duplication of clause (a) above) the then
outstanding principal amount of the Loans.

 

“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and Obligations in respect of Disqualified Stock, (b) all
direct obligations arising under standby letters of credit (other than letters
of credit

 

11

--------------------------------------------------------------------------------


 

backed by cash collateral) and similar instruments, (c) all obligations in
respect of the deferred purchase price of property or services (other than Trade
Payables), (d) Attributable Debt in respect of Sale and Leaseback Transactions,
(e) Capitalized Lease Obligations, (f) Indebtedness of other Persons secured by
a Lien on the assets of any Borrower or Subsidiary not exceeding the lesser of
(i) the amount of such Indebtedness and (ii) the Fair Market Value of such
assets, (g) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (f) above of Persons
other than the Borrower or any of its Subsidiaries, and (h) the Hedge
Termination Value that is due and payable by the Borrower and its Subsidiaries
under any Hedging Agreement that has been closed out.

 

“Contractual Obligation” means, as to any Person, any Organization Document of
such Person and any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which are treated as a
single employer under Section 414 of the Code.

 

“Credit Facilities” means, with respect to the Borrower and its Subsidiaries,
one or more debt facilities, commercial paper facilities, or indentures
providing for revolving credit loans, term loans, notes, or other financing or
letters of credit, or other credit facilities (including, without limitation,
the Existing ABL Facility), in each case, as amended, modified, renewed,
refunded, replaced or refinanced from time to time.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) as to any Loan. an interest rate equal to the rate of
interest otherwise in effect for such Loan plus 2% per annum or (b) in any other
case or if no rate of interest is in effect for such Loan, a rate of interest
equal to 14% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to any Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of

 

12

--------------------------------------------------------------------------------


 

the date when due, unless the subject of a good faith dispute, (c) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
the its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a bankruptcy or insolvency
proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditor or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, of (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that, a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority.

 

“Disclosed Litigation” has the meaning set forth in Section 4.01(e).

 

“Discount Range” has the meaning set forth in the definition of “Dutch Auction”

 

“Disqualified Stock” means any class or series of Capital Stock of any Person
which, by its terms (or by the terms of any security or other Capital Stock into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or condition (a) matures or is mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise (except as a result of a Change of
Control or Asset Sale so long as any rights of the holders thereof upon the
occurrence of a Change of Control or Asset Sale event shall be subject to the
prior repayment in full of the Term Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof, in whole or in part, (c) provides for the
scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the Maturity Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any political subdivision of the United States or the District
of Columbia.

 

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
of its Subsidiaries in order to purchase Loans, in accordance with the following
procedures:

 

(a)                                 Notice Procedures.  In connection with an
Auction, the Borrower will provide notification to the Administrative Agent (for
distribution to the applicable Lenders) of the Loans that will be the subject of
the Auction (an “Auction Notice”); provided that any Auction Notice must apply
to (i) with respect to the Term Loan A, all Term Loan A Lenders and with respect
to the Term Loan B, all Term Loan B Lenders, (ii) only the Term Loan A Lenders
and any New Term Loan Lenders so long as any portion of the Term Loan A or any
New Term Loan remains outstanding, and (iii) with respect to any New Term Loans,
all Lenders of New Term Loans with a like Maturity Date, in each case on the
same terms to such Lenders.  Each Auction Notice shall be in a form reasonably
acceptable to the Administrative Agent and shall contain (A) the total cash
value of the bid, in a minimum amount of $5,000,000 with minimum

 

13

--------------------------------------------------------------------------------


 

increments of $1,000,000 (the “Auction Amount”), and (B) the discount to par,
which shall be a range, (the “Discount Range”) of percentages of the par
principal amount of the applicable Loans at issue that represents the range of
purchase prices that could be paid in the Auction; provided that the minimum
discount to par in the Discount Range shall not be less than 5%.

 

(b)                                 Reply Procedures.  In connection with any
Auction, each applicable Lender may, in its sole discretion, participate in such
Auction and may provide the Administrative Agent with a notice of participation
(the “Return Bid”) which shall be in a form reasonably acceptable to the
Administrative Agent and shall specify (i) a discount to par that must be
expressed as a price (the “Reply Discount”), which must be within the Discount
Range and (ii) the principal amount of the applicable Loans purchased (the
“Reply Amount”).  Lenders may only submit one Return Bid per Auction.  In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held in escrow by the Administrative Agent, a form of assignment and
acceptance (the “Form of Assignment and Acceptance”) in a form reasonably
acceptable to the Administrative Agent.

 

(c)                                  Acceptance Procedures.  Based on the Reply
Discounts and Reply Amounts received by the Administrative Agent, the
Administrative Agent, in consultation with the Borrower, will determine the
applicable discount (the “Applicable Discount”) for the Auction, which will be
the highest Reply Discount for which the Borrower or its Subsidiary, as
applicable, can complete the Auction at the Auction Amount; provided that, in
the event that the Reply Amounts are insufficient to allow the Borrower or its
Subsidiary, as applicable, to complete a purchase of the entire Auction Amount
(any such Auction, a “Failed Auction”), the Borrower or its Subsidiary shall
either, at its election, (i) withdraw the Auction or (ii) complete the Auction
at an Applicable Discount equal to the lowest Reply Discount.  The Borrower or
its Subsidiary, as applicable, shall purchase the applicable Loans (or the
respective portions thereof) from each applicable Lender that submitted a Reply
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Bids”) at the Applicable Discount; provided that if the aggregate proceeds
required to purchase all applicable Loans subject to Qualifying Bids would
exceed the Auction Amount for such Auction, the Borrower or its Subsidiary, as
applicable, shall purchase such Loans at the Applicable Discount ratably based
on the principal amounts of such Qualifying Bids (subject to rounding
requirements specified by the Administrative Agent).  Each participating Lender
will receive notice of a Qualifying Bid as soon as reasonably practicable but in
no case later than five (5) Business Days following the date the Return Bid was
due.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) an Affiliated Lender subject to the terms of
Section 10.06(h);  (e) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii)  unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed; and (f) to the extent set forth in
Section 10.06(b)(vi), the Borrower or any of its Subsidiaries.

 

“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), land surface or
subsurface strata or sediment, natural resources such as flora or fauna or as
otherwise defined in any Environmental Law.

 

14

--------------------------------------------------------------------------------


 

“Environmental Laws” means all federal, state and local environmental, land use,
zoning, health, chemical use, safety and sanitation laws, statutes, ordinances
and codes relating to the protection of the Environment and/or governing the
use, storage, treatment, generation, transportation, processing, handling,
production or disposal of Hazardous Materials and the rules, regulations,
policies, guidelines, interpretations, decisions, orders and directives of
federal, state and local governmental agencies and authorities with respect
thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means any and all permits, licenses, registrations,
certifications, notifications, exemptions and any other authorization required
under any applicable Environmental Law.

 

“Equity Documents” means, collectively, the Subscription Agreement, the
Stockholders Agreement, the Registration Rights Agreement, the Warrant
Agreements, the Warrants, the Amended and Restated Certificate of Incorporation
and Amended and Restated By-Laws of the Borrower, and each of the other
documents and agreements entered into by all or some of the Borrower, the New
Equity Holders, the Original Equity Holders and/or other parties in connection
with the Equity Transactions,  in each case, as in effect on the Closing Date
and as amended, supplemented or otherwise modified from time to time.

 

“Equity Interest” means with respect to any Person, all Capital Stock and all
Stock Equivalents of such Person.

 

“Equity Transactions” means the transactions to occur on or prior to the Closing
Date pursuant to the Equity Documents,  pursuant to which (a) the beneficial
owners of all of the Borrower’s Capital Stock will consist of the Original
Equity Holders and the New Equity Holders, (b) the Original Equity Holders will
own 7.5% of the issued and outstanding common stock of the Borrower, on
a Fully-Diluted Basis, immediately after giving effect to the New Equity
Issuance (without giving effect to the Warrants), which common stock shall
be subject to dilution from time to time as a result of the Permitted
Adjustments, (c) the New Equity Holders will own newly issued common stock of
the Borrower equal to 92.5% of the issued and outstanding common stock of the
Borrower, on a Fully-Diluted Basis, which common stock shall be subject
to dilution from time to time as a result of the Permitted Adjustments, (d) 50%
of such newly issued common stock will be issued to the Term Loan A Lenders (or
their designees) in consideration of the Term Loan A Lenders’ agreement to make
the Term Loan A and (e) 50% of such newly issued common stock will be issued to
all of the Lenders existing as of the Closing Date (or their designees) in
exchange for the cancellation of the outstanding balance of the Existing Term
Loan other than the portion thereof continued and reconstituted as the Term Loan
B.

 

15

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal) that constitutes Term Loan Primary Collateral
(including any of the Facilities), any of the following:

 

(a)                                 any loss or destruction of, or damage to,
such property or asset;

 

(b)                                 any institution of any proceedings for the
condemnation or seizure of, or for the exercise of any right of eminent domain
with respect to, such property or asset;

 

(c)                                  any actual condemnation, seizure or taking
by exercise of the power of eminent domain or otherwise of such property or
asset, or confiscation of such property or asset or the requisition of the use
of such property or asset; or

 

(d)                                 any settlement in lieu of clauses (b)  or
(c) above.

 

“Excepted Leased Real Property” means (a) the Sublease Agreement, dated as of
September 23, 2010, between the Borrower and Skywire Software, LLC, and (b) each
of the lease agreements described in Schedule 5.17(b)(iii).

 

“Excess Cash Flow” means, for any period,

 

(a)                                 the sum of:

 

(i)                                     Adjusted Consolidated Net Income for
such period, plus

 

(ii)                                  the aggregate amount of all non cash
charges deducted in arriving at such Adjusted Consolidated Net Income, plus

 

(iii)                               if there was a net increase in Consolidated
Current Liabilities during such period, the amount of such net increase, plus

 

(iv)                              if there was a net decrease in Consolidated
Current Assets (excluding cash and Cash Equivalents) during such period, the
amount of such net decrease (expressed as a positive number), less

 

16

--------------------------------------------------------------------------------


 

(b)                                 the sum of:

 

(i)                                     the aggregate amount of all non cash
credits included in arriving at such Adjusted Consolidated Net Income, plus

 

(ii)                                  if there was a net decrease in
Consolidated Current Liabilities during such period, the amount of such net
decrease, plus

 

(iii)                               if there was a net increase in Consolidated
Current Assets (excluding cash and Cash Equivalents) during such period, the
amount of such net increase, plus

 

(iv)                              the aggregate amount of Capital Expenditures
of the Borrower and its Subsidiaries paid in cash during such period solely to
the extent permitted by this Agreement, plus

 

(v)                                 the aggregate amount of all regularly
scheduled principal payments of Consolidated Indebtedness made during such
period, plus

 

(vi)                              the aggregate amount of scheduled payments of
principal made during such period on Capital Lease Obligations, plus

 

(vii)                           the aggregate amount of mandatory principal
payments of Consolidated Indebtedness (including in respect of the Existing ABL
Facility) made during such period provided (A) such prepayments are otherwise
permitted hereunder and (B) if such Consolidated Indebtedness is revolving in
nature, either (1) the commitments under such Consolidated Indebtedness are
permanently reduced by the amount of such prepayment or (2) in the case of the
Existing ABL Facility, such prepayment is required to be made pursuant to
Sections 2.5 and 2.7 of the Existing ABL Facility existing on the date hereof,
plus

 

(viii)                        the aggregate principal amount of all optional
prepayments under the Term Loans and the Existing ABL Facility (to the extent
accompanied by a permanent reduction in the commitment thereunder).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded General Intangibles” has the meaning set forth in the Security
Agreement.

 

“Excluded Trademark Applications” has the meaning set forth in the Security
Agreement.

 

“Excluded Taxes” means, with respect to any Agent, Lender or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes that are imposed on or measured by its overall net income
(including branch profits taxes) by the United States and taxes that are imposed
on or measured by its overall net income (and franchise taxes imposed in lieu of
net income taxes) by the state or foreign

 

17

--------------------------------------------------------------------------------


 

jurisdiction under the laws of which such Agent or Lender (or other such
recipient) is organized or any political subdivision thereof and (b) taxes that
are imposed on or measured by its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction of such Lender’s
applicable Lending Office or any political subdivision thereof.

 

“Existing ABL Facility” means that certain Second Amended and Restated Credit
Agreement, dated as of the Closing Date, among the Borrower, Aventine Renewable
Energy — Aurora West, LLC, Aventine Renewable Energy — Mt Vernon, LLC, Aventine
Renewable Energy — Canton, LLC, Aventine Power, LLC and Nebraska Energy, L.L.C.,
as borrowers, and Wells Fargo Capital Finance, LLC, as lender and agent, as may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Existing ABL Facility Collateral” means all property or assets of the Borrower
or any of its Subsidiaries subject to a first priority Lien in favor of the
agent under the Existing ABL Facility.

 

“Existing ABL Forbearance Agreement” means that certain forbearance agreement by
and among the Borrower, the Subsidiary Guarantors and the lender and agent under
the Existing ABL Facility, dated as of July 27, 2012, as amended on September 5,
2012.

 

“Existing ABL Incremental Facility”  means an incremental facility under the
Existing ABL Facility, uncommitted as of the Closing Date, permitting the
incurrence of up to an additional $20,000,000 of Indebtedness under the Existing
ABL Facility subject to the terms of the Intercreditor Agreement.

 

“Existing Term Loan” means the term loans under the Original Credit Agreement,
including all capitalized interest and fees added to the principal amount of
such term loans pursuant to the Forbearance Agreement, plus all accrued
interest, fees and other amounts added to the principal amount of such term
loans on the Closing Date pursuant to Section 2.01.

 

“Existing Warrants” has the meaning set forth in Section 5.24.

 

“Exit Fee” has the meaning set forth in Section 2.05(e).

 

“Exit Fee Payment Date” means the earlier of (i) the Maturity Date of the Term
Loan A and (ii) the date of the prepayment in full of the Term Loan A.

 

“Extended Term Loans” has the meaning set forth in Section 2.11.

 

“Extending Term Lender” has the meaning set forth in Section 2.11.

 

“Extension” has the meaning set forth in Section 2.11.

 

“Extension Request” has the meaning set forth in Section 2.11.

 

“Facilities” means the Borrower’s and each of its Subsidiaries’ ethanol
production facilities and, in each case, all improvements thereto.

 

18

--------------------------------------------------------------------------------


 

“Failed Auction” has the meaning set forth in the definition of “Dutch Auction”.

 

“Fair Market Value” means the price that would be paid in an arm’s length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Board of Directors, whose determination shall be conclusive if
evidenced by a resolution of the Board of Directors.

 

“FACTA” has the meaning set forth in Section 3.01(e).

 

“FACTA Documentation” has the meaning set forth in Section 3.01(e).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank,
N.A. on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the agency fee letter, dated as of December 22, 2010, between
the Borrower and Citibank, N.A.

 

“Financial Officer” means with respect to any Person, the chief financial
officer, chief accounting officer, vice president of finance, treasurer,
assistant treasurer or controller of such Person.

 

“Flood Hazard Property” has the meaning specified in Section 6.16(a)(vi).

 

“Forbearance Agreement” means that certain forbearance agreement by and among
the Borrower, the Subsidiary Guarantors, the Lenders and the Agents, dated as of
July 27, 2012, entered into under the Original Credit Agreement, as modified by
the Restructuring Agreement.

 

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than the United States, any
state thereof or the District of Columbia.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia and any Subsidiary thereof.

 

“Form of Assignment and Acceptance” has the meaning set forth in the definition
of “Dutch Auction”.

 

19

--------------------------------------------------------------------------------


 

“Fully-Diluted Basis” means the number of shares of common stock of the Borrower
that would be outstanding, as of the date of computation, if all issued and
outstanding Stock Equivalents had been converted, exercised or exchanged into
common stock of the Borrower.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hazardous Discharge” means any release or threat of release of a reportable
quantity of any Hazardous Materials at the Material Owned Real Property or
Material Leased Real Property under CERCLA or of a release of a Hazardous
Materials that could have a Material Adverse Effect on any Lender.

 

“Hazardous Materials” means (a) any explosive or radioactive substances or
wastes and (b) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.

 

20

--------------------------------------------------------------------------------


 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is (i) a Lender or an Affiliate of a Lender, in its capacity as a
party to such Secured Hedge Agreement, (ii) Wells Fargo Capital Finance, LLC or
any of its Affiliates or (iii) any other entity which customarily enters into
secured hedging agreements in the ordinary course of its business.

 

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any valid netting agreement
relating to such Hedging Agreements, for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s).

 

“Hedge Termination Value” means, as of any date of determination, in respect of
any one or more Hedging Agreements, after taking into account the effect of any
legally enforceable netting agreement relating to such agreements, (a) for any
date on or after the date such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, the sum of (i) the
aggregate outstanding amount of ordinary course settlement payments then due and
payable by the Loan Parties under such Hedging Agreement plus (ii) the
termination amount then due and payable by the Loan Parties under such Hedging
Agreement as determined in accordance with its terms and (b) for any date prior
to the date referenced in clause (a), the sum of (i) the aggregate outstanding
amount of ordinary course settlement payments then due and payable by the Loan
Parties under such Hedging Agreement plus (ii) the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements or otherwise determined in
accordance with the terms of such Hedging Agreement.

 

“Hedging Agreement” means any and all agreements with respect to carbon credits,
renewable identification numbers and other similar rights issued by the United
States Environmental Protection Agency or any other Governmental Authority, rate
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, cross product hedges, forward
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, carbon credits, renewable identification numbers under
the Renewable Fuel Standard program under the Energy Policy Act of 2005 and
other similar rights, or any other similar transactions or any combination of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement.

 

“Increase Effective Date” has the meaning specified in Section 2.10(d).

 

“Incremental Amendment” has the meaning specified in Section 2.10(e).

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication):

 

21

--------------------------------------------------------------------------------


 

(a)                                 all indebtedness of such Person for borrowed
money;

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                                  all obligations of such Person in respect
of letters of credit or other similar instruments (including reimbursement
obligations with respect thereto, but excluding obligations with respect to
trade letters of credit securing obligations (other than obligations described
in clause (a) or (b) above or (e), (f) or (g) below) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if drawn upon, to the extent such drawing is reimbursed
no later than the third Business Day following receipt by such Person of a
demand for reimbursement);

 

(d)                                 all obligations of such Person to pay the
deferred and unpaid purchase price of any property or services, which purchase
price is due more than six months after the date of placing such property in
service or taking delivery and title thereto or the completion of such services,
except Trade Payables;

 

(e)                                  all Capitalized Lease Obligations and
Attributable Debt;

 

(f)                                   all Indebtedness of other Persons secured
by a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person; provided that the amount of such Indebtedness shall be
the lesser of (i) the Fair Market Value of such asset at such date of
determination and (ii) the amount of such Indebtedness;

 

(g)                                  all Indebtedness of other Persons
Guaranteed by such Person to the extent such Indebtedness is Guaranteed by such
Person;

 

(h)                                 to the extent not otherwise included in this
definition, obligations under Hedging Agreements (including Interest Rate
Agreements); and

 

(i)                                     all Disqualified Stock issued by such
Person with the amount of Indebtedness represented by such Disqualified Stock
being equal to the greater of its voluntary or involuntary liquidation
preference and its maximum fixed repurchase price, but excluding accrued
dividends, if any.

 

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and,
with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation; provided that:

 

(i)                                     the amount outstanding at any time of
any Indebtedness issued with original issue discount is the face amount of such
Indebtedness less the remaining unamortized portion of the original issue
discount of such Indebtedness at such time as determined in conformity with
GAAP;

 

(ii)                                  money borrowed and set aside at the time
of the incurrence of any Indebtedness in order to prefund the payment of the
interest on such Indebtedness

 

22

--------------------------------------------------------------------------------


 

shall not be deemed to be “Indebtedness” so long as such money is held to secure
the payment of such interest; and

 

(iii)                               Indebtedness shall not include:

 

(A)                               any liability for federal, state, local or
other taxes;

 

(B)                               performance, surety or appeal bonds provided
in the ordinary course of business; or

 

(C)                               agreements providing for indemnification,
adjustment of purchase price or similar obligations, or Guarantees or letters of
credit, surety bonds or performance bonds securing any obligations of the
Borrower or any of its Subsidiaries pursuant to such agreements, in any case,
incurred in connection with the disposition of any business, assets or a
Subsidiary (other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition), so long as the principal amount does not
exceed the gross proceeds actually received by the Borrower or any Subsidiary in
connection with such disposition.

 

“Indemnified Parties” has the meaning specified in Section 10.04(b).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indiana Port Lease Agreement” means the Lease Agreement, dated as of
October 31, 2006, between the Indiana Port Lessor and the Indiana Port Lessee,
as amended as of the Closing Date and as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time after the date
hereof in accordance with its terms and the terms of the Loan Documents.

 

“Indiana Port Lease Collateral” means any inventory, equipment or fixtures of
the Indiana Port Lessee that are (a) now or hereafter located on the Indiana
Port Leased Premises or (b) at any time used in connection with the business of
the Indiana Port Lessee carried out on the Indiana Port Leased Premises.

 

“Indiana Port Leased Premises” means the real property leasehold interest leased
by the Indiana Port Lessee from the Indiana Port Lessor pursuant to the Indiana
Port Lease Agreement on which the Mt. Vernon Facility is located.

 

“Indiana Port Lessee” means Aventine Renewable Energy — Mt Vernon, LLC, a
Delaware limited liability company.

 

“Indiana Port Lessor” means the Indiana Port Commission, a body corporate and
politic existing under the laws of the State of Indiana, and its successors and
assigns.

 

“Information” has the meaning specified in Section 10.07.

 

23

--------------------------------------------------------------------------------


 

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

 

“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement dated as of the Closing Date among the Administrative
Agent, the Collateral Agent and the agent under the Existing ABL Facility, as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, which agreement amends and restates the Original
Intercreditor Agreement.

 

“Interest Payment Date” means the last Business Day of each March, June,
September and December and the Maturity Date (or, if sooner, the date on which
the Obligations become due and payable pursuant to Section 8.02).

 

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement, option or future contract or other similar agreement or
arrangement.

 

“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including, without limitation, by way of Guarantee or
similar arrangement; but excluding (a) payroll, commission, travel and similar
advances to officers and employees in the ordinary course of business and
(b) advances to customers or suppliers in the ordinary course of business that
are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses
or deposits on the balance sheet of the Borrower or its Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business) or capital contribution to (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), or any purchase or acquisition of Capital Stock, bonds, notes,
debentures or other similar instruments issued by, such Person and shall include
the retention of the Capital Stock (or any other Investment) by the Borrower or
any of its Subsidiaries of (or in) any Person that has ceased to be a
Subsidiary, including without limitation, by reason of any transaction permitted
by clause (c) or (d) of Section 7.12.

 

“IRS” means the United States Internal Revenue Service.

 

“Lender” has the meaning specified in the introductory paragraph hereto and
includes any Lender that may become a party hereto pursuant to an Assumption and
Acceptance, and any New Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Liquidity” means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Unrestricted Cash and
(b) the aggregate amount available to be drawn on under any Credit Facility,
including the Existing ABL Facility, as such of date of determination (after
giving effect to any borrowing base restrictions).

 

24

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof or any agreement to give any security interest).

 

“Loan” means a Term Loan (including a New Term Loan).

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Subsidiary Guaranty, (d) the Collateral Documents, (e) each Secured Hedge
Agreement, (f) each Secured Cash Management Agreement, (g) the Fee Letter and
(h) each other document that is deemed in writing by the Borrower and the
Administrative Agent to constitute a Loan Document.

 

“Loan Parties” means, collectively, the Borrower and each of its Subsidiaries.

 

“Loss Cap” has the meaning set forth in Section 2.03(b)(iv).

 

“Loan Transactions” means the making or reinstating of the Loans pursuant to the
Loan Documents, the granting or confirming the grant of Liens pursuant to the
Collateral Documents and the making or confirming the guarantees pursuant to the
Subsidiary Guaranty.

 

“Management Incentive Plan” means the “Management Incentive Plan” of the
Borrower, as the same may be adopted after the Closing Date by the Board of
Directors of the Borrower, and as the same may thereafter be amended, modified,
renewed, restated or replaced, in whole or in part, from time to time by the
Board of Directors of the Borrower or in accordance with its terms.

 

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property, condition (financial or otherwise) or material
agreements of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of the Borrower or any of the Subsidiaries to perform their respective
obligations under the Loan Documents or (c) the validity or enforceability of
this or any of the other Loan Documents, or, as of the Closing Date and
thereafter, so long as Lenders (or their Affiliates or Approved Funds) having an
aggregate Applicable Percentage of the outstanding principal amount of the Term
Loans in excess of 50.01% continue to beneficially own, directly or indirectly,
a majority of the common stock of the Borrower, any of the Equity Documents to
which the New Equity Holders are a party; the rights or remedies of the Agents
or the Lenders hereunder or under the other Loan Documents, or, as of the
Closing Date and thereafter, so long as Lenders (or their Affiliates or Approved
Funds) having an aggregate Applicable Percentage of the outstanding principal
amount of the Term Loans in excess of 50.01% continue to beneficially own,
directly or indirectly, a majority of the common stock of the Borrower, the
rights or remedies of the New Equity Holders under the Equity Documents.

 

“Material Contractual Obligation” means any agreement to which any Loan Party is
a party that is of the type either referred to as a “material definitive
agreement” in Form 8-K or required to be attached as an exhibit to a filing in
accordance with Item 601 of Regulation S-K, as promulgated by the SEC.

 

25

--------------------------------------------------------------------------------


 

“Material Leased Real Property” means (a) the real properties leased by any Loan
Party listed on Schedule 5.17(b)(ii), and (b) any other real property leased by
any Loan Party having a Fair Market Value reasonably estimated by the Borrower
to be in excess of $500,000; provided that the leased real property located at
5400 LBJ Freeway, Suite 450, Dallas, Texas 75234 shall not constitute “Material
Leased Real Property”.

 

“Material Owned Real Property” means (a) the real properties owned by any Loan
Party listed on Schedule 5.17(b)(i), and (b) any other real property owned by
any Loan Party having a Fair Market Value reasonably estimated by the Borrower
to be in excess of $500,000.

 

“Maturity Date” means, (a) with respect to the Term Loan A, the date which is
the fourth anniversary of the Closing Date, (b) with respect to the Term Loan B,
the date which is the fifth anniversary of the Closing Date, and (c) with
respect to any New Term Loan, the date specified in the applicable Incremental
Amendment for such New Term Loan, in each case subject to extension thereof in
accordance with Section 2.11; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.

 

“Maximum Rate” has the meaning set forth in Section 10.09.

 

“Minimum Extension Condition” has the meaning set forth in Section 2.11(b).

 

“Mt. Vernon Facility” means that certain ethanol production facility of the
Borrower located in Mt. Vernon, Indiana.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means the deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages and leasehold deeds of trust substantially in the
form of Exhibit F (with such changes as may be reasonably satisfactory to the
Collateral Agent and its counsel to account for local law matters) and otherwise
in form and substance reasonably satisfactory to the Collateral Agent, delivered
pursuant to the Original Credit Agreement (and each other Mortgage delivered
pursuant to Section 6.13 from time to time), in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Mortgage Endorsements” has the meaning set forth in Section 6.16(a)(ii).

 

“Mortgage Effective Date” has the meaning set forth in Section 6.16.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

26

--------------------------------------------------------------------------------


 

“NDA Signatories” means such prospective Lenders or purchasers of Equity
Interests of the Borrower that have executed a customary non-disclosure
agreement for the benefit of the Borrower and its Subsidiaries.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Asset Sale, the
aggregate cash proceeds received by the Borrower or any of its Subsidiaries in
respect of any Asset Sale (including any cash received (x) upon the sale or
other disposition of any non-cash consideration received in any Asset Sale and
(y) in respect of deferred payment obligations (to the extent corresponding to
the principal, but not the interest, component thereof)), net of

 

(i)                                     the direct costs relating to such Asset
Sale, including legal, accounting and investment banking, broker or finder fees,
and sales commissions, and any relocation expenses incurred as a result of the
Asset Sale;

 

(ii)                                  any taxes paid or payable (within one
(1) year) as a result of the Asset Sale, in each case, after taking into account
any available tax credits or deductions and any tax sharing arrangements;

 

(iii)                               amounts required to be applied to the
repayment of Indebtedness, secured by a Lien on the asset or assets that were
the subject of such Asset Sale;

 

(iv)                              any reserve for adjustment in respect of the
sale price of such asset or assets established in accordance with GAAP or amount
placed in an escrow account for purposes of such an adjustment; and

 

(v)                                 escrowed amounts and amounts taken by the
Borrower or any of its Subsidiaries as a reserve against liabilities associated
with such Asset Sale, including pension and other post-employment benefit
liabilities, Environmental Liabilities and liabilities under any indemnification
obligations associated with such Asset Sale, all as determined in accordance
with GAAP, provided that such amounts constituting Term Loan Primary Collateral
are deposited into the Collateral Account and such amounts constituting ABL
Primary Collateral are deposited into blocked accounts established pursuant to
the Existing ABL Facility;

 

provided that (A) excess amounts set aside for payment of taxes pursuant to
clause (ii) above remaining after such taxes have been paid in full or the
statute of limitations therefor has expired and (B) amounts escrowed or
initially held in reserve pursuant to clauses (iv) and (v) no longer so held,
will, in the case of each of subclauses (A) and (B), at that time become Net
Cash Proceeds.

 

(b)                                 with respect to the incurrence or issuance
or any Indebtedness by the Borrower or any of its Subsidiaries, the proceeds of
such issuance or sale in the form of cash or Cash Equivalents, including
payments in respect of deferred payment obligations (to the extent corresponding
to the principal, but not interest, component thereof) when received in the form
of cash or Cash Equivalents and proceeds from the conversion of other property
received when converted to cash or Cash Equivalents, net of attorney’s fees,
accountants’ fees, underwriters’ or

 

27

--------------------------------------------------------------------------------


 

placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees incurred in connection with such issuance or sale and net of taxes
paid or payable (within one year) as a result thereof.

 

(c)                                  with respect to any Event of Loss, the
aggregate cash proceeds received by the Borrower or any of its Subsidiaries in
respect of such Event of Loss, including insurance proceeds, condemnation awards
or damages awarded by any judgment, net of

 

(i)                                     the direct costs in recovery of such Net
Cash Proceeds (including reasonable legal, accounting, appraisal and insurance
adjuster fees and any relocation expenses incurred as a result thereof);

 

(ii)                                  amounts required to be applied to the
repayment of Indebtedness, other than ABL Obligations, secured by a Lien on the
asset or assets that were the subject of such Event of Loss;

 

(iii)                               any taxes paid or payable (within one year)
as a result thereof; and

 

(iv)                              amounts taken by the Borrower or any of its
Subsidiaries, as the case may be, as a reserve against any liabilities
associated with such Event of Loss and retained by the Borrower or any of its
Subsidiaries, as the case may be, after such Event of Loss, including
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Event of Loss, all as
determined in accordance with GAAP; provided that such amounts are deposited
into the Collateral Account.

 

“New Equity Holders” means the lenders party to the Original Credit Agreement
immediately prior to the Closing Date (or any such lender’s designee under the
Subscription Agreement).

 

“New Equity Issuance” means the issuance of new shares of common stock of the
Borrower on the Closing Date pursuant to the Amended and Restated Certificate of
Incorporation of the Borrower, with 50% of such new shares being issued to the
Term Loan A Lenders existing as of the Closing Date (or their designees) and 50%
of such new shares being issued to all of the Lenders (or their designees), as
further set forth in the definition of “Equity Transactions”.

 

“New Lenders” has the meaning specified in Section 2.10(d).

 

“New Term Loan” has the meaning specified in Section 2.10(a).

 

“New Term Loan Commitment” has the meaning specified in Section 2.10(e).

 

“New Term Loan Effective Date” has the meaning specified in Section 2.10(d).

 

“New Term Loan Facility” has the meaning specified in Section 2.10(a).

 

28

--------------------------------------------------------------------------------


 

“No Undisclosed Information Representation” by a Person means a representation
that such Person is not in possession of any material non-public information
that has not been disclosed to investors or has not otherwise been disseminated
in a manner making it available to investors generally, in each case within the
meaning of Regulation FD, prior to such time, with respect to the Borrower or
its Subsidiaries, or the respective securities of any of the foregoing.

 

“Nonconsenting Lender” has the meaning set forth in Section 10.13.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans, as the case may be, made by such Lender, substantially in
the form of Exhibit C-1 or Exhibit C-2.

 

“Obligations” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under Debtor Relief Laws. 
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, letter of credit commissions, participation fees, charges, expenses,
fees, attorneys’ fees and disbursements, indemnities and other amounts payable
by such Loan Party under any Loan Document and (b) the obligation of such Loan
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by two Responsible Officers of such Person.  Unless otherwise indicated, an
Officer’s Certificate refers to an Officer’s Certificate of the Borrower.

 

“OID” has the meaning set forth in Section 2.10(b).

 

“Omnibus Amendment” means the Omnibus Amendment, dated as of the Closing Date,
by and among the Borrower, the Subsidiary Guarantors, the Collateral Agent and
the Administrative Agent, amending and ratifying (as so amended) the Security
Agreement and the Subsidiary Guaranty.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Credit Agreement” has the meaning specified in the recitals.

 

29

--------------------------------------------------------------------------------


 

“Original Equity Holders” means the beneficial owners of the Borrower’s common
stock immediately prior to the Closing Date.

 

“Original Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of July 20, 2011, between the Agents and the agent under the
Existing ABL Facility, as the same may have been amended, supplemented or
otherwise modified as of the Closing Date.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, intangible, mortgage recording or property taxes, charges or
similar levies (and interest, fines, penalties and additions related thereto)
arising from any payment made by the Borrower hereunder or under any other Loan
Document or from the execution, delivery, registration or enforcement of,
performance under, or otherwise with respect to, this Agreement or any other
Loan Document.

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

 

“Perfection Certificate” means, with respect to any Loan Party, a certificate
substantially in the form of Exhibit B hereto, completed and supplemented with
the schedules and attachments contemplated thereby to the reasonable
satisfaction of the Collateral Agent and duly executed by a Responsible Officer
of such Loan Party.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.

 

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained or to which
contributions are required by any member of the Controlled Group for employees
of any member of the Controlled Group; or (ii) has at any time within the
preceding five years been maintained or to which contributions have been
required by any entity which was at such time a member of the Controlled Group
for employees of any entity which was at such time a member of the Controlled
Group.

 

“Perfection Certificate” has the meaning specified in Section 4.01(a)(xi).

 

“Permitted Adjustment” means any of the following from time to time (a) the
issuance of shares of common stock of the Borrower as a result of the exercise
of the Warrants, and (b) the issuance of shares of common stock of the Borrower
or options to purchase common stock of the Borrower pursuant to the Management
Incentive Plan.

 

30

--------------------------------------------------------------------------------


 

“Permitted Business” means the business of the Borrower and its Subsidiaries
engaged in on the Closing Date and any other activities that are related,
ancillary or complementary to such business.

 

“Permitted Change of Control” means a Change of Control (other than under clause
(b) thereof) so long as, after giving effect thereto, the Borrower remains
obligated for the Obligations hereunder, the Subsidiary Guarantors remain
obligated for the Guaranteed Obligations as such term is defined under the
Subsidiary Guaranty and all such obligations remain secured by the Collateral
pursuant to the Collateral Documents, in each case to the same extent as was the
case immediately prior to such Change of Control.

 

“Permitted Debt” has the meaning set forth in Section 7.02.

 

“Permitted Investment” means:

 

(a)                                 (i) any Investment by the Borrower or a
Subsidiary Guarantor in any Subsidiary Guarantor or (ii) any Investment in the
Borrower, a Subsidiary Guarantor or any other Person which will, upon the making
of such Investment become a Subsidiary Guarantor or be merged or consolidated
with or into, or transfer or convey all or substantially of its assets to the
Borrower or any Subsidiary Guarantor;

 

(b)                                 cash or Cash Equivalents;

 

(c)                                  stock, obligations or securities received
in satisfaction of judgments;

 

(d)                                 Hedging Agreements (including Interest Rate
Agreements) to the extent permitted to be entered into pursuant to Sections 7.02
and Section 7.15;

 

(e)                                  loans and advances to employees and
officers of the Borrower and its Subsidiaries made in the ordinary course of
business for bona fide business purposes not to exceed $500,000 in the aggregate
at any one time outstanding;

 

(f)                                   any Investments received in compromise or
resolution of (i) obligations of any Person or customer that were incurred in
the ordinary course of business of the Borrower or any of its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such Person; or (ii) litigation, arbitration or
other disputes with Persons who are not Affiliates;

 

(g)                                  Investments made by the Borrower or its
Subsidiaries consisting of consideration received in connection with an Asset
Sale made in compliance with Section 7.04;

 

(h)                                 Investments of a Person or any of its
Subsidiaries existing at the time such Person becomes a Subsidiary of the
Borrower or at the time such Person merges or consolidates with the Borrower or
any of its Subsidiaries, in either case, in compliance with this Agreement;
provided that such Investments were not made by such Person in connection with,
or in anticipation or contemplation of, such Person becoming a Subsidiary of the
Borrower or such merger or consolidation;

 

31

--------------------------------------------------------------------------------


 

(i)                                     [Intentionally omitted];

 

(j)                                    any acquisition of assets or Capital
Stock (including pursuant to any merger or consolidation of the Borrower in
accordance with Section 7.03) solely in exchange for the issuance of Capital
Stock (other than Disqualified Stock) of the Borrower;

 

(k)                                 Investments in existence on the Closing Date
and listed on Schedule 7.14;

 

(l)                                     Investments represented by Guarantees
that are otherwise permitted under this Agreement;

 

(m)                             endorsements for collection or deposit in the
ordinary course of business by any Person of bank drafts and similar negotiable
instruments of any other Person received as payment for ordinary course of
business trade receivables;

 

(n)                                 cash or Cash Equivalents or other investment
property deposited in the ordinary course of business to secure (or to secure
letters of credit securing) the performance of statutory obligations (including
obligations under worker’s compensation, unemployment insurance or similar
legislation), surety or appeal bonds, leases, agreements or other obligations
under arrangements with utilities, insurance agreements, construction
agreements, performance bonds or other obligations of a like nature incurred in
the ordinary course of business, in each case if (but only if) such obligations
are not for borrowed money (“ordinary course deposits”); provided that the
aggregate amount of such Investments outstanding at any time pursuant to this
clause (n), when added to the aggregate outstanding amount of Investments
constituting ordinary course deposits in existence on the Closing Date and
permitted under clause (k) above, does not exceed $5,000,000 in the aggregate at
any time outstanding;

 

(o)                                 receivables (including pursuant to
extensions of trade credit) and prepaid expenses, in each case arising in the
ordinary course of business; provided, however, that such receivables or prepaid
expenses would be recorded as current assets of such Person in accordance with
GAAP;

 

(p)                                 [Intentionally omitted];

 

(q)                                 additional Investments (including
Investments in joint ventures) not to exceed $1,000,000 at any one time
outstanding; provided that, in the event of an Investment in any Person that is
not a Subsidiary of the Borrower, such Person shall not use the proceeds of such
Investment to purchase, redeem, retire or otherwise acquire for value any shares
of the Capital Stock of the Borrower; and

 

(r)                                    Investments acquired as a capital
contribution to, or in exchange for, or out of the proceeds of a substantially
concurrent offering of, Capital Stock (other than Disqualified Stock) of the
Borrower;

 

provided, however, that the Investments described above shall only be “Permitted
Investments” to the extent that the Borrower or Subsidiary making such
Investment is in compliance with Section 6.13 in respect of any assets, property
or Capital Stock acquired in connection with such Investment (to the extent
applicable); provided further that with respect to any Investment, the

 

32

--------------------------------------------------------------------------------


 

Borrower may, in its sole discretion, allocate all or any portion of such
Investment to one or more of the above clauses (a) through (r) (and with respect
to clause (k), so long as such Investment is listed on Schedule 7.14) so that
all or a portion of such Investment would be a Permitted Investment.

 

“Permitted Liens” means:

 

(a)                                 Liens created for the benefit of (or to
secure) the Obligations of the Borrower and the Subsidiary Guarantors
outstanding under this Agreement and the other Loan Documents from time to time
(including, without limitation, in respect of the Term Loan A, the Term Loan B,
any New Term Loan, under any Secured Cash Management Agreement or under any
Secured Hedge Agreement); provided that the Aggregate Principal Amount for all
Secured Hedging Agreements shall not at any time exceed the amount permitted to
be outstanding pursuant to Section 7.02(a)(ii);

 

(b)                                 (i) with respect to ABL Primary Collateral,
ABL First Priority Liens and (ii) with respect to any other Collateral, ABL
Second Priority Liens, in each case for so long as such Liens are subject at all
times to the Intercreditor Agreement; provided that the Aggregate Principal
Amount of such Indebtedness secured by such Liens shall not exceed the ABL Cap
(unless the ABL Cap is exceeded solely as a result of an increase in the Hedge
Termination Value of a Hedging Agreement that is a Bank Product Agreement after
the date such Hedging Agreement (or a particular transaction under such Hedging
Agreement) becomes effective);

 

(c)                                  Liens in favor of the Borrower or the
Subsidiary Guarantors (not securing ABL Obligations);

 

(d)                                 Liens on property of a Person existing at
the time such Person is merged with or into or consolidated with the Borrower or
any Subsidiary of the Borrower; provided that such Liens were in existence prior
to, and not incurred in contemplation of, such merger or consolidation and do
not extend to any property other than that property of the Person merged into or
consolidated with the Borrower or such Subsidiary that were so subject to such
Liens (plus improvements and accessions to such property);

 

(e)                                  Liens on property (including Capital Stock)
existing at the time of acquisition of the property, including by way of merger,
consolidation or otherwise, by the Borrower or any Subsidiary of the Borrower;
provided that such Liens were in existence prior to, and not incurred in
contemplation of, such acquisition and do not extend to any other property owned
by the Company or any Restricted Subsidiary (plus improvements and accessions to
such property);

 

(f)                                   Liens on cash or Cash Equivalents or other
investment property deposited to secure (or to secure letters of credit
securing) the performance of statutory obligations (including obligations under
worker’s compensation, unemployment insurance or similar legislation), surety or
appeal bonds, leases, agreements or other obligations under arrangements with
utilities, insurance agreements, construction agreements, performance bonds or
other obligations of a like nature incurred in the ordinary course of business,
in each case if (but only if) such obligations are not for borrowed money;

 

33

--------------------------------------------------------------------------------


 

(g)                                  Liens existing on the Closing Date and set
forth on Schedule 7.01 (other than pursuant to the Indiana Port Lease Agreement
or clause (b) or (c) of this definition) and any replacement, extension or
renewal of any such Lien upon or in the same property theretofore subject
thereto in connection with any replacement, extension or renewal (but without
any increase in the amount or change in any direct or contingent obligor) of any
Obligations secured thereby);

 

(h)                                 the Lien in favor of the Indiana Port Lessor
pursuant to the Indiana Port Lease Agreement on any Indiana Port Lease
Collateral securing the obligations of the Indiana Port Lessee under the Indiana
Port Lease Agreement;

 

(i)                                     Liens for taxes, assessments or
governmental charges or claims that are not yet delinquent or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; provided that any reserve or other appropriate provision
as is required in conformity with GAAP has been made therefor;

 

(j)                                    Liens imposed by law (such as carriers’,
warehousemen’s and mechanics’ Liens), Liens imposed by law in favor of sellers
of farm products and Liens of landlords imposed by law securing obligations to
pay lease amounts, in each case, that are not due and payable or in default or
that are being contested in good faith by appropriate proceedings promptly
instituted and diligently concluded, in each case, incurred in the ordinary
course of business;

 

(k)                                 survey exceptions, encumbrances,
restrictions, easements, ordinances, subdivisions approvals, leases, statements
of claim or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real property that,
in each case, were not incurred in connection with Indebtedness and that do not
in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

(l)                                     Liens to secure any Permitted
Refinancing Indebtedness permitted to be incurred under this Agreement;
provided, however, that: (i) the new Lien shall be limited to all or part of the
same property and assets that secured or, under the written agreements pursuant
to which the original Lien arose, could secure the Indebtedness being exchanged,
refunded, refinanced, replaced, defeased or discharged (plus improvements and
accessions to such property or proceeds or distributions thereof); and (ii) the
Indebtedness secured by the new Lien is not increased to any amount greater than
the sum of (A) the outstanding principal amount (or accreted value, if
applicable) or, if greater, the committed amount of the Indebtedness being
exchanged, refunded, refinanced, replaced, defeased or discharged and (B) an
amount necessary to pay all accrued interest on such Indebtedness and any fees
and expenses, including premiums and tender and defeasance costs, related to
such exchange, refunding, refinancing, replacement, defeasance or discharge;

 

(m)                             Liens arising pursuant to an order of
attachment, condemnation, eminent domain, distraint or similar legal process
arising in connection with legal proceedings and any Liens that are required to
protect or enforce rights in any administrative, arbitration or other court

 

34

--------------------------------------------------------------------------------


 

proceedings in the ordinary course of business, in each case, not giving rise to
an Event of Default;

 

(n)                                 any Lien on property (real or personal),
plant or equipment, all or any part of the purchase price or cost of design,
development, construction, installation or improvement of which was financed by
Indebtedness permitted to be incurred pursuant to Section 7.02(a)(vii) solely to
the extent securing such Indebtedness;

 

(o)                                 leases or subleases granted to others that
do not materially interfere with the ordinary course of business of the Borrower
and its Subsidiaries, taken as a whole, so long as the aggregate Fair Market
Value of all Specified Collateral subject to such Liens pursuant to this clause
(o) does not exceed $500,000 at any one time outstanding;

 

(p)                                 bankers’ Liens, rights of setoff and similar
Liens with respect to cash and Cash Equivalents on deposit in one or more bank
accounts in the ordinary course of business;

 

(q)                                 Liens securing reimbursement obligations
with respect to letters of credit that encumber documents and other property
relating to such letters of credit and the products and proceeds thereof, so
long as the aggregate amount of obligations secured by Liens incurred pursuant
to this clause (q) does not exceed $1.0 million at any one time outstanding;

 

(r)                                    Liens on goods imported by the Borrower
or any of its Subsidiaries in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of such goods;

 

(s)                                   Liens consisting of conditional sale,
title retention, consignment or similar arrangements for the sale of goods
acquired by the Borrower or any of its Subsidiaries in the ordinary course of
business in accordance with the past practices of the Borrower and its
Subsidiaries prior to the Closing Date so long as the aggregate Fair Market
Value of all Specified Collateral subject to such Liens pursuant to this clause
(s) does not exceed $500,000 at any one time outstanding;

 

(t)                                    Liens securing insurance premium
financing arrangements, provided that such Lien is limited to the applicable
insurance contracts;

 

(u)                                 Liens arising from filing UCC financing
statements regarding operating leases;

 

(v)                                 any interest or title of a lessor, licensor
or sublicensor in property leased, licensed or sublicensed to the Borrower or
any of its Subsidiaries pursuant to any lease, license or sublicense not
constituting a Capital Lease Obligation or other Indebtedness;

 

(w)                               Liens in favor of any title company arising
from the posting of any bond, or any escrow funds or other expenditures or
posting of monies or any indemnification required by such title company, in
connection with work performed at, for or relating to the operation of any of
the Loan Parties’ properties;

 

(x)                                 [Intentionally omitted]; and

 

35

--------------------------------------------------------------------------------


 

(y)                                 Liens incurred in the ordinary course of
business of the Borrower or any of its Subsidiaries with respect to obligations
not exceeding $2,500,000 at any one time outstanding that (i) are not incurred
in connection with borrowing of money and (ii) do not materially detract from
the value of the property or materially impair its use.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to refund, refinance, replace, defease or discharge, other Indebtedness of
the Borrower or any of its Subsidiaries; provided that:

 

(a)                                 the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness
exchanged, refunded, refinanced, replaced, defeased or discharged (plus all
accrued interest on such Indebtedness and the amount of all fees and expenses,
including premiums and tender and defeasance costs, incurred in connection
therewith);

 

(b)                                 such Permitted Refinancing Indebtedness has
a final maturity date later than the final maturity date of, and has an Average
Life equal to or greater than the Average Life of, the Indebtedness being
exchanged, refunded, refinanced, replaced, defeased or discharged (or, if
shorter, has a final maturity date later than the final maturity date of, and
has an Average Life equal to or greater than the Average Life of, the Loans);

 

(c)                                  if the Indebtedness being exchanged,
refunded, refinanced, replaced, defeased or discharged is subordinated in right
of payment to the Obligations of the Borrower and each of its Subsidiaries under
the Loan Documents, such Permitted Refinancing Indebtedness has a final maturity
date later than the final maturity date of, and is subordinated in right of
payment to, the Obligations of the Borrower and each of its Subsidiaries under
the Loan Documents, as the case may be, on terms at least as favorable to the
Secured Parties as those contained in the documentation governing the
Indebtedness being exchanged, refunded, refinanced, replaced, defeased or
discharged; and

 

(d)                                 such Indebtedness has the Borrower or any of
its Subsidiaries as an obligor (whether as borrower, guarantor or otherwise)
only if the Borrower or such Subsidiary is an obligor (in any capacity) on the
Indebtedness being exchanged, refunded, refinanced, replaced, defeased or
discharged.

 

“Person” means any individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, limited liability partnership,
institution, public benefit corporation, joint venture, entity or Governmental
Authority (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“PIK Interest Amount” has the meaning specified in Section 2.05(a)(ii).

 

“PIK Rate” has the meaning specified in Section 2.05(a)(ii).

 

36

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, by any
ERISA Affiliate.

 

“Plant-Level Financial Statements” means, for each Facility and for any
specified period, statements of income and operations (including appropriate
operating metrics) of such Facility for such period and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding period of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail.

 

“Platform” has the meaning specified in Section 6.02.

 

“Preferred Stock” means, with respect to any Person, Capital Stock issued by
such Person that are entitled to a preference or priority over any other Capital
Stock issued by such Person upon any distribution of such Person’s property and
assets, whether by dividend or upon liquidation.

 

“Primary Collateral Asset Sale” means an Asset Sale consisting of the
disposition of assets constituting Term Loan Primary Collateral (including the
disposition of Capital Stock of a Subsidiary which results in the disposition of
assets constituting Term Loan Primary Collateral); provided that if an Asset
Sale results in the disposition of assets constituting Term Loan Primary
Collateral and ABL Primary Collateral, the term “Primary Collateral Asset Sale”
shall be limited to the portion of the Collateral so disposed of that
constitutes Term Loan Primary Collateral.

 

“Public Filer” means, with respect to the Borrower (x) that the Borrower has
filed a registration statement with the SEC for its common stock and such
registration statement has been declared to be, and remains, effective, or
(y) that the Borrower is otherwise making its quarterly unaudited consolidated
financial statements and annual audited financial statements publicly available
(through its corporate web-site or otherwise).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Proceeds” means any of the following or any combination of the
following:

 

(a)                                 Net Cash Proceeds;

 

(b)                                 the Fair Market Value of any assets (other
than Investments) that are used or useful in a Permitted Business; and

 

(c)                                  the Fair Market Value of any Capital Stock
of any Person engaged in a Permitted Business if:

 

(i)                                     such Person is or in connection with the
receipt by the Borrower or any of its Subsidiaries of that Capital Stock becomes
a Subsidiary Guarantor; or

 

37

--------------------------------------------------------------------------------


 

(ii)                                  that Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or any of its Subsidiaries.

 

“Qualifying Bids” has the meaning set forth in the definition of “Dutch
Auction”.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Replacement Assets” means any property or assets (other than Indebtedness,
Capital Stock, Excluded General Intangibles and Excluded Trademark Applications
and other than any assets classified as current assets under GAAP) used or
useful in one of the Borrower’s existing Facilities.

 

“Reply Amount” has the meaning set forth in the definition of “Dutch Auction”.

 

“Reply Discount” has the meaning set forth in the definition of “Dutch Auction”.

 

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.

 

“Required Lenders” means the Required Term Loan A Lenders and the Required Term
Loan B Lenders.

 

“Required Term Loan A Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of (a) prior to the making of the Term Loan A,
the Term Loan A Commitments and (b) after the making of the Term Loan A, the
outstanding principal amount of the Term Loan A and any New Term Loan.  For
purposes of the definition of “Required Term Loan A Lenders”, (i) the Loans held
by any Defaulting Lender and (ii) the Loans held by the Borrower or any of its
Affiliates or Subsidiaries, shall, in each case, be excluded for purposes of
making a determination of Required Term Loan A Lenders.

 

“Required Term Loan B Lenders” means, as of any date of determination, Lenders
holding more than 50% of the the outstanding principal amount of the Term Loan B
(inclusive of all PIK Interest Amounts).  For purposes of the definition of
“Required Term Loan B Lenders”, (i) the Loans held by any Defaulting Lender and
(ii) the Loans held by the Borrower or any of its Affiliates or Subsidiaries
shall, in each case, be excluded for purposes of making a determination of
Required Term Loan B Lenders.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, any executive officer, any Financial Officer, or any vice
president of such Person or, with respect to financial matters, the Financial
Officer of such Person.  Unless

 

38

--------------------------------------------------------------------------------


 

otherwise specified, all references herein to “Responsible Officer” shall refer
to a Responsible Officer of the Borrower.

 

“Restricted Payment” has the meaning set forth in Section 7.05.

 

“Restricting Information” has the meaning set forth in Section 10.07(b).

 

“Restructuring Agreement” means the Restructuring Agreement, including the
Restructuring Term Sheet attached thereto, dated as of August 17, 2012, by and
among the Borrower, the Subsidiary Guarantors, the Lenders, and a majority of
the beneficial owners of the Borrower’s common stock as of the date thereof.

 

“Return Bid” has the meaning set forth in the definition of “Dutch Auction”.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means a transaction whereby a Person sells or
otherwise transfers assets or properties and then or thereafter leases such
assets or properties or any part thereof or any other assets or properties which
such Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or otherwise transferred.

 

“Sale Cap” has the meaning set forth in Section 2.03(b)(ii).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedging Agreement permitted to be entered
into pursuant to Section 7.02(a)(x)(A) to the extent such Hedging Agreement is
entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Agents, the Lenders, the Hedge Banks,
the Cash Management Banks, and each co-agent or sub-agent appointed by any Agent
from time to time pursuant to Section 9.05.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means that certain Security Agreement, dated as of
December 22, 2010, by and among Citibank, N.A., as collateral agent, and each of
the Grantors (as defined therein) party thereto, together with each other pledge
and security agreement and pledge and security agreement supplement delivered
pursuant to Section 6.13, in each case as amended by the Omnibus Amendment and
as further amended, restated, supplemented or otherwise modified from time to
time.

 

39

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities that are probable and estimatable, of such Person; (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured taking into account the possibility of
refinancing such obligations and selling assets; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature taking into
account the possibility of refinancing such obligations and selling assets;
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital and (e) such Person is able to pay its
debts and liabilities, contingent obligations that are probable and estimatable
and other commitments as they mature in the ordinary course of business taking
into account the possibility of refinancing such obligations and selling
assets.  The amount of contingent liabilities at any time shall be computed
taking into account all facts and circumstances existing at such time.

 

“Specified Assets” shall mean any real property (including any real property
leasehold interest) or equipment.

 

“Specified Plan” has the meaning set forth in Section 5.24.

 

“Specified Collateral” shall mean any Collateral comprising Specified Assets.

 

“Stated Maturity” means (a) with respect to any debt security, the date
specified in such debt security as the fixed date on which the final installment
of principal of such debt security is due and payable and (b) with respect to
any scheduled installment of principal of or interest on any debt security, the
date specified in such debt security as the fixed date on which such installment
is due and payable.

 

“Stock Equivalents” means any (a) warrants, options or other right to subscribe
for, purchase or otherwise acquire any shares of common stock of Borrower or any
other class or series of Capital Stock of the Borrower or (b) any securities
convertible into or exchangeable for shares of common stock of the Borrower or
any other class or series of Capital Stock of the Borrower.

 

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
the Closing Date, by and among Borrower, the New Equity Holders and each of the
other parties identified on the signature pages thereto as “Other Stockholders”.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

40

--------------------------------------------------------------------------------


 

“Subsidiary Guarantors” means, collectively, the subsidiaries of the Borrower
listed on Schedule 1.01(a), and each other Subsidiary of the Borrower that
guarantees the Obligations pursuant to Section 6.13.

 

“Subsidiary Guaranty” means the certain Guarantee dated as of December 22, 2010,
made by the Subsidiary Guarantors in favor of the Secured Parties, together with
each other guaranty and guaranty supplement delivered pursuant to Section 6.13,
in each case as amended by the Omnibus Amendment and as further amended,
restated, supplemented or otherwise modified from time to time.

 

“Surviving Person” has the meaning set forth in Section 7.03(i).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges, and all
liabilities with respect thereto imposed by any Governmental Authority,
including any interest, additions to tax, expenses and penalties applicable
thereto.

 

“Term Loan A” means, collectively, the loans made by the Term Loan A Lenders to
the Borrower on the Closing Date pursuant to Section 2.01(a), in the aggregate
principal amount of $30,000,000.  Upon the funding of the Term Loan A and
thereafter, unless otherwise specified or the context otherwise requires, the
Term Loan A shall include the Closing Fee added to the principal amount thereof
pursuant to Section 2.05(d).

 

“Term Loan A Commitment” means, with respect to each Term Loan A Lender, the
commitment of such Lender to make a portion of the Term Loan A to the Borrower
in the amount set forth in Schedule 1A hereto, as the same may be terminated or
reduced from time to time in accordance with the terms of this Agreement.

 

“Term Loan A Lender” means a Lender with a Term Loan A Commitment or following
the funding of the Term Loan A, holding any portion of the Term Loan A.

 

“Term Loan A Obligations” means any Obligations with respect to the Term Loan A
(including without limitation, the principal thereof, all interest thereon, and
the fees and expenses specifically related thereto, including the Closing Fee
and the Exit Fee).

 

“Term Loan B” means, collectively, the loans set forth on Schedule 1B hereto
constituting, in the aggregate, $100,000,000 of the principal amount of the
Existing Term Loan, which loans are amended, restated, converted and continued
as the Term Loan B hereunder pursuant to Section 2.01(b).  After the Closing
Date, unless the context otherwise requires, the Term Loan B shall include all
PIK Interest Amounts.

 

“Term Loan B Lender” means a lender holding any portion of the Term Loan B.

 

“Term Loan B Obligations” means any Obligations with respect to the Term Loan B
(including without limitation, the principal thereof (including all PIK Interest
Amounts), the interest thereon, and the fees and expenses specifically related
thereto).

 

41

--------------------------------------------------------------------------------


 

“Term Loan Lenders” means the Term Loan A Lenders and the Term Loan B Lenders.

 

“Term Loan Obligations” means the Term Loan A Obligations and the Term Loan B
Obligations.

 

“Term Loan Primary Collateral” has the meaning specified in the Intercreditor
Agreement.

 

“Term Loans” means the Term Loan A, the Term Loan B and any New Term Loan.

 

“Termination Event” shall mean:  (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of the Borrower or any member of the
Controlled Group from a Pension Benefit Plan during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA;
(iii) the providing of notice of intent to terminate a Pension Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Pension Benefit Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension
Benefit Plan, or (b) that may result in termination of a Multiemployer Plan
pursuant to Section 4041A of ERISA; or (vi) the partial or complete withdrawal
within the meaning of Section 4203 or 4205 of ERISA, of the Borrower or any
member of the Controlled Group from a Multiemployer Plan.

 

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or any of its Subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services and
not past due for more than ninety (90) days.

 

“Transaction Date” means, with respect to the incurrence of any Indebtedness,
the date such Indebtedness is to be incurred and, with respect to any Restricted
Payment, the date such Restricted Payment is to be made.

 

“Transaction Documents” means the Loan Documents and, as of the Closing Date and
thereafter, so long as Lenders (or their Affiliates or Approved Funds) having an
aggregate Applicable Percentage of the outstanding principal amount of the Term
Loans in excess of 50.01% continue to beneficially own, directly or indirectly,
a majority of the common stock of the Borrower, the Equity Documents.

 

“Transactions” means the Loan Transactions and, as of the Closing Date and
thereafter, so long as Lenders (or their Affiliates or Approved Funds) having an
aggregate Applicable Percentage of the outstanding principal amount of the Term
Loans in excess of 50.01% continue to beneficially own, directly or indirectly,
a majority of the common stock of the Borrower, the Equity Transactions.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect

 

42

--------------------------------------------------------------------------------


 

in a jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means cash or Cash Equivalents of the Borrower or any of its
Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrower and its Subsidiaries.

 

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

“Warrant Agreement” means that certain Warrant Agreement, dated as of the
Closing Date, between the Borrower and American Stock Transfer & Trust Company,
LLC, as warrant agent.

 

“Warrants” means the five-year warrants, issued by the Borrower to the Original
Equity Holders pursuant to the Warrant Agreement, to purchase 787,855 shares of
the Borrower’s common stock at an exercise price of $61.75 per share.

 

“Wholly Owned” means, with respect to any Subsidiary of any Person, the
ownership of all of the outstanding Capital Stock of such Subsidiary (other than
any director’s qualifying shares or Investments by foreign nationals mandated by
Applicable Law) by such Person or one or more Wholly Owned Subsidiaries of such
Person.

 

SECTION 1.02                                      Other Interpretive
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references

 

43

--------------------------------------------------------------------------------


 

appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

SECTION 1.03                                      Accounting Terms.  (a) 
Generally.  All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any
Accounting Change or any other change as permitted by Section 7.10 would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change as if such Accounting Change has not been made
(subject to the approval of the Required Lenders); provided, that until so
amended, all financial covenants, standards, and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred.

 

SECTION 1.04                                      Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to New York City time (daylight or standard, as applicable).

 

ARTICLE II

 

THE LOANS

 

SECTION 2.01                                      The Term Loans.

 

The Loan Parties hereby acknowledge, confirm and agree that immediately prior to
the Closing Date, the aggregate outstanding principal amount of the Existing
Term Loans held by the Lenders, inclusive of all fees and interest capitalized
in accordance with the Forbearance Agreement, is $227,900,907.99 and such amount
is owing to the Lenders without any defense, right of setoff, counterclaim or
otherwise, all of which are hereby expressly waived.  The Loan

 

44

--------------------------------------------------------------------------------


 

Parties further agree that (x) the aggregate amount of accrued and unpaid
interest on such principal amount not heretofore capitalized is $4,352,274.29,
(y) the aggregate amount of all other fees, expenses and other amounts not
representing principal or otherwise being paid in cash on the Closing Date is
$0, and (z) all such amounts are owing to the Lenders without any defense, right
of setoff, counterclaim or otherwise, all of which are hereby expressly waived.

 

Subject to the terms and conditions set forth herein, the Lenders hereby agree
to capitalize all such amounts set forth in clauses (x) and (y) above
immediately prior to giving effect to Sections 2.01(b) and (c) below, and all
such amounts shall be deemed to constitute outstanding principal under the
Existing Term Loan on the Closing Date.

 

Subject to the terms and conditions set forth herein:

 

(a)                                 each Term Loan A Lender severally agrees to
make its Applicable Percentage of the Term Loan A to the Borrower on the Closing
Date, in an aggregate principal amount not to exceed the amount of such Lender’s
Term Loan A Commitment;

 

(b)                                 each Term Loan B Lender severally agrees
that on the Closing Date, an amount equal to its Applicable Percentage, as set
forth in Schedule IB hereto, of $100,000,000 of the Existing Term Loan in the
aggregate shall be amended, restated, converted and continued as its Applicable
Percentage of the Term Loan B hereunder;

 

(c)                                  the Lenders agree that, other than the
portion of the Existing Term Loan which is amended, restated, converted and
continued as the Term Loan B hereunder pursuant to Section 2.01(b), the Existing
Term Loan shall be cancelled and extinguished; and

 

(d)                                 the Lenders agree that all of the
Prospective Defaults, as such term is defined in the Forbearance Agreement,
existing immediately prior to the Closing Date under the Original Credit
Agreement are hereby permanently waived effective as of the Closing Date, and
the parties confirm and agree that all of the other agreements and obligations
of the parties under the Forbearance Agreement are hereby terminated effective
as of the Closing Date other than those agreements and obligations set forth in
Sections 12, 13.04, 13.08, the first sentence of 13.09, and 13.11 thereof.

 

Any portion of the Term Loans repaid or prepaid may not be reborrowed.

 

The Borrower agrees to effect the New Equity Issuance in accordance with the
Equity Documents and further agrees that, in consideration of the commitments of
the Term Loan A Lenders as set forth in Section 2.01(a), 50% of the shares
issued pursuant to the New Equity Issuance shall be issued to the Term Loan A
Lenders (or their designees), and in consideration of the cancellation and
extinguishment of that portion of the Existing Term Loan in excess of the Term
Loan B as set forth in Section 2.01(c), and 50% of the shares issued pursuant to
the New Equity Issuance shall be issued to all of the Lenders existing as of the
Closing Date (or their designees).

 

SECTION 2.02                                      Borrowing of Loans.  (a) The
Borrowing of the Term Loan A or any New Term Loan shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by

 

45

--------------------------------------------------------------------------------


 

the Administrative Agent not later than 11:00 a.m. (New York City time) one
(1) Business Day prior to the requested date of any Borrowing, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request. 
Each telephonic notice by the Borrower pursuant to this Section must be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
the Borrower.  Each Borrowing Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing of the Term Loan A
pursuant to Section 2.01(a) or a New Term Loan pursuant to Section 2.10,
(ii) the requested date of the Borrowing (which shall be a Business Day), and
(iii) the principal amount to be borrowed.

 

(b)                                 Following receipt of a Borrowing Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of such Term Loan.  Each Lender with a Commitment in
respect of such requested Term Loan shall make the amount of its Term Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Borrowing Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.01 with respect to the Borrowing of
the Term Loan A on the Closing Date or the conditions set forth in
Section 2.10(f) with respect to the Borrowing of a New Term Loan, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Citibank, N.A. with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

SECTION 2.03                                      Prepayments.  (a)  Optional. 
The Borrower, may, upon at least one (1) Business Day’s notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given, the Borrower shall, prepay the
outstanding aggregate principal amount of the Term Loans in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (x) no portion of
the Term Loan B may be prepaid so long as any of the Term Loan A Obligations or
Obligations in respect of any New Term Loan remain outstanding and (y) each
partial prepayment shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof.  Each prepayment of any of the
Term Loans pursuant to this Section 2.03 shall, subject to the preceding
sentence, be applied ratably to the Term Loans owed to each Term Lender in
accordance with the provisions specified in Section 2.03(c).

 

(b)                                 Mandatory.  (i)  The Borrower shall, on the
ninetieth (90th) day following the end of each of its fiscal years commencing
with the fiscal year ending December 31, 2013, prepay an aggregate principal
amount of the Term Loans in an amount equal to 50% of the amount of Excess Cash
Flow for such fiscal year.

 

(ii)                                  If the Borrower or any of its Subsidiaries
consummates any Asset Sale, then the Borrower (x) may retain the Net Cash
Proceeds of such Asset Sale in an aggregate amount for the term of this
Agreement not to exceed $10,000,000, so long as such retained Net Cash Proceeds
are used for general working capital purposes, and (y) except as provided in the
preceding clause (x), shall prepay, within three (3) Business

 

46

--------------------------------------------------------------------------------


 

Days (or deposit into the Collateral Account pending prepayment, which shall
occur within five (5) Business Days) of the date of such Asset Sale, an
aggregate principal amount of the Term Loans equal to 100% of all Net Cash
Proceeds received therefrom on or prior to such date; provided, however, that,
at the option of the Borrower, and as an alternative to the prepayment
requirement set forth in this Section 2.03(b)(ii), the Borrower or such
Subsidiary may use up to 50% of such Net Cash Proceeds (A) to reinvest in
Replacement Assets for one of the Borrower’s or its Subsidiaries’ existing
Facilities or (B) for other Capital Expenditures for one of the Borrower’s or
its Subsidiaries’ existing Facilities, in each case, in accordance with
Section 7.04(b)(i); provided further, however, that to the extent that Net Cash
Proceeds from all Asset Sales exceed $50,000,000 in the aggregate for the term
of this Agreement (the “Sale Cap”), then the Borrower shall no longer be
entitled to use Net Cash Proceeds of Asset Sales to reinvest in Replacement
Assets or for Capital Expenditures and must instead apply all Net Cash Proceeds
of Asset Sales exceeding the Sale Cap as a mandatory prepayment in accordance
with this Section 2.03(b)(ii).  For the avoidance of doubt, to the extent any
Net Cash Proceeds constitute ABL Primary Collateral, such Term Loans shall not
be required to be prepaid to the extent such Net Cash Proceeds are applied to
the repayment of the ABL Obligations (other than Excess ABL Obligations (as
defined in the Intercreditor Agreement)) and until the ABL Obligations (other
than Excess ABL Obligations) are paid in full (in accordance with Section 1.4 of
the Existing ABL Credit Facility (excluding clause (f) thereof) as in effect on
the date hereof, provided that nothing in this clause (ii) shall require a
permanent reduction of revolving commitments under the ABL Credit Facility).

 

(iii)                               The Borrower shall, on the date of receipt
of any Net Cash Proceeds by the Borrower or any of its Subsidiaries in
connection with the incurrence or issuance of any Indebtedness (other than
Indebtedness permitted to be incurred under Section 7.02) prepay an aggregate
principal amount of the Term Loans equal to 100% of all Net Cash Proceeds
received therefrom.

 

(iv)                              If the Borrower or any of its Subsidiaries
receive Net Cash Proceeds from any Event of Loss, then the Borrower (x) may
retain the Net Cash Proceeds of such Event of Loss in an aggregate amount for
the term of this Agreement not to exceed $10,000,000, so long as such retained
Net Cash Proceeds are used for general working capital purposes, and (y) except
as provided in the preceding clause (x), shall prepay, within three (3) Business
Days (or deposit into the Collateral Account pending prepayment, which shall
occur within five (5) Business Days) of the date of receipt of such Net Cash
Proceeds, an aggregate principal amount of the Term Loans equal to 100% of all
Net Cash Proceeds received therefrom on or prior to such date; provided,
however, that, at the option of the Borrower, and as an alternative to the
prepayment requirement set forth in this Section 2.03(b)(iv), the Borrower or
such Subsidiary may use up to 50% of such Net Cash Proceeds (A) to reinvest in
Replacement Assets for one of the Borrower’s or its Subsidiaries’ existing
Facilities or (B) for other Capital Expenditures for one of the Borrower’s or
its Subsidiaries’ existing Facilities, in each case, in accordance with
Section 6.17(a); provided further, however, that to the extent that Net Cash
Proceeds from all Events of Loss exceed $50,000,000 in the aggregate for the
term of this Agreement (the “Loss Cap”), then the Borrower shall no

 

47

--------------------------------------------------------------------------------


 

longer be entitled to use Net Cash Proceeds of Asset Sales to reinvest in
Replacement Assets or for Capital Expenditures and must instead apply all Net
Cash Proceeds of Asset Sales exceeding the Loss Cap as a mandatory prepayment in
accordance with this Section 2.03(b)(iv).

 

(c)                                  Application of Prepayments.  (i)  All
voluntary prepayments pursuant to Section 2.03(a) and mandatory prepayments
pursuant to Section 2.03(b) shall be applied first ratably to the outstanding
principal of the Term Loan A and all New Term Loans (or as otherwise specified
in clause (ii) below), second ratably to pay the Exit Fee to the Term Loan A
Lenders, and third ratably to the outstanding principal of the Term Loan B (with
application first to PIK Interest Amounts and second to all other principal) (or
as otherwise specified in clause (ii) below), provided that prior to any
application under clause “third”, the Borrower shall pay (from funds other than
Net Cash Proceeds or Excess Cash Flow subject to prepayment under
Section 2.03(b)) all accrued and unpaid interest on the Term Loan A and any New
Term Loans and all other Term Loan A Obligations and Obligations in respect of
New Term Loans.

 

(ii)                                  In the event that at any time there is
more than one Maturity Date applicable to the Term Loans (pursuant to either of
Section 2.10 or Section 2.11), then each group of Term Loans shall be treated as
a separate “Tranche” of Term Loans and all prepayments under this Section 2.03
(other than mandatory prepayment pursuant to Section 2.03(b)(ii) and Section
2.03(b)(iv)) shall, within the order of priority specified in clause (i) above,
be applied, at the Borrower’s option, either (A) ratably to each Tranche of Term
Loans or (B) to the Tranche (or Tranches) with the earliest Maturity Date;
provided that any mandatory prepayment pursuant to Section 2.03(b)(ii) or
Section 2.03(b)(iv) shall at all times be applied, within the order of priority
specified in clause (i) above, pro rata to each Tranche of Term Loans.

 

SECTION 2.04                                      Repayment of the Term Loans. 
The Borrower shall repay to the Administrative Agent for the ratable account of
the Lenders the aggregate outstanding principal amount of the Term Loans and all
other Obligations on the Maturity Date (or, if sooner, the date on which such
principal becomes due and payable pursuant to Section 8.02); provided, further
that the aggregate principal amount of any Term Loans which become Extended Term
Loans in accordance with Section 2.11 shall become due and payable in accordance
with their applicable Extension Request.

 

SECTION 2.05                                      Interest and Fees.  (a) 
(i) Term Loan A Interest.  Subject to the provisions of Section 2.05(b), the
principal amount of the Term Loan A, inclusive of the Closing Fee added to the
funded amount of the Term Loan A pursuant to Section 2.05(d), shall bear
interest on the amount thereof from time to time outstanding at a rate per annum
equal to twelve percent (12%), which interest shall be payable in cash on each
Interest Payment Date.

 

(ii)                                  Term Loan B Interest.  Subject to the
provisions of Section 2.05(b), the principal amount of the Term Loan B,
inclusive of all PIK Interest Amounts, shall bear interest on the amount thereof
from time to time outstanding at a rate per annum equal to, at the Borrower’s
option, (x) fifteen percent (15%) (the “PIK Rate”), which interest shall be
capitalized and paid in kind on each Interest Payment Date (the amount thereof
as of each Interest Payment Date being referred to as the “PIK Interest

 

48

--------------------------------------------------------------------------------


 

Amount”), by adding such PIK Interest Amount to the then outstanding principal
amount of Term Loan B, or (y) ten and one-half percent (10.5)% (the “Cash
Rate”), which interest shall be payable in cash on each Interest Payment Date.

 

(iii)                               Payment Type Election for Term Loan B. 
Until such time as the Borrower notifies the Administrative Agent in writing
that it is electing the Cash Rate, the Borrower will be deemed to have elected
the PIK Rate for the Term Loan B.  The Borrower shall provide written notice to
the Administrative Agent at least ten (10) Business Days prior to the first
Interest Payment Date as to which it desires to pay interest on the Term Loan B
at the Cash Rate.  Subject to Section 2.05(b), once elected, the Cash Rate shall
apply to the Term Loan B beginning on the first date of the applicable interest
period during which notice of such election is delivered to the Administrative
Agent and continuing for each subsequent interest period until the Borrower
delivers written notice to the Administrative Agent, provided at least ten (10)
Business Days prior to the next succeeding Interest Payment Date, that it
desires to pay interest on the Term Loan B at the PIK Rate (and if so elected,
the PIK Rate shall apply to the Term Loan B beginning on the first date of the
applicable interest period during which notice of such election is delivered to
the Administrative Agent).  An “interest period” means the period from and
including an Interest Payment Date (or initially, from and including the Closing
Date) until but not including the next Interest Payment Date (or if earlier, the
Maturity Date).

 

(b)                                 Default Rate.

 

(i)                                     If any amount of principal or interest
of any Term Loan (or any other Obligations) is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Law.

 

(ii)                                  Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Law.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Payment.  Interest on each Term Loan shall
be due and payable in arrears (in cash or, in the case of the Term Loan B, in
cash or in kind as elected pursuant to Section 2.05(a)(iii)) on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

(d)                                 Term Loan A Closing Fee.  On the Closing
Date, each Term Loan A Lender shall have fully earned a nonrefundable fee equal
to three percent (3%) of such Term

 

49

--------------------------------------------------------------------------------


 

Loan A Lender’s Applicable Percentage of the Term A Loan (as set forth in
Schedule IA hereto), which fee shall be capitalized and paid in kind by being
added to the principal amount of the Term A Loan funded by such Term Loan A
Lender (the “Closing Fee”).

 

(e)                                  Term Loan A Exit Fee.  On the Closing Date,
each Term Loan A Lender shall have fully earned a nonrefundable fee equal to
three percent (3%) of such Term Loan A Lender’s Applicable Percentage of the
Term A Loan (as set forth in Schedule IA hereto), which fee shall be shall be
due and payable solely to the holder of such portion of the Term Loan A on the
Exit Fee Payment Date (the “Exit Fee”).

 

SECTION 2.06                                      Computation of Interest and
Fees.  All computations of interest and fees shall be made on the basis of a
360-day year and actual days elapsed.  Interest shall accrue on each Term Loan
for the day on which the Term Loan is made, and shall not accrue on a Term Loan,
or any portion thereof, for the day on which the Term Loan or such portion is
paid, provided, that any Term Loan that is repaid on the same day on which it is
made shall, subject to Section 2.08(a) bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. 
Notwithstanding anything herein to the contrary, no interest shall accrue on the
Exit Fee at any time other than interest at the Default Rate if applicable in
accordance with Section 2.05(b).

 

SECTION 2.07                                      Evidence of Debt.  Term Loans
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Term
Loans made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Term Loans to the Borrower in addition to such accounts or records.  Each Lender
may attach schedules to a Note and endorse thereon the date, amount and maturity
of its Term Loans and payments with respect thereto.

 

SECTION 2.08                                      Payments Generally;
Administrative Agent’s Clawback.  (a)  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the Term Loans of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be

 

50

--------------------------------------------------------------------------------


 

made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of the Term
Loan A or any New Term Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the
applicable Term Loan.  If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.08(b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Term
Loan to be made by such Lender to the Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the Borrowing set
forth in Article IV (or in the case of a New Term Loan, Section 2.10(f)) are not
satisfied or waived in

 

51

--------------------------------------------------------------------------------


 

accordance with the terms hereof, the Administrative Agent shall promptly return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and to make payments
pursuant to Section 10.04 are several and not joint.  The failure of any Lender
to make any Term Loan or to make any payment under Section 10.04 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Term Loan, to purchase its
participation or to make its payment under Section 10.04.

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Term Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Term Loan in any particular
place or manner.

 

SECTION 2.09                                      Sharing of Payments by
Lenders.  If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of (a) Obligations due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Term Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided, that:

 

(a)                                 if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered (including pursuant to Section 10.05), such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(b)                                 the provisions of this Section shall not be
construed to apply to (i) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement, (ii) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Term Loans to any assignee or participant, other than to the Borrower
or any Subsidiary thereof (as to which the

 

52

--------------------------------------------------------------------------------


 

provisions of this Section shall apply), (iii) any payments pursuant to the Fee
Letters, or (iv) any payments made pursuant to Article III or Section 10.13;
(iv) any payment obtained by a Lender as consideration for the assignment of any
of its Term Loans to the Borrower or any of its Subsidiaries pursuant to
Section 10.06(b)(vi); or (v) any payment made to or obtained by a Term Loan A
Lender or New Lender that is not shared with the Term Loan B Lenders in
accordance with the priorities specified herein or the terms of the Agreement
Among Lenders.

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

SECTION 2.10                                      Incremental Facilities.  (a) 
Provided there exists no Default or Event of Default, and subject to the
conditions set forth in clause (f) below, the Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (i) one or more tranches of new term loans (“New Term Loans”)
under one or more new term facilities (each a “New Term Loan Facility”) or (ii)
one or more increases in the total amount of the Commitments (each an
“Additional Term Commitment”) and any Loans advanced pursuant to such Additional
Term Commitments being Term Loans for all purposes of this Agreement, up to an
aggregate total amount with respect to all New Term Loans or Term Loans made as
a result of any Additional Term Commitments not to exceed $20,000,000 or a
lesser amount in integral multiples of $5,000,000.

 

(b)                                 (i) Each New Term Loan Facility (A) shall
rank pari passu in right of payment with the Term Loan A, shall rank senior in
right of payment to the Term Loan B, and shall rank pari passu in right of
security and rights under the Subsidiary Guarantees and in and to the Collateral
with the other Term Loans and (B) shall not mature prior to the latest Maturity
Date applicable to the Term Loan A, shall not have an Average Life shorter than
the Average Life of the Term Loan A and shall not be subject to amortization,
(ii) the New Term Loans in respect to such New Term Loan Facility shall be
entitled to share in all prepayments pursuant to Section 2.03 as specified in
Section 2.03(c), (iii) each New Term Loan shall bear interest at a fixed rate
per annum, provided that, in the event that such interest rate exceeds the
interest rate relating to the Term Loan A immediately prior to the effectiveness
of the applicable New Term Loan Facility, the interest rate for the Term Loan A
shall be adjusted to be at least equal to the interest rate relating to such New
Term Loan Facility, provided further, that in determining the interest rate for
the New Term Loan Facility solely for the purpose of this Section, (A) original
issue discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable to the New Lenders providing New Term Loan Commitments
in the initial primary syndication thereof shall be included and equated to
interest (with OID or upfront fees being equated to interest based on an assumed
four-year life to maturity), and (B) customary arrangement, underwriting,
structuring or commitment fees payable to one or more arrangers (or their
affiliates) of the New Term Loan Facility shall be excluded, and provided
further, that, in the event that the New Lenders are paid or earn any fees in
excess of the Closing Fee and Exit Fee payable on the Term Loan A or on better
terms, an amount equal to such incremental fees

 

53

--------------------------------------------------------------------------------


 

shall be paid to, or such better terms shall be offered to, the Term Loan A
Lenders, and (iv) all other terms of such New Term Loans, if not consistent with
the terms of the Term Loans, (A) will be as agreed between the Borrower and the
New Lenders providing such New Term Loans and (B) shall not be more restrictive
than the terms of the existing Term Loans unless the Lenders under the Term
Loans also receive the benefit of the more restrictive terms (without any
consent being required); provided that the terms of the New Term Facility may
include pro rata mandatory prepayment requirements for asset sales and other
mandatory prepayment events so long as such mandatory prepayment events shall
also apply to Term Loans.

 

(c)                                  Any Term Loans made in connection with or
pursuant to any Additional Term Commitments shall have the same terms and
conditions as the Term Loans applicable thereto.

 

(d)                                 Each notice from the Borrower pursuant to
this Section 2.10 shall set forth (i) with respect to any Additional Term
Commitments, the requested amount of such Additional Term Commitments, the
proposed effective date for the making of Term Loans pursuant to such Additional
Commitments (the “Additional Commitment Effective Date”) and the amount of OID
or upfront fees payable in connection with such Additional Term Commitments and
(ii) with respect to any New Term Loan Facility, the requested amount of New
Term Loans, the proposed terms of the relevant New Term Loan Facility and the
proposed effective date for the making of such New Term Loan Facility (the “New
Term Loan Effective Date” and together with any Additional Commitment Effective
Date, the “Increase Effective Date”).  New Term Loans or Additional Term
Commitments may be made or provided by any existing Lender (it being understood
that no existing Lender will have an obligation to make a portion of any New
Term Loan or provide any Additional Term Commitment) or by any other bank or
other financial institution (any such other bank or other financial institution
being called a “New Lender”); provided any such New Lenders shall be reasonably
acceptable to the Administrative Agent and the Borrower.

 

(e)                                  Commitments in respect of New Term Loans
(“New Term Loan Commitments”) and Additional Term Commitments shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each New Lender, any other Lender providing a New Term
Loan or Additional Term Commitment and the Administrative Agent.  The
Incremental Amendment may, without the consent of any other Lender, effect such
amendments to this Agreement (including amendments to Schedule IA or IB) and the
other Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.10.  The Administrative Agent may take any and all action as may be
reasonably necessary to ensure that any Term Loans made pursuant to any
Additional Term Commitment, when originally made, are included in each Borrowing
of outstanding Term Loans on a pro rata basis.

 

(f)                                   Conditions to Effectiveness of Increase. 
As a condition precedent to any Incremental Amendment, the Borrower shall
deliver to the Administrative Agent (i) a certificate of each Loan Party dated
as of the Increase Effective Date signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that,

 

54

--------------------------------------------------------------------------------


 

before and after giving effect to such increase, (1) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (2) no Default or Event of Default exists; and (ii) executed legal
opinions of counsel to the Loan Parties, addressed to the Administrative Agent
and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

 

(g)                                  Conflicting Provisions.  This Section shall
supersede any conflicting provisions in Section 10.01.

 

SECTION 2.11                                      Extensions of Term Loans. 
(a)  Notwithstanding anything to the contrary in this Agreement, not less than
forty-five (45) days prior to the then-effective Maturity Date, the Borrower
may, at its option, by means of a letter (an “Extension Request”) addressed to
the Administrative Agent (who shall promptly deliver such Extension Request to
each Lender), request that all the Lenders of all or a portion of Loans with a
like Maturity Date and on the same terms to each such Lender extend their
scheduled Maturity Dates and otherwise modify the terms of such Loans pursuant
to the terms of the relevant Extension Request (including, without limitation,
by increasing the interest rate or fees payable in respect of such Loans) (each,
an “Extension”, and each group of Loans as so extended, as well as the original
Loans (not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Loans from the tranche of Loans from which they
were converted), so long as the following terms are satisfied: (i) except as to
interest rates, fees, final maturity date, premium, required prepayment dates
and participation in prepayments (which shall, subject to immediately succeeding
clauses (ii), (iii), (iv) and (v), be determined by the Borrower and set forth
in the relevant Extension Request), the Term Loans of any Term Lender (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Request, (ii) the final maturity date of any Extended Term Loans shall
be no earlier than the Maturity Date applicable to the Loans extended thereby
(prior to giving effect to any such Extension), (iii) the Average Life of any
Extended Term Loans shall be no shorter than the remaining Average Life of the
Loans extended thereby, (iv) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Extension Request, (v) the interest rate for any
Extending Term Loan shall not be greater than the interest rate for the Term
Loans made on the Closing Date, provided, that in determining the interest rate
for the Extended Term Loans solely for the purpose of this Section, (A) OID or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
to the Extending Term Lenders and the Lenders in the initial primary syndication
thereof shall be included and equated to interest (with OID or upfront fees
being equated to interest based on an assumed four-year life to maturity), and
(B) customary arrangement, underwriting, structuring or commitment fees payable
to one or more arrangers (or their affiliates) in connection with the Extended
Term Loans and the Term Loans made on the Closing Date shall be excluded,
(vi) all documentation in respect of such Extension shall be consistent with the
foregoing; (vii) no more than four (4) Maturity Dates shall apply to the
outstanding Loans after giving effect to any Extension proposed in such
Extension Request and (viii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower.  Each Lender electing (in its sole
discretion) to extend its scheduled Maturity

 

55

--------------------------------------------------------------------------------


 

Date shall execute and deliver not later than the date set by the Borrower and
the Administrative Agent in the applicable Extension Request counterparts of
such Extension Request to the Administrative Agent, who shall notify the
Borrower, in writing, of the Lenders’ decisions as soon as possible thereafter,
whereupon such Lender’s scheduled Maturity Date shall be extended, effective
only as of the date that is such Lender’s then-current scheduled Maturity Date,
for the period as agreed in the Extension Request.  Any Lender that declines or
fails to respond to an Extension Request shall be deemed to have not extended
its scheduled Maturity Date

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.11, no Extension Request is required
to be in any minimum amount or any minimum increment; provided, that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Request in the Borrower’s
sole discretion and may be waived by the Borrower) of Term Loans of any or all
applicable tranches be tendered.  The Administrative Agent and the Lenders
hereby consent to the Extensions and the other transactions contemplated by this
Section 2.11 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Request) and hereby waive the requirements
of any provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.11.

 

(c)                                  The Lenders hereby irrevocably authorize
the Administrative Agent and Collateral Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrower as may be necessary in
order to establish new tranches or sub-tranches in respect of Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.11.  All such amendments entered into with
the Borrower by the Administrative Agent or the Collateral Agent hereunder shall
be binding and conclusive on the Lenders.

 

SECTION 2.12                                      Defaulting Lenders.  (a) 
Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second,

 

56

--------------------------------------------------------------------------------


 

as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Term Loan in respect of which that Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; third, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Term
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that, if (A) such payment is a payment of the
principal amount of any Term Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (B) such Term Loans were made at
a time when the conditions set forth in Section 4.01 were satisfied or waived,
such payment shall be applied solely to pay the Term Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Term
Loans owed to that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.12(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(b)                                 No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.12, performance by the Borrower of its obligations hereunder
shall not be excused or otherwise modified as a result of the operation of this
Section 2.12.  The rights and remedies against a Defaulting Lender under this
Section 2.12 are in addition to any other rights and remedies which the
Borrower, the Administrative Agent, or any Lender may have against such
Defaulting Lender.

 

(c)                                  Defaulting Lender Cure.  If the Borrower
and the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Term Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Term Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided, that, no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  The
Borrower shall pay to any applicable Lender any costs of the type referred to in
Section 3.05 in connection with the foregoing.

 

57

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.01                                      Taxes.  (a)  Payments Free of
Taxes.  Any and all payments by or on account of any Obligation of any Loan
Party under any Loan Documents shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided,
that if the an applicable withholding agent shall be required by Applicable Law
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions have been made including deductions
applicable to additional sums payable under this Section 3.01(a) (after payment
of all Indemnified Taxes and Other Taxes) the Administrative Agent or any
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of Section 3.01(a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Applicable Law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent and each Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including the full amount of taxes of any kind imposed or asserted
by any jurisdiction on or attributable to amounts payable under this Section)
paid by the Administrative Agent or each Lender or any of their respective
Affiliates, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority, except to the extent any such liability
(including additions to tax, penalties, interest and expense) arises from the
gross negligence or willful misconduct of the Administrative Agent or such
Lender or its Affiliate.  A certificate as to the amount of such payment or
liability delivered to a Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Each Lender that is a
“United States Person” as defined in section 7701(a)(30) of the Code that may be
treated as an exempt recipient (as defined in section 6049(b)(4) of the Code and
the treasury regulations thereunder) shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement and, in the case where a U.S. Lender changes its
applicable Lending Office by designating a new Lending Office, the date upon
which such Lender

 

58

--------------------------------------------------------------------------------


 

designates the new Lending Office, two duly completed and executed copies of
Internal Revenue Service Form W-9 or successor form, certifying that such Lender
is on the date of delivery thereof entitled to an exemption from U.S. backup
withholding tax.

 

Any Foreign Lender shall deliver to the Borrower and the Administrative Agent on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement and, in the case where a Foreign Lender changes its applicable Lending
Office by designating a new Lending Office, the date upon which such Foreign
Lender designates the new Lending Office (but only so long thereafter as such
Foreign Lender remains lawfully able to do so), two copies of whichever of the
following is applicable or any subsequent version thereof or successor thereto:

 

(i)                                     duly completed and executed copies of
Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

 

(ii)                                  duly completed and executed copies of
Internal Revenue Service Form W-8ECI relating to all payments to be received by
such Foreign Lender hereunder or under any other Loan Document, or

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 871(h) or
section 881(c) of the Code, (A) a certificate to the effect that such Foreign
Lender is not (1) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) duly completed and
executed copies of Internal Revenue Service Form W-8BEN.

 

In addition to documents delivered pursuant to one of clauses (i) through (iii)
above, if a payment made to a Foreign Lender under this Agreement would be
subject to U.S. withholding tax imposed by section 1471 through 1474 of the Code
and any regulations thereunder or official governmental interpretations thereof
(“FATCA”), such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such other documentation as reasonably required to permit
the Borrower or the Administrative Agent to comply with applicable FATCA
reporting requirements (the “FATCA Documentation”).

 

In the event that, pursuant to Section 10.06(d), a Participant is claiming the
benefits of this Section 3.01, such Participant shall provide the forms required
above to the Lender from which the related participation was purchased, and if
such Lender is a Foreign Lender, such Lender shall, promptly upon receipt
thereof (but in no event later than the next scheduled payment under this
Agreement) forward such documentation to the Borrower and the Administrative
Agent, together with such additional forms as are required by law.  If, at the
effective date of the Assignment and Assumption pursuant to which a Lender
becomes a party to this Agreement, such Lender assignor was entitled to payments
under subsection (a) of this Section 3.01 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Indemnified Taxes shall include (in addition to withholding
taxes that may be imposed in the future or other amounts otherwise includable in
Indemnified Taxes)

 

59

--------------------------------------------------------------------------------


 

United States withholding tax, if any, applicable with respect to such Lender
assignee on such date.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request in writing, on or prior to the Closing Date,
and in a timely fashion thereafter (including upon any change in circumstances
that makes any information required to be on such form previously delivered by
such Lender incorrect), such other documents and forms as would reduce or avoid
any Indemnified Taxes in respect of all payments to be made to such Lender
outside of the United States by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction; provided, that if any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required by the Internal
Revenue Service Form W 8BEN or W-8ECI (or successor form), that the applicable
Lender reasonably considers to be confidential, such Lender shall give notice
thereof to the Borrower and the Administrative Agent and shall not be obligated
to include in such form or document such confidential information.  Each Lender
shall promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any such claimed exemption or reduction. 
Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any form, document or other information pursuant to this
Section 3.01(e) that such Lender is not lawfully able to deliver.

 

For any period with respect to which a Lender has failed to provide the Borrower
and the Administrative Agent with the appropriate form, certificate or other
document described in this subsection (e) (unless the Lender is no longer
lawfully able to provide such form, certificate or other document due to a
change in law, or in the interpretation or application thereof, occurring after
the date on which a form, certificate or other document originally was required
to be provided or if such form, certificate or other document otherwise is not
required under this subsection (e)), such Lender shall not be entitled to the
additional sums or indemnification under subsection (a) or (c) of this
Section 3.01 with respect to Indemnified Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Indemnified Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Borrower shall take steps as such Lender
shall reasonably request to assist such Lender to recover such Indemnified
Taxes.  If, on the date that a Foreign Lender is required to deliver the FATCA
Documentation, such Foreign Lender was not in compliance with the applicable
FATCA reporting requirements (unless such Foreign Lender is no longer lawfully
able to be so compliant due to a change in law, or in the interpretation or
application thereof, occurring after the date on which such FATCA Documentation
originally was required to be provided), then such Foreign Lender shall not be
entitled to the additional sums or indemnification under subsection (a) or (c)
of this Section 3.01 with respect to FATCA Taxes imposed by reason of such
failure.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund with respect to Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the

 

60

--------------------------------------------------------------------------------


 

Borrower has paid additional sums pursuant to subsection (a) of this
Section 3.01, it shall promptly pay such refund (but only to the extent of
indemnity payments made or additional sums paid by the Borrower with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund) to the
Borrower, net of all out-of-pocket expenses of such Administrative Agent or the
Lender incurred in obtaining such refund (including any net increase in Taxes
imposed with respect to such refund) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower agrees to promptly return such
amount (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the applicable Administrative Agent or Lender, as the
case may be, if it receives notice from the applicable Administrative Agent or
Lender that such Administrative Agent or the Lender is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

SECTION 3.02                                      [Intentionally omitted].

 

SECTION 3.03                                      [Intentionally omitted].

 

SECTION 3.04                                      Increased Costs.  (a) 
Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender; or

 

(ii)                                  impose on any Lender any other condition,
cost or expense affecting this Agreement;

 

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender (whether of principal, interest or any
other amount) then, upon written request of such Lender, the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Term Loans
made by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, after
submission to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case

 

61

--------------------------------------------------------------------------------


 

may be, as specified in subsection (a) or (b) of this Section, describing the
basis therefore and showing the calculation thereof in reasonable detail, and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided, that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than ninety (90) days prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

SECTION 3.05                                      [Intentionally omitted].

 

SECTION 3.06                                      Mitigation Obligations;
Replacement of Lenders.  (a)  Designation of a Different Lending Office.  If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, then such Lender shall use
reasonable efforts (consistent with its internal policies and requirements of
the Applicable Law) to designate a different Lending Office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, and (ii) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is at such time a
Defaulting Lender, then the Borrower may replace such Lender in accordance with
Section 10.13.

 

SECTION 3.07                                      Survival.  All of the
Borrower’s obligations under this Article III shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO BORROWING

 

SECTION 4.01                                      Conditions of Borrowing.  The
effectiveness of this Agreement, the obligations of the Term Loan A Lenders to
provide the Term Loan A

 

62

--------------------------------------------------------------------------------


 

Commitments, and the other agreements of the Lenders under Section 2.01 are
subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     executed counterparts of this Agreement;

 

(ii)                                  Notes executed by the Borrower in favor of
each Lender requesting Notes;

 

(iii)                               certified copies of (A) the resolutions of
the Board of Directors or equivalent governing body of each Loan Party approving
the Transactions and the Transaction Documents to which it is or is to be a
party and (B) all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the Transactions and each Transaction Document to which it is a party;

 

(iv)                              a copy of the certificate of the Secretary of
State of the jurisdiction of incorporation or formation, as the case may be, of
each Loan Party, dated reasonably near the Closing Date, certifying (A) as to a
true and correct copy of the charter, article of formation, or such other
constitutive document on file in such Secretary’s office and (B) that (1) such
amendments are the only amendments to such Loan Party’s constitutive documents
on file in such Secretary’s office, (2) such Loan Party has paid all franchise
taxes to the date of such certificate and (3) such Loan Party is duly
incorporated or formed and in good standing or presently subsisting under the
laws of the State of the jurisdiction of incorporation or formation;

 

(v)                                 a certificate of each Loan Party signed on
behalf of such Loan Party by a Responsible Officer, dated the Closing Date (the
statements made in which certificate shall be true on and as of the Closing
Date), certifying as to (A) the absence of any amendments to the charter or
applicable constitutive documents of such Loan Party since the date of the
Secretary of State’s certificate referred to in Section 4.01(a)(iv), (B) a true
and correct copy of the bylaws, limited liability company agreement, or
partnership agreement of such Loan Party as in effect on the date on which the
resolutions referred to in Section 4.01(a)(iii) were adopted and on the Closing
Date and (C) the due incorporation or formation and good standing or valid
existence of such Loan Party as a corporation, limited liability company or
partnership organized or formed under the laws of the jurisdiction of its
incorporation or formation and the absence of any proceeding for the dissolution
or liquidation of such Loan Party;

 

63

--------------------------------------------------------------------------------


 

(vi)                              a certificate of the Secretary or an Assistant
Secretary of each Loan Party certifying the names and true signatures of the
officers of such Loan Party authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder and
thereunder;

 

(vii)                           a certificate of a duly authorized officer of
each Loan Party stating that all consents, licenses and approvals required in
connection with the consummation of such Loan Party of the Transactions have
been received and are in full force and effect;

 

(viii)                        a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the representations and warranties of the
Borrower and the other Loan Parties contained in Article V are true and correct
in all material respects immediately prior to, and shall be true and correct in
all material respects after giving effect to, the Borrowing, (B) that the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects as though made on and as of the Closing
Date (except for representations and warranties made as of a specific date,
which shall be true and correct as of such specific date), (C) the absence of
any event occurring and continuing, or resulting from the Borrowing, that
constitutes a Default or Event of Default, (D) absence of any litigation (other
than Disclosed Litigation) that could reasonably likely be expected to result in
a Material Adverse Effect, (E) compliance with all Applicable Laws and
regulations (including ERISA and Environmental Laws), and (F) the absence of any
Material Adverse Effect since August 17, 2012;

 

(ix)                              a certificate attesting to the Solvency of the
Borrower and its Subsidiaries on a consolidated basis before and after giving
effect to the Transactions, from the Borrower’s chief financial officer;

 

(x)                                 the executed opinion of (A) Akin Gump
Strauss Hauer & Feld LLP, special New York counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender and (B) local Kansas
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in each case, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(xi)                              a certificate as to the identity, location and
other characteristics of the Collateral in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by each Loan Party (the
“Perfection Certificate”);

 

(xii)                           evidence that all insurance required to be
maintained pursuant to Section 6.08 has been obtained and is in effect, together
with the certificates of insurance, naming the Collateral Agent, on behalf of
the Lenders, as an additional insured or loss payee, as the case may be, under
all insurance policies maintained with respect to the assets and properties of
the Loan Parties that constitutes Collateral;

 

64

--------------------------------------------------------------------------------


 

(xiii)                        each of the Equity Documents (excluding the
Warrants) and copies of the Warrant certificates attached to the Warrant
Agreement, certified as true and correct copies thereof by a Responsible Officer
of the Borrower;

 

(xiv)                       the Intercreditor Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, duly executed by each party
thereto;

 

(xv)                          [Intentionally omitted];

 

(xvi)                       the Omnibus Amendment with respect to the Security
Agreement and the Subsidiary Guarantee, duly executed by each Loan Party,
together with:

 

(A)                               confirmation from the Collateral Agent that
all certificates representing the Initial Pledged Equity referred to therein (to
the extent not constituting ABL Primary Collateral) accompanied by undated stock
powers executed in blank and instruments evidencing the Initial Pledged Debt
referred to therein, accompanied by note transfer powers indorsed in blank, are
in the possession of the Collateral Agent;

 

(B)                               copies of all UCC financing statements filed
pursuant to the Original Credit Agreement, each of which shall remain on file
and of record in the appropriate jurisdictions, and any additional UCC financing
statements or UCC financing statement amendments reasonably requested by the
Collateral Agent in suitable form for filing;

 

(C)                               completed requests for information and lien
search results, dated on or before the Closing Date, showing the UCC financing
statements filed pursuant to the Original Credit Agreement and all other
effective financing statements filed in the jurisdictions referred to in
clause (B) above that name any Loan Party as debtor, together with copies of
such other financing statements;

 

(D)                               evidence of the completion of all other
recordings and filings of or with respect to the Security Agreement that the
Collateral Agent may reasonably deem necessary or desirable in order to perfect
and protect the security interest created thereunder; and

 

(E)                                evidence that all other action that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect and protect the first priority liens and security interests created
under the Security Agreement has been taken.

 

(b)                                 The representations and warranties of (i)
the Borrower contained in Article V and (ii) each Loan Party contained in each
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an

 

65

--------------------------------------------------------------------------------


 

earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing, or would result from the execution of this Agreement
or the proposed Borrowing or from the application of the proceeds thereof.

 

(d)                                 There shall not have occurred, since August
17, 2012, a Material Adverse Effect.

 

(e)                                  There shall exist no action, suit,
investigation, litigation or proceeding affecting the Borrower or any of its
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
other than the matters described on Schedule 4.01(e) hereto (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of this Agreement or any other Loan Document or the consummation of the
transactions contemplated hereby.

 

(f)                                   Any fees, costs and expenses required to
be paid on or before the Closing Date to any Agent or the Lenders pursuant to
the Fee Letter, the Forbearance Agreement, the Restructuring Agreement or any of
the Loan Documents for which invoices have been received at least one Business
Day prior to the Closing Date shall have been paid.

 

(g)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Agents (directly to such counsel if requested by the Agents) and
Schulte Roth & Zabel LLP as counsel to the Lenders, to the extent invoiced at
least one Business Day prior to the Closing Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing and customary post-closing proceedings included in such
invoices (provided, that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Agents).

 

(h)                                 The Existing ABL Facility shall have been
amended as of the Closing Date consistent with the Restructuring Agreement and
otherwise in a manner reasonably satisfactory to the Required Lenders.

 

(i)                                     All of the Lenders shall have entered
into the Agreement Among Lenders.

 

(j)                                    All of the Equity Transactions
contemplated to occur on or prior to the Closing Date pursuant to the Equity
Documents shall have occurred in a manner consistent with the Restructuring
Agreement and otherwise in a manner reasonably satisfactory to the Required
Lenders.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder

 

66

--------------------------------------------------------------------------------


 

to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

SECTION 5.01                                      Formation and Qualification. 
(a)  The Borrower and each of its Subsidiaries are duly incorporated or formed,
as applicable, and in good standing under the laws of the state listed on
Schedule 5.01(a) and are qualified to do business and are in good standing in
the states listed on Schedule 5.01(a) which constitute all states in which
qualification and good standing are necessary for the Borrower or such
Subsidiary to conduct its business and own its property and where the failure to
so qualify could reasonably be expected to have a Material Adverse Effect.  Each
of the Borrower and its Subsidiaries has delivered to the Administrative Agent
true and complete copies of its certificate of incorporation and by-laws or
certificate of formation and operating agreement, as applicable, and will
promptly notify the Administrative Agent of any amendment or changes thereto.

 

(b)                                 The only Subsidiaries of the Borrower are
listed on Schedule 5.01(b).

 

SECTION 5.02                                      Authority.  The Borrower and
each of its Subsidiaries has full power, authority and legal right to enter into
this Agreement and the other Transaction Documents and to perform all its
respective Obligations hereunder and thereunder.  This Agreement and the other
Transaction Documents have been duly executed and delivered by the Borrower and
each of its Subsidiaries, and this Agreement and the other Transaction Documents
constitute the legal, valid and binding obligation of the Borrower and such
Subsidiaries, enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered at a proceeding
in equity or at law.  The execution, delivery and performance of this Agreement
and of the other Transaction Documents (a) are within the Borrower’s and such
Subsidiary’s corporate or limited liability company powers, as applicable, have
been duly authorized by all necessary corporate or company action, as
applicable, are not in contravention of law or the terms of the Borrower’s or
such Subsidiary’s by-laws, certificate of incorporation, operating agreement or
certificate of formation, as applicable, or other applicable documents relating
to the Borrower’s or such Subsidiary’s formation or to the conduct of the
Borrower’s or such Subsidiary’s business or of any material agreement or
undertaking to which the Borrower or such Subsidiary is a party or by which the
Borrower or such Subsidiary is bound, including the Existing ABL Facility,
(b) will not conflict with or violate any law or regulation, or any judgment,
order or decree of any Governmental Authority, (c) will not require the consent
of any Governmental Authority or any other Person, except those consents set
forth on Schedule 5.02 hereto, all of which will have been duly obtained, made
or compiled prior to the Closing Date and which are in full force and effect and
(d) will not conflict with, nor result in any breach in

 

67

--------------------------------------------------------------------------------


 

any of the provisions of or constitute a default under or result in the creation
of any Lien except Permitted Liens upon any asset of the Borrower or such
Subsidiary under the provisions of any Contractual Obligation to which the
Borrower or such Subsidiary is a party or by which it or its property is a party
or by which it may be bound.

 

SECTION 5.03                                      Entity Names.  Except as set
forth on Schedule 5.03, the Borrower and each of its Subsidiary have not been
known by any other corporate name in the past five (5) years and do not do
business under any other name, nor has the Borrower or any of its Subsidiaries
been the surviving corporation or company of a merger or consolidation or
acquired all or substantially all of the assets of any Person during the
preceding five (5) years.

 

SECTION 5.04                                      Financial Statements.  (a) 
The financial statements furnished to the Lenders prior to the Closing Date are
accurate, complete and correct and fairly reflect the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the Closing Date,
and have been prepared in accordance with GAAP, consistently applied.  All
financial statements referred to in this Section 5.04, including the related
schedules and notes thereto, have been prepared, in accordance with GAAP, except
as may be disclosed in such financial statements.

 

(b)                                 Any financial projections of the Borrower
and its Subsidiaries furnished to the Lenders are based on underlying
assumptions which provide a reasonable basis for the projections contained
therein and reflect the Borrower’s judgment based on present circumstances of
the most likely set of conditions and course of action for the projected period.

 

(c)                                  The consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries and such other Persons described
therein (including the accounts of all Subsidiaries for the respective periods
during which a subsidiary relationship existed) as of December 31, 2011, and the
related statements of income, changes in stockholder’s equity, and changes in
cash flow for the period ended on such date, all accompanied by reports thereon
containing opinions without qualification by independent certified public
accountants, copies of which have been delivered to Administrative Agent, have
been prepared in accordance with GAAP, consistently applied (except for changes
in application in which such accountants concur) and present fairly the
financial position of the Borrower and its Subsidiaries at such date and the
results of their operations for such period.  Since August 17, 2012, there has
been no change in the condition, financial or otherwise, of the Borrower or its
Subsidiaries as shown on the consolidated balance sheet as of such date and no
change in the aggregate value of machinery, equipment and real property owned by
the Borrower and its Subsidiaries, except changes in the ordinary course of
business, none of which individually or in the aggregate has had a Material
Adverse Effect.

 

SECTION 5.05                                      Solvency; No Litigation,
Violation, Indebtedness or Default; ERISA Compliance.  (a)  The Borrower and its
Subsidiaries on a consolidated basis are, and after giving effect to the
Transactions, will be Solvent.

 

(b)                                 Other than those listed on Schedule 4.01(e),
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (i) purport to
affect or

 

68

--------------------------------------------------------------------------------


 

pertain to this Agreement, any other Transaction Document or the consummation of
the Transactions, or (ii) as to which there is a reasonable possibility of an
adverse determination and that could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Neither the Borrower nor any of its
Subsidiaries is in violation of any applicable statute, law, rule, regulation,
ordinance or Contractual Obligation in any respect which could reasonably be
expected to have a Material Adverse Effect, nor is the Borrower or any of its
Subsidiaries in violation of any order of any court, Governmental Authority or
arbitration board or tribunal in any respect which could reasonably be expected
to have a Material Adverse Effect.

 

(d)                                 None of the Borrower, its Subsidiaries or
any member of the Controlled Group maintains or is required to contribute to any
Pension Benefit Plan or Multiemployer Plan other than those listed on
Schedule 5.05(d) hereto.  (i) The Borrower, its Subsidiaries and each member of
the Controlled Group have met all applicable minimum funding requirements under
Section 302 of ERISA and Section 412 of the Code in respect of each Plan, and
each Plan is in compliance with Sections 412, 430 and 436 of the Code and
Sections 206(g), 302 and 303 of ERISA, taking into account waivers, variances
and extensions of amortization periods; (ii) each Plan which is intended to be a
qualified plan under Section 401(a) of the Code as currently in effect has been
determined by the IRS to be qualified under Section 401(a) of the Code and the
trust related thereto has been determined to be exempt from federal income tax
under Section 501(a) of the Code; (iii) none of the Borrower, its Subsidiaries
or any member of the Controlled Group have incurred any liability to the PBGC
which remains outstanding other than for the payment of premiums, and there are
no premium payments which have become due which are unpaid; (iv) no Plan subject
to Title IV of ERISA has been terminated by the plan administrator thereof nor
by the PBGC, and there is no occurrence which would cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any such Plan; (v) none of the
Borrower, its Subsidiaries or any member of the Controlled Group has breached
any of the material responsibilities, obligations or duties imposed on it by
ERISA with respect to any Plan; (vi) none of the Borrower, its Subsidiaries or
any member of the Controlled Group nor any fiduciary of any Plan, has engaged in
a “prohibited transaction” described in Section 406 of ERISA or Section 4975 of
the Code nor taken any action which would constitute or result in a Termination
Event with respect to any such Plan which is subject to ERISA; (vii) the
Borrower, its Subsidiaries and each member of the Controlled Group has made all
contributions required to be made with respect to each Pension Benefit Plan and
Multiemployer Plan; (viii) there exists no event described in Section 4043(b) of
ERISA, for which the thirty (30) day notice period has not been waived or which
could reasonably be expected to result in material liability to the Borrower,
its Subsidiaries or any member of the Controlled Group; (ix) except as set forth
on Schedule 5.05(d)(ix), none of the Borrower, its Subsidiaries or any member of
the Controlled Group maintains or is required to contribute to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code;
(x) none of the Borrower, its Subsidiaries or any member of the Controlled Group
has an outstanding liability in respect of a complete or partial withdrawal,
within the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan
and there exists no fact which would reasonably be expected to result in any
such liability; and (xi) to the knowledge of the Borrower, no Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Plan.

 

69

--------------------------------------------------------------------------------


 

SECTION 5.06                                      Licenses and Permits.  Except
as set forth in Schedule 5.06, or Schedule 5.16 with respect to Environmental
Permits, each of the Borrower and its Subsidiaries (a) is in compliance with and
(b) has procured and is now in possession of, all licenses or permits required
by any applicable federal, state, provincial or local law, rule or regulation
for the operation of its business in each jurisdiction wherein it is now
conducting or proposes to conduct business and where the failure to procure such
licenses or permits could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.07                                      Default of Indebtedness. 
Neither the Borrower nor any of its Subsidiaries is in default in the payment of
the principal of or interest on any material Indebtedness for borrowed money or
under any instrument or agreement under or subject to which any such
Indebtedness has been issued and no event has occurred under the provisions of
any such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder.

 

SECTION 5.08                                      No Default.  Neither the
Borrower nor any of its Subsidiaries is in default in the payment or performance
of any of its material Contractual Obligations.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

SECTION 5.09                                      Tax Returns.  The Borrower and
each of its Subsidiaries’ federal tax identification number is set forth on
Schedule 5.09.  The Borrower and each of its Subsidiaries have timely filed all
federal, state and local tax returns and all other tax returns required to be
filed and have paid or provided for the payment of all federal, state and local
income and franchises Taxes, and other material Taxes due on such returns or
pursuant to any assessment received by them, except for Taxes contested in good
faith as to which adequate provisions have been made in accordance with GAAP. 
Federal income tax returns of the Borrower and each of its Subsidiaries have
been examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending December 31, 2010 and state and local income tax returns of
each Borrower and each of its Subsidiaries have been examined and reported upon
by the appropriate taxing authority or closed by applicable statute and
satisfied for all fiscal years prior to and including the fiscal year ending
December 31, 2010.  The provision for Taxes on the books of the Borrower and
each of its Subsidiaries is adequate for all years not closed by applicable
statutes, and for its current fiscal year, and the Borrower has no knowledge of
any deficiency or additional assessment in connection therewith not provided for
on its books.

 

SECTION 5.10                                      Disclosure.  None of the
written information furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement, the
Forbearance Agreement or the Restructuring Agreement or delivered hereunder or
under any other Transaction Document (as modified or supplemented by other
information so furnished), taken as a whole with any other information furnished
or publicly available (including all of the foregoing as updated, restated or
otherwise modified in writing prior to the Closing Date), contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading as of the date when made or delivered; provided,
that with respect to any

 

70

--------------------------------------------------------------------------------


 

forecast, projection or other statement regarding future performance, future
financial results or other future developments, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time such information was prepared (it being understood
that any such information is subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the future developments addressed in such
information can be realized); provided, no representation or warranty is made
with respect to information for which the source is separately identified as a
third party source or other person or entity not affiliated with or acting as
agent or representative of the Borrower or any of its Subsidiaries.

 

SECTION 5.11                                      Margin Regulations.  None of
the Borrower or its Subsidiaries are engaged, nor will any of them engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of the Borrowing will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

 

SECTION 5.12                                      No Burdensome Restrictions. 
None of the Borrower or its Subsidiaries are party to any material Contractual
Obligation the performance of which could reasonably be expected to have a
Material Adverse Effect.  None of the Borrower or its Subsidiaries has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Lien.

 

SECTION 5.13                                      Investment Company Act.  None
of the Borrower or its Subsidiaries is an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
nor is it controlled by such a company.

 

SECTION 5.14                                      Insurance.  The properties of
the Borrower and its Subsidiaries are insured with responsible carriers against
such risks and in such amounts, and with such deductibles, retentions,
self-insured amounts and co-insurance provisions, as are, in the reasonable
judgment, customarily carried by similar businesses of similar size, including
property and casualty loss, workers’ compensation and interruption of business
insurance.

 

SECTION 5.15                                      No Labor Disputes.  None of
the Borrower or its Subsidiaries is involved in any labor dispute; there are no
strikes or walkouts or union organization of any of the Borrower’s or its
Subsidiaries’ employees in existence, or, to the knowledge of the Borrower,
threatened, and no collective bargaining agreement is scheduled to expire prior
to the Maturity Date other than as set forth on Schedule 5.15 hereto.

 

SECTION 5.16                                      O.S.H.A. and Environmental
Compliance.  Except as could not reasonably be expected to have a Material
Adverse Effect and except as set forth in Schedule 5.16,

 

(a)                                 each of the Borrower and its Subsidiaries
have duly complied, and their facilities, business, assets, property,
leaseholds, real property and equipment are in compliance

 

71

--------------------------------------------------------------------------------


 

with, the provisions of the Federal Occupational Safety and Health Act and
applicable Environmental Laws; and there have been no outstanding citations,
notices or orders of non-compliance issued to the Borrower or any of its
Subsidiaries or relating to any of their business, assets, property, leaseholds
or equipment under any such laws, rules or regulations.

 

(b)                                 each of the Borrower and its Subsidiaries
have been issued all Environmental Permits necessary to operate the business.

 

(c)                                  (i) there has not been any Hazardous
Discharge on any Material Owned Property or Material Leased Property; (ii) there
are no underground storage tanks or electrical equipment containing
polychlorinated biphenyls on any Material Owned Property or Material Leased
Property; (iii) the Material Owned Property or Material Leases Property has
never been used as a treatment, storage or disposal facility of Hazardous
Materials permitted under RCRA; and (iv) no Hazardous Materials are present on
Material Owned Property or Material Leases Property excepting such quantities as
are handled in accordance with all applicable manufacturer’s instructions and
governmental regulations and in proper storage containers and as are appropriate
for the operation of the commercial business of the Borrower, its Subsidiaries
or any of their tenants.

 

SECTION 5.17                                      Ownership of Property; Liens;
Investments, Etc.  (a)  As of the Closing Date, each of the Borrower and its
Subsidiaries has good, marketable and insurable fee simple title to the
properties owned by such party free and clear of all Liens, other than Permitted
Liens.  Each of the Borrower and its Subsidiaries owns and has on the date
hereof good and marketable title or subsisting leasehold interest (subject only
to Permitted Liens) to, and enjoys on the date hereof peaceful and undisturbed
possession of, all such properties that are necessary for the operation and
conduct of its business, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  There are no Liens of
any nature whatsoever on any assets of the Borrower or any of its Subsidiaries
other than Permitted Liens.

 

(b)                                 (i) Schedule 5.17(b)(i) sets forth a
complete and accurate list as of the Closing Date of the locations all real
property owned by the Borrower or any of its Subsidiaries showing the street
address, county or other relevant jurisdiction, state and record owner, (ii) 
Schedule 5.17(b)(ii) sets forth a complete and accurate list as of the Closing
Date of all leases of real property under which any Loan Party is the lessee,
showing the street address, county or other relevant jurisdiction, state,
lessor, lessee, expiration date and annual rental cost thereof and each such
lease is the legal, valid and binding obligation of the lessee thereof,
enforceable in accordance with its terms, no such leases have been amended or
modified except as set forth on Schedule 5.17(b)(ii), and complete and accurate
copies thereof have been provided to the Collateral Agent, and (iii) Schedule
5.17(b)(iii) sets forth a complete and accurate list as of the Closing Date of
all leases of real property under which any Loan Party is the lessor, showing
the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof.

 

(c)                                  To the best knowledge of the Borrower after
due inquiry and investigation, the legal description attached as Exhibit A to
each Mortgage accurately and completely describes the Mortgaged Property
intended to be covered thereby.

 

72

--------------------------------------------------------------------------------


 

SECTION 5.18                                      Patents, Trademarks,
Copyrights and Licenses.  All patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, copyrights,
copyright applications, design rights, tradenames, assumed names, trade secrets
and licenses owned or utilized by the Borrower or any of its Subsidiaries are
set forth on Schedule 5.18, are valid and have been duly registered or filed
with all appropriate Governmental Authority and constitute all of the
intellectual property rights which are necessary for the operation of its
business; there is no objection to or pending challenge to the validity of any
such patent, trademark, copyright, design rights, tradename, trade secret or
license and the Borrower is not aware of any grounds for any challenge, except
as set forth in Schedule 5.18 hereto.  Each patent, patent application, patent
license, trademark, trademark application, trademark license, service mark,
service mark application, service mark license, design rights, copyright,
copyright application and copyright license owned or held by the Borrower or any
of its Subsidiaries and all trade secrets used by the Borrower or any of its
Subsidiaries consist of original material or property developed by the Borrower
or such Subsidiary or was lawfully acquired by the Borrower or such Subsidiary
from the proper and lawful owner thereof.  Each of such items has been
maintained so as to preserve the value thereof from the date of creation or
acquisition thereof.

 

SECTION 5.19                                      Priority.  (a)  The provisions
of the Collateral Documents are effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, and the execution, delivery and
performance of this Agreement does not adversely affect the effectiveness of:
(i) a legal, valid and enforceable first priority Lien on all right, title and
interest of the Loan Parties in the Term Loan Primary Collateral, subject only
to Permitted Liens; and (ii) a legal, valid and enforceable second priority Lien
on all right, title and interest of the Loan Parties in the ABL Primary
Collateral, subject only to Permitted Liens.

 

(b)                                 Except for filings contemplated hereby and
by the Collateral Documents, no filing or other action (other than the taking of
possession or control by the Collateral Agent of the Collateral with respect to
which a security interest may be perfected only by possession or control) will
be necessary to perfect such Liens.

 

SECTION 5.20                                      Anti-Terrorism Laws.  (a) 
General.  Neither the Borrower nor any of its Affiliates is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

(b)                                 Executive Order No. 13224.  Neither the
Borrower nor any of its Affiliates or their respective agents acting or
benefiting in any capacity in connection with the Borrowing or other
Transactions hereunder, is any of the following (each a “Blocked Person”):

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order No. 13224;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;

 

73

--------------------------------------------------------------------------------


 

(iii)                               a Person or entity with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(iv)                              a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224;

 

(v)                                 a Person or entity that is named as a
“specially designated national” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or

 

(vi)                              a Person or entity who is affiliated or
associated with a Person or entity listed above.

 

Neither the Borrower or its Subsidiaries, nor to the knowledge of the Borrower,
any of its agents acting in any capacity in connection with the Borrowing or
other Transactions hereunder (a) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (b) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

SECTION 5.21                                      Trading with the Enemy.  None
of the Borrower or its Subsidiaries has engaged, nor does it intend to engage,
in any business or activity prohibited by the Trading with the Enemy Act of 1917
(12 U.S.C. § 95a et seq.).

 

SECTION 5.22                                      Use of Proceeds.  The Borrower
will use the proceeds of the Term Loan A, each New Term Loan and any Additional
Term Commitments solely as provided for in Section 6.12.

 

SECTION 5.23                                      Swaps.  Neither the Borrower
or any of its Subsidiaries is a party to, nor will it be a party to, any swap
agreement whereby such Borrower or Subsidiary has agreed or will agree to swap
interest rates or currencies unless same provides that damages upon termination
following an event of default thereunder are payable on an unlimited “two-way
basis” without regard to fault on the part of either party.

 

SECTION 5.24                                      Capital Stock.  After giving
effect to the transactions under the Equity Documents, the authorized and
outstanding Capital Stock of the Borrower and its Subsidiaries is as set forth
on Schedule 5.24 hereto.  All of the Capital Stock of the Borrower and its
Subsidiaries has been duly and validly authorized and issued and is fully paid
(to the extent required by such Person’s Organization Documents in the case of a
limited liability company) and non-assessable (except as provided under
Applicable Law in the case of a limited liability company) and has been sold and
delivered to the holders thereof in compliance with, or under valid exemption
from, all federal and state laws and the rules and regulations of each
Governmental Authority governing the sale and delivery of securities, assuming
the truth and accuracy of the New Equity Holder’s representations and warranties
in the Equity Documents.  Except for the rights and obligations set forth on
Schedule 5.24, as provided for in the Equity Documents, those warrants issued
pursuant to that certain Warrant Agreement, dated as of March 15, 2010, between
the Borrower and American Stock Transfer & Trust Company, LLC (the

 

74

--------------------------------------------------------------------------------


 

“Existing Warrants”), or in the First Amended Joint Plan of Reorganization under
Chapter 11 of the Bankruptcy Code dated January 13, 2010, as modified prior to
the date hereof (together with all related documents, the “Specified Plan”),
there are no subscriptions, warrants, options, calls, commitments, rights or
agreement by which any of the Borrower or its Subsidiaries or any of the
shareholders of the Borrower or its Subsidiaries is bound relating to the
issuance, transfer, voting or redemption of shares of its Capital Stock or any
pre-emptive rights held by any Person with respect to the Capital Stock of the
Borrower or its Subsidiaries.  Except as set forth on Schedule 5.24, as provided
for in the Equity Documents, the Existing Warrants or the Specified Plan, none
of the Borrower or its Subsidiaries have issued any securities convertible into
or exchangeable for shares of its Capital Stock or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.

 

SECTION 5.25                                      Equity Transactions.  All of
the Equity Transactions have been fully consummated on the Closing Date pursuant
to the Equity Documents in accordance with all Requirements of Law.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and expenses related thereto not then
payable or in existence as of the Maturity Date), the Borrower shall, and shall
cause each Subsidiary to:

 

SECTION 6.01                                      Financial Statements.  Deliver
to the Administrative Agent (and the Administrative Agent shall promptly deliver
copies thereof to the Lenders, provided that, if the Borrower has become and
continues to be a Public Filer, then only the financial statements described in
subsections (a) and (b) below, excluding Plant-Level Financial Statements, will
be delivered to Public Lenders):

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ended December 31, 2012), (i) a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) Plant-Level Financial Statements for such fiscal year (such
Plant-Level Financial Statements to be certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition
and results of operations of the applicable Facility in accordance with GAAP);

 

75

--------------------------------------------------------------------------------


 

(b)                                 as soon as available, but in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended September 30, 2012), (i) a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail, and
(ii) Plant-Level Financial Statements for such fiscal quarter, in each case,
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries or applicable Facility in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  as soon as available, but in any event
within thirty (30) days after the end of each fiscal month of each fiscal year
of the Borrower (commencing with the fiscal month ended October 31, 2012), (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal month, and the related consolidated statements of income or
operations for such fiscal month and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal month of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, and
(ii) Plant-Level Financial Statements for such fiscal month, in each case,
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries or applicable Facility in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

 

(d)                                 as soon as available and in any event within
sixty (60) days after the end of each fiscal year, forecasts prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of balance sheets, income statements and cash flow
statements on a quarterly basis for the fiscal year following such fiscal year
and on an annual basis for each fiscal year thereafter until the Maturity Date
together with a budget for the each fiscal quarter and fiscal year, in form
reasonably satisfactory to the Administrative Agent.

 

SECTION 6.02                                      Certificates; Other
Information.  Deliver to the Administrative Agent, in form and detail reasonably
satisfactory to the Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants reporting on such financial statements
and stating that in performing their audit nothing came to their attention that
caused them to believe the Borrower failed to comply with the financial
covenants set forth in Section 7.08, except as specified in such certificate
(which certificate may be limited to the extent required by accounting rules or
guidelines and such accounting firm’s internal policies and procedures);

 

76

--------------------------------------------------------------------------------


 

(b)                                 (i) concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ended
September 30, 2012), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, which shall include detailed computations
of the financial covenants, and (ii) following delivery of the financial
statements referred to in Section 6.01(a) and (b), the Borrower shall hold a
conference call with all Lenders, Equity Holders and prospective Equity Holders
who are subject to the confidentiality provisions under this Agreement or the
Stockholders Agreement, or are NDA Signatories, to be scheduled no later than 45
days following the end of each fiscal quarter;

 

(c)                                  promptly after any request by the
Administrative Agent, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of the Borrower or any of its
Subsidiaries, or any audit of any of them;

 

(d)                                 promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports that
any Loan Party or any of its Subsidiaries sends to its stockholders, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the SEC or any
Governmental Authority that may be substituted therefor, or with any national
securities exchange.

 

(e)                                  unless otherwise required to be delivered
to the Lenders hereunder, promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

(f)                                   as soon as available, but in any event
prior to the date audited financial statements are required to be delivered, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for the Borrower and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably request;

 

(g)                                  promptly, and in any event within five
(5) Business Days after receipt thereof by the Borrower or any Subsidiary,
copies of each material notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or possible material investigation or other material
inquiry by such agency regarding financial or other operational results of the
Borrower or any Subsidiary;

 

(h)                                 as soon as available, but in any event
within the time period in which the Borrower must deliver its annual audited
financials under Section 6.01(a), (i) a report supplementing Section 5.17(b)(i),
Section 5.17(b)(ii) and Section 5.17(b)(iii), identifying all Material Owned
Real Property and Material Leased Real Property acquired or

 

77

--------------------------------------------------------------------------------


 

disposed of by any Loan Party during such fiscal year and (ii) updated or
supplemental schedules to any Loan Document or Collateral Document updating any
information contained therein that must be so updated or supplemented in order
to make such information accurate and complete;

 

(i)                                     promptly, such additional information
regarding the business, financial, legal or corporate affairs of the Borrower or
any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;

 

(j)                                    not later than ninety (90) days after the
end of each fiscal year of the Borrower, a copy of summary projections by the
Borrower of the operating budget and cash flow budget of the Borrower and its
Subsidiaries for the succeeding fiscal year, such projections to be accompanied
by a certificate of a Responsible Officer to the effect that such projections
have been prepared based on assumptions believed by the Borrower to be
reasonable; and

 

(k)                                 within five (5) Business Days after the last
day of the fiscal quarter of the Borrower or any Subsidiary, such information as
is required under Sections 3.10(h) and 4.09(g) of the Security Agreement, if
applicable to the Borrower or such Subsidiary during such fiscal quarter.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (a) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; (b) such information is filed
on EDGAR or the equivalent thereof with the SEC or (c) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that if the Administrative Agent or any Lender so requests,
the Borrower shall provide the Administrative Agent or Lender, as applicable, by
electronic mail electronic versions (i.e., soft copies) of the documents
required to be delivered pursuant to Section 6.01(a) or (b) or Section 6.02. 
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) in the event that the Borrower becomes a Public Filer,
certain of the Lenders may choose to be “public-side” Lenders (i.e., Lenders
that do not wish to receive material non-public information with respect to any
Loan Party or their securities) (each, a “Public Lender”).  The Borrower hereby
agrees that (i) Borrower Materials that are to be made available on the Platform
to Public Lenders shall be clearly and conspicuously marked “PUBLIC,” which, at
a minimum, shall mean that the word

 

78

--------------------------------------------------------------------------------


 

“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may contain sensitive business information and remains subject to
the confidentiality undertakings of Section 10.07) with respect to the Borrower
or any other Loan Party or its securities for purposes of United States Federal
and state securities laws, (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information,” and (iv) the Administrative Agent shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.”  In connection with the foregoing, each party hereto acknowledges
and agrees that the foregoing provisions are not in derogation of their
confidentiality obligations under Section 10.07.

 

SECTION 6.03                                      Notices.  Notify the
Administrative Agent:

 

(a)                                 promptly, of the occurrence of any Default
or Event of Default;

 

(b)                                 promptly, of any event which could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  promptly, of any event that (i) the
Borrower or any member of the Controlled Group knows or has reason to know that
a Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which such Borrower or any member
of the Controlled Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor or PBGC with respect thereto, (ii) the Borrower or
any member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by the Borrower or any member of the Controlled Group with respect to
such request, (iv) any increase in the benefits of any existing Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
to which the Borrower or any member of the Controlled Group was not previously
contributing shall occur, (v) the Borrower or any member of the Controlled Group
shall receive from the PBGC a notice of intention to terminate a Plan or to have
a trustee appointed to administer a Plan, together with copies of each such
notice, (vi) the Borrower or any member of the Controlled Group shall receive
any favorable or unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code,
together with copies of each such letter; (vii) the Borrower or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) the
Borrower or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; or (ix) the

 

79

--------------------------------------------------------------------------------


 

Borrower or any member of the Controlled Group knows that (A) a Multiemployer
Plan has been terminated, (B) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (C) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan;

 

(d)                                 promptly after receipt of notice or
knowledge of the Borrower thereof, of any action, suit, proceeding or claim
alleging any Environmental Liability against or by the Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

 

(e)                                  promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any Governmental Authority affecting any Loan Party or any of its Subsidiaries
of the type described in Section 5.05(b), Section 5.05(d) and Section 5.09 that
relates to the Transactions or the Transaction Documents or that could
reasonably be expected to have a Material Adverse Effect; and

 

(f)                                   the occurrence of any event triggering any
requirement under Section 6.13 with respect to any additional Subsidiary
Guarantor or any additional Collateral.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

SECTION 6.04                                      Payment of Indebtedness.  Pay,
discharge or otherwise satisfy at or before maturity (subject, where applicable,
to specified grace periods and, in the case of the trade payables, to normal
payment practices) all its obligations and liabilities of whatever nature,
except when the failure to do so could not reasonably be expected to have a
Material Adverse Effect or when the amount or validity thereof is currently
being properly contested and for which appropriate provisions have been made,
subject at all times to any applicable subordination arrangement in favor of the
Lenders.

 

SECTION 6.05                                      Corporate Existence.  Cause to
be done all things necessary to preserve and keep in full force and effect its
corporate, partnership or other existence (except as otherwise permitted under
Section 7.03 and 7.04) in accordance with the respective organizational
documents of each such Person and the rights (charter and statutory) and
material franchises of the Borrower and each of its Subsidiaries; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to preserve any such right or franchise or in the case of any foreign
Subsidiary, its existence, if (in each case) the Board of Directors of the
Borrower shall determine that the loss thereof is not, and shall not, result in
a Material Adverse Effect.

 

SECTION 6.06                                      Maintenance of Properties. 
Cause all Material Owned Properties and Material Leased Properties used or
useful to the conduct of its respective business, taken as a whole, to be
maintained and kept in normal condition, repair and working order and supplied
with all necessary equipment (ordinary wear and tear excepted and other than as
caused by casualty events) and shall cause to be made all repairs, renewals,
replacements, and betterments thereof, all as in its judgment may be necessary,
so that the business carried on in

 

80

--------------------------------------------------------------------------------


 

connection therewith may be properly conducted at all times, except where the
failure to do so could not reasonably be expected to adversely affect the use of
the corresponding Material Owned Property or Material Leased Property (as
applicable) for its intended purpose; provided, however, that, nothing in this
Section 6.06 shall prevent the Borrower or any of its Subsidiaries from
(a) idling such property in connection with maintenance or to the extent the
operation of such property is not at such time commercially viable or (b)
discontinuing the use, operation or maintenance of any of such properties, or
disposing of any of them, if such property is obsolete, surplus or worn out
property or is no longer commercially viable to operate and maintain or
desirable in the conduct of the business of the Borrower or any such Subsidiary;
provided, further, that nothing in this Section 6.06 shall prevent the Borrower
or any of its Subsidiaries from discontinuing or disposing of any properties to
the extent otherwise permitted by this Agreement.

 

SECTION 6.07                                      Payment of Taxes and Other
Claims.  Timely pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (a) all material taxes, assessments and
governmental charges levied or imposed upon it or upon the income, profits or
property of it and (b) all lawful claims which, in each case, if unpaid, might
by law become a material liability or Lien upon the property of the Borrower or
any of its Subsidiaries; provided, however, that no Loan Party shall be required
to pay or discharge or cause to be paid or discharged any such tax, assessment,
charge or claim whose amount, (i) the applicability or validity is being
contested in good faith by appropriate proceedings and for which appropriate
provision has been made or (ii) where the failure to effect such payment or
discharge is not adverse in any material respect to the Lenders.

 

SECTION 6.08                                      Maintenance of Insurance. 
Maintain, and shall cause its Subsidiaries to maintain insurance with
responsible carriers against such risks and in such amounts, and with such
deductibles, retentions, self-insured amounts and co-insurance provisions, as
are, in the Administrative Agent’s reasonable judgment, customarily carried by
similar businesses of similar size, including property and casualty loss,
workers’ compensation and interruption of business insurance.  The Borrower
shall, and shall cause each Subsidiary to, use commercially reasonable efforts
to cause each such insurance policy to (a) name the Collateral Agent as loss
payee with respect to property insurance and additional insured with respect to
general liability insurance (without any representation or warranty by or
obligation upon the Collateral Agent); (b) contain the agreement by the insurer
that any loss thereunder shall be payable to the Collateral Agent
notwithstanding any action, inaction or breach of representation or warranty by
the Borrower or its Subsidiaries, subject to applicable insurance industry
standards; (c) provide that there shall be no recourse against the Collateral
Agent for payment of premiums or other amounts with respect thereto; (d) provide
that the insurer shall endeavor to give at least ten (10) days’ prior written
notice of cancellation or of lapse shall be given to the Collateral Agent by the
insurer; and (e) allow the Collateral Agent to settle any claims under insurance
policies required to be maintained under this Section 6.08 following an Event of
Default.  The Borrower and its Subsidiaries will, if so requested by the
Collateral Agent, duly execute and deliver instruments of assignment of such
insurance policies to comply with the requirements of this Section 6.08 and
cause the insurers to acknowledge notice of such assignment.

 

81

--------------------------------------------------------------------------------


 

SECTION 6.09                                      Compliance with Laws.  Comply
with the requirements of all Applicable Law and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Applicable Law or order, writ,
injunction or decree is being contested in good faith by the Borrower or any of
its Subsidiaries by appropriate proceedings diligently conducted or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.10                                      Books and Records. 
(a) Maintain proper books of record and account, in which in all material
respects full, true and correct entries in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

SECTION 6.11                                      Inspection Rights.  Upon
reasonable notice, permit representatives and independent contractors of each
Agent and Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom and to discuss the business, finances and accounts with its officers
and independent public accountants at such reasonable times during normal
business hours and as often as may be reasonably desired, provided, that such
Agent or Lender shall give Borrower reasonable advance notice prior to any
contact with such accountants and give the Borrower the opportunity to
participate in such discussions, provided further that unless an Event of
Default has occurred, the Borrower shall only be responsible for each Agent’s
and Lenders’ expenses in connection with any such inspection once per fiscal
year.

 

SECTION 6.12                                      Use of Proceeds.  Use the
proceeds of any Borrowing solely for for transaction costs, fees and expenses
related to the Transaction Documents or the Transactions and for general
corporate purposes.

 

SECTION 6.13                                      Covenant to Guarantee
Obligations and Give Security.  Upon (a) the request of the Collateral Agent
following the occurrence and during the continuance of a Default; (b) the
formation or acquisition of any new direct or indirect Subsidiaries by any Loan
Party; or (c) the acquisition of any material property by any Loan Party, and
such property, in the reasonable judgment of the Collateral Agent, shall not
already be subject to a perfected first priority security interest in favor of
the Collateral Agent for the benefit of the Lenders (subject only to Permitted
Liens), then in each case at the Borrower’s expense:

 

(i)                                     in connection with the formation or
acquisition of a Subsidiary, within thirty (30) days after such formation or
acquisition, cause each such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Collateral Agent a Subsidiary Guaranty, guaranteeing the other
Loan Parties’ obligations under the Loan Documents;

 

(ii)                                  (A) within ten (10) days after such
request, furnish to the Collateral Agent a description of the real and personal
properties of the Loan Parties and their respective Subsidiaries in detail
reasonably satisfactory to the Collateral Agent and

 

82

--------------------------------------------------------------------------------


 

(B) within thirty (30) days after such formation or acquisition, furnish to the
Collateral Agent a description of the real and personal properties of such
Subsidiary or the real and personal properties so acquired, in each case in
detail reasonably satisfactory to the Collateral Agent;

 

(iii)                               (A) within fifteen (15) days after such
request or within sixty (60) days after acquisition of such material property by
any Loan Party, duly execute and deliver, and cause each Loan Party to duly
execute and deliver, to the Collateral Agent such additional Mortgages (together
with all the items set forth in Section 6.16), pledges, assignments, supplements
to the Security Agreement, supplements to the Intellectual Property Security
Agreements and other security and pledge agreements as specified by, and in form
and substance reasonably satisfactory to the Collateral Agent, securing payment
of all the Obligations of such Loan Party under the Loan Documents and
constituting Liens on (1) with respect to real property, all Material Owned Real
Property and Material Owned Leased Property and (2) with respect to all personal
property, all such personal property and (B) within sixty (60) days after such
formation or acquisition of any new Subsidiary, duly execute and deliver and
cause such Subsidiary and each Loan Party acquiring Capital Stock in such
Subsidiary to duly execute and deliver to the Collateral Agent Mortgages
(together with all the items set forth in Section 6.16), pledges, assignments,
supplements to the Security Agreement, supplements to the Intellectual Property
Security Agreements and other security and pledge agreements as specified by,
and in form and substance reasonably satisfactory to, the Collateral Agent,
securing payment of all of the Obligations of such Subsidiary or Loan Party,
respectively, under the Loan Documents and constituting Liens on (x) with
respect to real property, all Material Owned Real Property and Material Owned
Leased Property owned or held by such Subsidiary and (y) with respect to all
personal property, all personal property owned or held by such Subsidiary;

 

(iv)                              within sixty (60) days after such request,
formation or acquisition, take, and cause each Loan Party and each newly
acquired or newly formed Subsidiary to take, whatever action (including, without
limitation, the recording of mortgages and the satisfaction of the other items
set forth in Section 6.16(a), the filing of UCC financing statements, the giving
of notices and the endorsement of notices on title documents) may be necessary
or advisable in the opinion of the Collateral Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the Mortgages,
pledges, assignments, supplements to the Security Agreement, supplements to the
Intellectual Property Security Agreements and security and pledge agreements
delivered pursuant to this Section 6.13, enforceable against all third parties
in accordance with their terms (subject only to Permitted Liens);

 

(v)                                 within sixty (60) days after such request,
formation or acquisition, deliver to the Collateral Agent, upon the request of
the Collateral Agent in its sole discretion, a signed copy of a favorable
opinion (subject to customary assumptions, qualifications, exceptions and
limitations), addressed to the Collateral Agent and the other Lenders, of
counsel for the Loan Parties reasonably acceptable to the Collateral Agent as to
(A) such Guarantees, supplements to Guarantees, Mortgages, including,

 

83

--------------------------------------------------------------------------------


 

without limitation, the opinions set forth in Section 6.16(b), pledges,
assignments, supplements to the Security Agreement, supplements to the
Intellectual Property Security Agreements and security and pledge agreements
being legal, valid and binding obligations of each Loan Party party thereto
enforceable in accordance with their terms; (B) such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such properties; and (C) such other matters as the Collateral
Agent may reasonably request;

 

(vi)                              as promptly as practicable after such request,
formation or acquisition, deliver, upon the request of the Collateral Agent in
its reasonable discretion, to the Collateral Agent with respect to each parcel
of Material Owned Real Property and Material Owned Leased Property owned or held
by each Loan Party or newly acquired or newly formed Subsidiary title reports
and the other items set forth in Section 6.16(a), surveys and engineering, soils
and other reports, and environmental assessment reports, each in scope, form and
substance reasonably satisfactory to the Collateral Agent; and

 

(vii)                           at any time and from time to time, promptly
execute and deliver, and cause each Loan Party and each newly acquired or newly
formed Subsidiary to execute and deliver, any and all further instruments and
documents and take, and cause each Loan Party and each newly acquired or newly
formed Subsidiary to take, all such other action as the Collateral Agent may
reasonably deem necessary or desirable in obtaining the full benefits of, or in
perfecting and preserving the Liens of, such guaranties, Mortgages, pledges,
assignments, supplements to the Security Agreement, supplements to the
Intellectual Property Security Agreements and other security and pledge
agreements.

 

The foregoing requirements of Section 6.13 shall not apply to (a) those assets
over which the granting of security interests in such assets would be prohibited
by contract, Applicable Law or regulation not overridden by the UCC or with
respect to the assets of any non-wholly owned subsidiary, the organizational
documents of such non-wholly owned subsidiary; provided that, at the request of
the Collateral Agent, the Borrower shall use its commercially reasonable efforts
to obtain the applicable consents to such pledge and security interest,
(b) payroll, tax and other trust accounts, (c) motor vehicles and other assets
subject to certificates of title, (d) with respect to any interests or assets in
respect of a CFC, liens or pledges in excess of 65% of the voting capital stock
of any “first-tier” Subsidiary that is not a Domestic Subsidiary and (e) those
assets as to which the Administrative Agent and the Borrower reasonably
determine that the cost of obtaining such security interest or perfection
thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby.

 

SECTION 6.14                                      Compliance with ERISA. 
(a) (i) Maintain, or permit any member of the Controlled Group to maintain, or
(ii) become obligated to contribute, or permit any member of the Controlled
Group to become obligated to contribute, to any Pension Benefit Plan, other than
those Pension Benefit Plans disclosed on Schedule 5.05(d); (b) engage, or permit
any member of the Controlled Group to engage, in any non-exempt “prohibited
transaction”, as that term is defined in Section 406 of ERISA or Section 4975 of
the Code that could reasonably be expected to have a Material Adverse Effect;
(c) terminate, or permit any member of the Controlled Group to terminate, any
Pension Benefit Plan where such event could result in any

 

84

--------------------------------------------------------------------------------


 

liability in excess of $1,000,000 of the Borrower or any member of the
Controlled Group or the imposition of a lien securing obligations in excess of
$1,000,000 on the property of the Borrower or any member of the Controlled Group
pursuant to Section 4068 of ERISA.

 

SECTION 6.15                                      Compliance with Environmental
Laws.  (a) Comply, and use reasonable efforts to cause all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits and obtain, to the extent necessary
based on its current operations, and renew all Environmental Permits for its
operations and properties, except in such instances in which (i) the requirement
of an Environmental Permit is being contested in good faith by the Borrower or
any of its Subsidiaries by appropriate proceedings diligently conducted or
(ii) the failure to so comply, obtain or renew could not reasonably be expected
to have a Material Adverse Effect, and (b) undertake and perform any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws, except in such instances in which (i) the requirement to
undertake or perform is being contested in good faith by the Borrower or any of
its Subsidiaries by appropriate proceedings diligently conducted or (ii) the
failure to so undertake or perform could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.16                                      Post-Closing Obligations.
 Cause the following to be delivered to the Administrative Agent, properly
executed by a Responsible Officer of the signing Loan Party, each in form and
substance reasonably satisfactory to the Administrative Agent, within 60 days
after the Closing Date (as such time period may be extended for a period up to
30 days in the Administrative Agent’s reasonable discretion) (“Mortgage
Effective Date”):

 

(a)                                 Amendments to the existing Mortgages, in
form and substance satisfactory to the Collateral Agent with respect to each
Material Owned Real Property and Material Leased Real Property (other than the
Excepted Leased Real Property), in each case duly executed by the appropriate
Loan Party, together with:

 

(i)                                     evidence that counterparts of such
Mortgages and such amendments to the existing Mortgages have been duly executed,
acknowledged and delivered in form suitable for filing or recording on or before
the Mortgage Effective Date, in all filing or recording offices that the
Collateral Agent may reasonably deem necessary or desirable in order to create
or continue a valid first and subsisting Lien on the property described therein
in favor of the Collateral Agent for the benefit of the Secured Parties and that
all filing and recording taxes and fees have been paid;

 

(ii)                                  fully paid American Land Title Association
Lender’s Extended Coverage title insurance Endorsements (the “Mortgage
Endorsements”) to the following loan policies of title insurance issued by
Commonwealth Land Title Insurance Company: (A) policy number 20105167-A dated
March 29, 2011, (B) policy number 20105168-A dated March 29, 2011, (C) policy
number M-10-005480 dated March 25, 2011, (D) policy number 1401-A00199761-CLT
dated April 1, 2011, and (E) policy number 8839008 dated March 29, 2011, in form
and substance, reasonably acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Collateral Agent, insuring such Mortgages, as amended or

 

85

--------------------------------------------------------------------------------


 

supplemented to date, to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Collateral Agent may reasonably deem necessary or desirable and with respect to
any property in a state in which a zoning endorsement is not available, a zoning
compliance letter from the applicable municipality or a zoning report from
Planning and Zoning Resources Corporation, in each case reasonably satisfactory
to the Collateral Agent;

 

(iii)                               certified updates to the following surveys:
(A) in connection with 1300 S. Second Street, Pekin, Tazewell County, Illinois,
the ALTA/ACSM Land Title Survey by Austin Engineering Co., Inc. dated
February 16, 2011 as Project No. 42-11-011, (B) in connection with 23133 E
County Hwy 6, Canton, Fulton County, Illinois, the ALTA/ACSM Land Title Survey
dated January 27, 2011 by Maurer & Stutz, Inc. as Project No. 23211001.00,
(C) in connection with 7201 Port Road, Mt. Vernon, Posey County, Indiana, the
ALTA/ACSM Land Title Survey by Morley & Associates, Inc. dated February 2, 2011
as Project No. 6928, (D) in connection with 2103 Harvest Drive, Aurora, Hamilton
County, Nebraska, the ALTA/ACSM Title Survey dated February 3, 2011 by Olsson
Associates as Project No. 20110079, and (E) in connection with 1205 S. “O” Road,
Aurora, Hamilton County, Nebraska, the ALTA/ACSM Title Survey dated January 17,
2011 by Olsson Associates as Project No. 2011-0079, for which all necessary fees
(where applicable) have been paid, and dated no more than thirty (30) days
before the Mortgage Effective Date, certified to the Collateral Agent and the
issuer of the Mortgage Endorsements in a manner reasonably satisfactory to the
Collateral Agent by a land surveyor duly registered and licensed in the States
in which the property described in such surveys is located and reasonably
acceptable to the Administrative Agent, indicating any material changes to the
existing surveys with respect to all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Collateral Agent;

 

(iv)                              evidence of the insurance required by the
terms of such Mortgages, including where applicable, flood zone insurance;

 

(v)                                 certified copy of the Indiana Port Lease
Agreement and all amendments thereto;

 

(vi)                              confirmation that the amendment to that
certain First Lien Leasehold Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing (Indiana), dated as of March 22, 2011 and recorded
on March 25th, 2011 as Instrument Number 201101239 in the office of the Posey
County Recorder, State of Indiana was delivered to the Indiana Port Lessor;

 

86

--------------------------------------------------------------------------------


 

(vii)                           tenant estoppel certificate from the Indiana
Port Lessee, for the benefit of the Administrative Agent and Fidelity National
Title Insurance Company, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(viii)                        such other consents, agreements and confirmations
of lessors and third parties as the Collateral Agent may reasonably deem
necessary or desirable and evidence that all other actions that the Collateral
Agent may reasonably deem necessary or desirable in order to create valid first
and subsisting Liens on the property described in such Mortgages has been taken;

 

(ix)                              such other assurances, certificates and
documents as the Collateral Agent reasonably may require; and

 

(x)                                 a Memorandum of Intercreditor Agreement with
respect to each Material Owned Real Property and Material Leased Real Property
(other than Excepted Leased Real Property), in form and substance reasonably
satisfactory to the Collateral Agent, in each case duly executed by the
appropriate Loan Party.

 

(b)                                 The executed opinions of (i) Akin Gump
Strauss Hauer & Feld LLP, special New York counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
acceptable to the Administrative Agent and (ii) local counsel to the Loan
Parties in states in which the Material Leased Properties and the Material Owned
Properties are located, with respect to the enforceability of the Mortgages
delivered pursuant to clause (a) and any related fixture filing, addressed to
the Administrative Agent and each Lender, in form and substance acceptable to
the Administrative Agent.

 

SECTION 6.17                                      Events of Loss.  (a) Within
twelve (12) months after the date the Borrower or any of its Subsidiaries
actually receives any Net Cash Proceeds with respect to an Event of Loss (except
for any Net Cash Proceeds (i) applied for general working capital purposes as
and to the extent permitted pursuant to Section 2.03(b)(iv)(x) or (ii) required
to be applied to prepayment of Term Loans pursuant to Section 2.03(b)(iv)(y)),
apply such Net Cash Proceeds, at its option, to:

 

(i)                                     the rebuilding, repair, replacement or
construction of improvements to the assets subject to such Event of Loss so long
as the rebuilt, repaired or improved property or replacement property
constitutes Replacement Assets (provided that (x) such Replacement Assets shall
be limited to only Replacement Assets that no later than the completion of such
rebuilding, repair or improvement or the acquisition of such replacement have
become Term Loan Primary Collateral; (y) to the extent the assets subject to
such Event of Loss constitute Specified Collateral, such Replacement Assets
shall be limited to only Replacement Assets constituting Specified Assets that
have become Specified Collateral; and (z) the provisions of Section 6.13 have
otherwise been complied with respect to such Replacement Assets no later than
the completion of such rebuilding, repair or improvement or the acquisition of
such replacement);

 

(ii)                                  (A) acquire Replacement Assets or
(B) enter into a binding commitment to acquire Replacement Assets and such Net
Cash Proceeds have actually

 

87

--------------------------------------------------------------------------------


 

been applied to the purchase of such Replacement Assets within six (6) months of
the date on which such binding commitment was entered into (provided that
(w) such Replacement Assets shall be used only in an existing Facility of the
Borrower or its Subsidiaries, (x) such Replacement Assets shall be limited to
only Replacement Assets that simultaneously with the acquisition thereof become
Term Loan Primary Collateral; (y) to the extent the assets subject to such Event
of Loss constitute Specified Collateral, such Replacement Assets shall be
limited to only Replacement Assets constituting Specified Assets that
simultaneously with the acquisition thereof become Specified Collateral; and
(z) such Replacement Assets are not acquired until and unless the provisions of
Section 6.13 have otherwise been complied with respect to such Replacement
Assets);

 

(iii)                               for Capital Expenditures for existing
Facilities of the Borrower and its Subsidiaries; or

 

(iv)                              a combination of the actions set forth in the
foregoing clauses (i), (ii) and (iii) above.

 

(b)                                 With respect to any property or asset
subject to an Event of Loss pursuant to clause (d) of the definition of “Event
of Loss” that has a Fair Market Value (or replacement cost, if greater) in
excess of $1,000,000, the Borrower (or the affected Subsidiary, as the case may
be), shall be required to receive consideration (i) at least equal to the Fair
Market Value (as evidenced by a Board Resolution) of the assets subject to the
Event of Loss and (ii) at least 75% of which is in the form of cash or Cash
Equivalents.

 

(c)                                  Unless and until any Net Cash Proceeds from
an Event of Loss (other than any Net Cash Proceeds applied for general working
capital purposes as and to the extent permitted pursuant to
Section 2.03(b)(iv)(x)) are finally applied as specified in clause (a) or in
accordance with Section 2.03(b)(iv), the Borrower shall cause such Net Cash
Proceeds to be held by the Collateral Agent as cash of Cash Equivalents in the
Collateral Account.

 

SECTION 6.18                                      Further Assurances.  Promptly
upon request by any Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and reregister any and all such further acts, deeds, certificates,
assurances and other instruments as such Agent or Lender may reasonably require
from time to time in order to (i) carry out more effectively the purposes of the
Transaction Documents, (ii) to the fullest extent permitted by Applicable Law
and Contractual Obligations, subject the Borrower’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, and (iii) perfect and maintain
the validity, effectiveness and (subject only to Permitted Liens) priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder.

 

88

--------------------------------------------------------------------------------


 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and costs and expenses related thereto
not then payable or in existence as of the Maturity Date), the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

 

SECTION 7.01                                      Liens.  Create, incur, assume
or suffer to exist any Lien upon, or exception to title to, any of its property,
assets or revenues (including any shares of Capital Stock or Indebtedness of any
Subsidiary), whether now owned or hereafter acquired, or sign or file under the
UCC of any jurisdiction a financing statement that names the Borrower or any of
its Subsidiaries as debtor, or assign any accounts or other right to receive
income, other than Permitted Liens.

 

SECTION 7.02                                      Indebtedness.  (a)  Create,
incur, assume or suffer to exist (for purposes of this Section 7.02,
collectively, “incur”) any Indebtedness or issue any Preferred Stock. 
Notwithstanding the foregoing, the Borrower and any Subsidiary (except as
specified below) may incur, and the foregoing clause (a) will not prohibit the
incurrence of, each and all of the following (clauses (i) through
(xviii) comprising the “Permitted Debt” of the Borrower and any Subsidiary):

 

(i)                                     Indebtedness outstanding on the date
hereof and listed on Schedule 7.02 (provided that any Indebtedness incurred
under the Existing ABL Facility shall be deemed to be incurred pursuant to
Section 7.02(a)(ii) and not this Section 7.02(a)(i));

 

(ii)                                  (A) Obligations arising in connection with
the Credit Facilities (but excluding Obligations owed under this Agreement or
any other Loan Documents) and Bank Product Agreements (collectively, the “ABL
Obligations”); provided that the Aggregate Principal Amount of the ABL
Obligations at any one time outstanding under this clause (ii) shall not exceed
the ABL Cap, and (B) Obligations of the Loan Parties under the Loan Documents;
provided that (1) any Hedging Agreement or Secured Hedge Agreement shall
otherwise be permitted pursuant to Section 7.15; (2) the Aggregate Principal
Amount of any such Obligations arising under any Hedging Agreement or Secured
Hedge Agreement entitled to the benefit of the Liens under the Collateral
Documents or the Existing ABL Facility shall not exceed $25,000,000 at any time;
and (3) Secured Hedge Agreements shall be limited to those incurred for the
purpose of hedging commodity prices;

 

(iii)                               Indebtedness owed to the Borrower or any of
its Subsidiaries evidenced by an unsubordinated promissory note; provided that
if the Borrower or any of its Subsidiaries is the obligor on such Indebtedness,
such Indebtedness must be expressly subordinated in right of payment to the Term
Loans, in the case of the Borrower, or the Subsidiary Guaranty, in the case of a
Subsidiary;

 

89

--------------------------------------------------------------------------------


 

(iv)                              Guarantees of the Term Loans and Guarantees of
Indebtedness of the Borrower or any Subsidiary by the Borrower or any
Subsidiary; provided that such Indebtedness is permitted by and made in
accordance with this Section 7.02;

 

(v)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five (5) Business Days of incurrence;

 

(vi)                              Indebtedness in respect of performance bonds,
bankers’ acceptances, workers’ compensation claims, surety or appeal bonds,
payment obligations in connection with self-insurance or similar obligations,
and bank overdrafts (and letters of credit in respect thereof) incurred in the
ordinary course of business;

 

(vii)                           Indebtedness (including Indebtedness represented
by Capitalized Lease Obligations, mortgage financings or purchase money
obligations) incurred or Preferred Stock issued to finance the cost (including
the cost of improvement or construction) to acquire real or personal property,
plant or equipment (including acquisitions of the Capital Stock of a Person that
becomes a Subsidiary, to the extent of the Fair Market Value of the real or
personal property so acquired, plus goodwill associated therewith) by the
Borrower or any of its Subsidiaries after the Closing Date; provided, however,
that the aggregate principal amount of such Indebtedness and/or the liquidation
preference of such Preferred Stock outstanding at any time may not exceed
$5,000,000;

 

(viii)                        [Intentionally Omitted]

 

(ix)                              Indebtedness consisting of (A) the financing
of insurance premiums in the ordinary course of business or (B) take-or-pay
obligations contained in supply arrangements entered into in the ordinary course
of business;

 

(x)                                 (A) Indebtedness comprised of secured
Obligations in respect of Hedging Agreements or Secured Hedge Agreements to the
extent permitted to be entered into pursuant to the last proviso in
Section 7.02(a)(ii); and (B) Indebtedness comprised of unsecured Obligations in
respect of Hedging Agreements, in each case to the extent permitted pursuant to
Section 7.15;

 

(xi)                              endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

 

(xii)                           the issuance by any of the Borrower’s
Subsidiaries to the Borrower or to any other Subsidiaries of shares of
Disqualified Stock or Preferred Stock;

 

(xiii)                        the incurrence of Indebtedness arising from
agreements of the Borrower or a Subsidiary providing indemnification, adjustment
of purchase price, earn outs or similar obligations, in each case, incurred in
connection with the disposition or acquisition of any business, assets or a
Subsidiary expressly permitted under the terms of

 

90

--------------------------------------------------------------------------------


 

this Agreement, other than Indebtedness or guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition, in an aggregate
principal amount at any time outstanding not to exceed $5,000,000; provided,
however, in the case of any disposition, the maximum principal amount of such
Indebtedness does not exceed the gross cash proceeds actually received by the
Borrower or a Subsidiary in connection with such disposition;

 

(xiv)                       guarantees in the ordinary course of business of the
obligations not constituting Indebtedness of suppliers, customers, distributors,
franchisers and licensees;

 

(xv)                          the incurrence by the Borrower or any of its
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to extend, renew, refund, refinance, replace, defease
or discharge, Indebtedness that was permitted by this Agreement to be incurred
under clause (i);

 

(xvi)                       [Intentionally omitted];

 

(xvii)                    to the extent constituting Indebtedness,
indemnification obligations and other similar obligations (including advancement
of expenses) of the Borrower or any of its Subsidiaries in favor of directors,
officers, employees, consultants or agents of the Borrower or any of its
Subsidiaries extended in the ordinary course of business in an aggregate
principal amount not to exceed $1,000,000 at any time outstanding; and

 

(xviii)                 additional Indebtedness of the Borrower or Indebtedness
of or Preferred Stock issued by any Subsidiary (in addition to Indebtedness
permitted under clauses (i) through (xvii) above) in an aggregate principal
amount and/or liquidation preference of such Preferred Stock outstanding at any
time not to exceed $5,000,000.

 

(b)                                 Notwithstanding any other provision of this
Section 7.02, the maximum amount of Indebtedness that may be incurred pursuant
to this Section 7.02 shall not be deemed to be exceeded, with respect to any
outstanding Indebtedness due solely to the result of fluctuations in exchange
rates or currency values.

 

(c)                                  For purposes of determining any particular
amount of Indebtedness under this Section 7.02, Guarantees, Liens or obligations
with respect to letters of credit supporting Indebtedness otherwise included in
the determination of such particular amount shall not be included.  For purposes
of determining compliance with this Section 7.02, in the event that an item of
Indebtedness, Preferred Stock, or Disqualified Stock meets the criteria of more
than one of the types of Indebtedness described in clause (a) of this
Section 7.02 (including the first paragraph of such clause (a)), the Borrower,
in its sole discretion, may classify, and from time to time may reclassify, such
item of Indebtedness, Preferred Stock, or Disqualified Stock or any portion
thereof on the date of its incurrence or issuance, and will only be required to
include the amount and type of such Indebtedness, Preferred Stock, or
Disqualified Stock in one of the above clauses, although the Company may divide
and classify an item of Indebtedness, Preferred Stock, or Disqualified Stock in
one or more of the categories of Indebtedness, Preferred Stock, or Disqualified
Stock described in such clauses.  The accrual of interest or dividends, the
accretion

 

91

--------------------------------------------------------------------------------


 

of accreted value or amortization of original issue discount, and the payment of
interest on any Indebtedness in the form of additional Indebtedness with the
same terms will not be deemed to be an incurrence of Indebtedness for purposes
of this Section 7.02.

 

(d)                                 Neither the Borrower or any of its
Subsidiaries shall incur any Indebtedness if such Indebtedness is subordinate in
right of payment to any other Indebtedness unless such Indebtedness is also
subordinate in right of payment to the Loans (in the case of the Borrower) or
the Subsidiary Guaranty (in the case of any Subsidiary Guarantor), in each case,
to the same extent.

 

SECTION 7.03                                      Fundamental Changes.  (a) 
Solely with respect to the Borrower, consolidate with or merge with or into any
Person or permit any Person to merge with or into it, or sell, convey, transfer,
lease or otherwise dispose of all or substantially all of its property and
assets (as an entirety or substantially an entirety in one transaction or a
series of related transactions) to any Person unless:

 

(i)                                     it shall be the continuing Person, or
the Person (if other than it) formed by such consolidation or into which it is
merged or that acquired or leased such property and assets (the “Surviving
Person”) shall be organized and validly existing under the laws of the United
States of America or any jurisdiction thereof and shall expressly assume all of
the obligations of the Borrower under this Agreement and the other Loan
Documents;

 

(ii)                                  each of the conditions specified in
subsection (c) below is satisfied;

 

(iii)                               each Subsidiary Guarantor, unless such
Subsidiary Guarantor is the Person with which the Borrower has entered into a
transaction under this Section 7.03(a), shall have by amendment to the
Subsidiary Guaranty confirmed that its guarantee under the Subsidiary Guaranty
shall apply to the obligations of the Borrower or the Surviving Person in
accordance with this Agreement and Loan Documents; and

 

(iv)                              the Liens in favor of the Collateral Agent on
the Collateral remain in full force and effect following the consummation of
such transaction and are expressly confirmed and ratified by the parties to such
transaction.

 

(b)                                 Solely with respect to each Subsidiary of
the Borrower, consolidate with or merge with or into any Person or permit any
Person to merge with or into it, or sell, convey, transfer, lease or otherwise
dispose of all or substantially all of its property and assets (as an entirety
or substantially as an entirety in one transaction or a series of related
transactions) to any Person, unless:

 

(i)                                     it shall be the continuing Person, or
the Person (if other than it) formed by such consolidation or into which it is
merged or that acquired or leased such property and assets shall expressly
assume all of such Subsidiary Guarantor obligations under the Subsidiary
Guaranty and confirm that such guarantee shall apply to the obligations of the
Borrower in accordance with this Agreement and the Loan Documents;

 

92

--------------------------------------------------------------------------------


 

(ii)                                  each of the applicable conditions
specified in paragraph (c) below is satisfied; and

 

(iii)                               the Liens in favor of the Collateral Agent
on the Collateral remain in full force and effect following the consummation of
such transaction and are expressly confirmed and ratified by the parties to such
transaction.

 

The foregoing requirements of this subsection (b) shall not apply to (x) a
consolidation or merger of any Subsidiary with and into the Borrower or any
Subsidiary Guarantor, so long as the Borrower or such Subsidiary survives such
consolidation or merger or (y) a sale or other disposition of all of the assets
of a Subsidiary, by way of merger, consolidation or otherwise, if (x) the
Borrower or any of its Subsidiaries applies the Net Cash Proceeds of that sale
or other disposition in accordance with Section 2.03 or (y) to the Borrower or a
Subsidiary (but in the case of the assets of a Subsidiary Guarantor, only to the
Borrower or another Subsidiary Guarantor).

 

(c)                                  The following additional conditions shall
apply to each transaction described in subsection (a) or (b) above:

 

(i)                                     immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing;

 

(ii)                                  the Borrower shall have delivered to the
Administrative Agent an Officers’ Certificate and an opinion of counsel, each
stating that such transaction and that all conditions precedent in this
Agreement and the Loan Documents relating to such transaction have been
satisfied; and

 

(iii)                               the Borrower shall have taken whatever
additional action (including the recording of mortgages, the filing of UCC
financing statements, the giving of notices and the endorsement of notices on
title documents, execution of account control agreements or such other control
agreements in form and substance reasonably satisfactory to the Collateral
Agent) and obtained any necessary consents to assignments on assigned
agreements) as may be necessary in the reasonable opinion of the Collateral
Agent to vest in the Collateral Agent (or in any representative of the
Collateral Agent designated by it) valid and subsisting Liens on the properties
purported to be subject to the deeds of trust, trust deeds, deeds to secure debt
and/or mortgages, leasehold mortgages or leasehold deeds of trust, supplements
to the Security Agreement, supplements to the Intellectual Property Security
Agreements and security and pledge agreements delivered pursuant to the Loan
Documents, enforceable against all third parties (subject only to Permitted
Liens), in all such cases to the same extent that such action was required to
have been taken by such Subsidiary on the Closing Date.

 

SECTION 7.04                                      Limitations on Asset Sales. 
(a)  Consummate an Asset Sale unless:

 

(i)                                     the Borrower or any of its Subsidiary,
as the case may be, receives consideration at the time of the Asset Sale at
least equal to the Fair Market Value of the assets or Capital Stock issued or
sold or otherwise disposed of;

 

93

--------------------------------------------------------------------------------


 

(ii)                                  at least 50% of the consideration received
in the Asset Sale by the Borrower or such Subsidiary is in the form of cash or
Cash Equivalents; provided, however, that (x) the portion of such consideration
that is not in the form of cash or Cash Equivalents shall be evidenced by
promissory notes that are delivered to the Collateral Agent, together with
instruments of transfer executed in blank to hold as Collateral and (y) for
purposes of this Section 7.04, the Fair Market Value of each of the following
will be deemed to be cash:

 

(A)                               solely in the case of any Asset Sale of assets
other than Specified Collateral, any liabilities of the Borrower or any of its
Subsidiaries that would otherwise be required to be included on the Borrower’s
consolidated balance sheet (other than contingent liabilities and liabilities
that are by their terms subordinated in right of payment of the Obligations of
each Loan Party under the Loan Documents) that are assumed by the transferee of
any such assets pursuant to a customary novation or assignment and assumption
agreement that releases the Borrower or such Subsidiary from further liability;

 

(B)                               solely in the case of any Asset Sale of assets
other than Specified Collateral, any securities, notes or other obligations
received by the Borrower or any such Subsidiary from such transferee that are
converted by the Borrower or such Subsidiary into cash or Cash Equivalents
within 180 days of the receipt thereof, to the extent of the cash or Cash
Equivalents received in that conversion; and

 

(C)                               any Replacement Assets (provided, that (x) if
such Asset Sale constitutes a Primary Collateral Asset Sale, (A) to the extent
the assets disposed of constitute Term Loan Primary Collateral, this clause
(c) shall be limited to only Replacement Assets that simultaneously with the
acquisition thereof will become Term Loan Primary Collateral or (B) to the
extent the assets disposed of constitute Specified Collateral, this clause (c)
shall be limited to only Replacement Assets constituting Specified Assets that
simultaneously with the acquisition thereof will become Specified Collateral and
(y) to the extent such Asset Sale includes any Collateral, such Asset Sale does
not occur unless such Replacement Assets become Collateral prior to or
simultaneously with the acquisition thereof and until and unless the provisions
of Section 6.13 have otherwise been complied with respect to the Replacement
Assets being received as consideration for the Asset Sale of such Collateral);

 

provided further, however, that the 50% requirement referred to in this clause
(ii) will not apply to any Asset Sale that is not a Primary Collateral Asset
Sale if the cash or Cash Equivalents portion of the consideration received
therefrom, determined in accordance with subclauses (A), (B) and (C) above, is
equal to or greater than what the after-tax proceeds would have been had that
Asset Sale complied with the aforementioned 50% limitation;

 

(iii)                               if such Asset Sale involves the disposition
of ABL Primary Collateral, the proceeds are applied in accordance with the
Intercreditor Agreement to the extent required therein;

 

94

--------------------------------------------------------------------------------


 

(iv)          in the event of a Primary Collateral Asset Sale, the Net Cash
Proceeds corresponding to the Term Loan Primary Collateral sold shall be paid
directly to the Collateral Agent for deposit into the Collateral Account which
shall become part of the Term Loan Primary Collateral and be subject to the Term
Loan First-Priority Lien in favor of the Secured Parties;

 

(v)           if such Asset Sale includes any issuance, sale or other
disposition of any Capital Stock of any of the Borrower’s Subsidiaries, (A) such
Asset Sale is of all Capital Stock of such Subsidiary and (B) any Investment by
the Borrower or any of its Subsidiaries in such Person existing immediately
after giving effect to such Asset Sale would have been permitted to be made
pursuant to Sections 7.05 or 7.14 if made at such time; and

 

(vi)          if such Asset Sale is of the Facility located in Pekin, Illinois,
obtain the approval of the Required Lenders, such consent not to be unreasonably
withheld or delayed;

 

provided, however, that, in the case of any Asset Sale (other than a Primary
Collateral Asset Sale), clauses (i) and (ii) above need not be satisfied (I) to
the extent the Collateral to be released consists solely of ABL Primary
Collateral with respect to which the required lenders under the Existing ABL
Facility have given their consent and authorized the release of same or to the
extent the ABL Primary Collateral to be released is disposed of by such agent on
behalf of the lenders in connection with the exercise of rights or remedies
under the Existing ABL Facility, in each case so long as (x) the Collateral
Agent is required to release its lien thereon pursuant to the terms of the
Intercreditor Agreement and (y) the proceeds therefrom are applied in accordance
with the Intercreditor Agreement or (II) to the extent such Asset Sale results
from the loss, destruction, damage, condemnation, confiscation, requisition,
seizure, forfeiture or taking of title to or use of ABL Primary Collateral.

 

(b)           Within twelve (12) months after the date the Borrower or any of
its Subsidiaries actually receives any Net Cash Proceeds from an Asset Sale
(except for any Net Cash Proceeds (i) applied for general working capital
purposes as and to the extent permitted pursuant to Section 2.03(b)(ii)(x) or
(ii) required to be applied to prepayment of Term Loans pursuant to Section
2.03(b)(ii)(y)), the Borrower may, or may cause such Subsidiary to, apply those
Net Cash Proceeds, at its option:

 

(i)            to (A) acquire Replacement Assets for existing Facilities, (B)
enter into a binding commitment to acquire Replacement Assets for existing
Facilities and such Net Cash Proceeds have actually been applied to the purchase
of such Replacement Assets for existing Facilities within six (6) months of the
date on which such binding commitment was entered into (provided that (x) if
such Asset Sale constitutes a Primary Collateral Asset Sale, (1) to the extent
the assets disposed of constitute Term Loan Primary Collateral, such Replacement
Assets shall be limited to only Replacement Assets that simultaneously with the
acquisition thereof become Term Loan Primary Collateral or (2) to the extent the
assets disposed of constitute Specified Collateral, such Replacement Assets
shall be limited to only Replacement Assets constituting Specified Assets that
simultaneously with the acquisition thereof become Specified Collateral and (y)
to the

 

95

--------------------------------------------------------------------------------


 

extent the assets that were the subject of such Asset Sale includes any
Collateral, such Replacement Assets are not acquired unless such Replacement
Assets become Collateral prior to or simultaneously with the acquisition thereof
and until and unless the provisions of Section 6.13 have otherwise been complied
with respect to such Replacement Assets) or (C) make Capital Expenditures for
existing Facilities (or a combination of the foregoing);

 

(ii)           solely in the case of Net Cash Proceeds from any Asset Sale other
than a Primary Collateral Asset Sale, to satisfy all mandatory repayment
obligations under any Credit Facilities secured by the assets disposed of that
arise by reason of such Asset Sale; or

 

(iii)          solely in the case of Net Cash Proceeds from any Asset Sale other
than a Primary Collateral Asset Sale, to any combination of the actions set
forth in the foregoing clauses (i) and (ii).

 

(c)           Unless and until any Net Cash Proceeds from a Primary Collateral
Asset Sale (other than any Net Cash Proceeds applied for general working capital
purposes as and to the extent permitted pursuant to Section 2.03(b)(ii)(x)) are
finally applied as specified in the preceding paragraph or in accordance with
Section 2.03(b)(ii), the Borrower shall cause such Net Cash Proceeds to be held
by the Collateral Agent as cash or Cash Equivalents in the Collateral Account.

 

SECTION 7.05             Restricted Payments.  (a) Declare or pay any dividend
or make any distribution on or with respect to its Capital Stock (other than
(i) dividends or distributions payable solely in shares of its Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
acquire shares of such Capital Stock and (ii) pro rata dividends or
distributions on common stock of Subsidiaries held by minority stockholders)
held by Persons other than the Borrower or any of its Subsidiaries, (b)
purchase, call for redemption or redeem, retire or otherwise acquire for value
any shares of Capital Stock of (A) the Borrower (including options, warrants or
other rights to acquire such shares of Capital Stock) held by any Person or
(B) any Subsidiary (other than any Wholly-Owned Subsidiary) (including options,
warrants or other rights to acquire such shares of Capital Stock) or (c) make
any voluntary or optional principal payment, or voluntary or optional
redemption, repurchase, defeasance, or other acquisition or retirement for
value, of Indebtedness of the Borrower that is subordinated in right of payment
to the Term Loans or any Indebtedness of a Subsidiary that is subordinated in
right of payment to such Subsidiary Guarantor’s Guarantee under the Collateral
Documents (other than any intercompany Indebtedness owed to the Borrower or any
of its Subsidiaries) (such payments or any other actions described in
clauses (a) through (c) above being collectively “Restricted Payments”), except
as provided in the next paragraph.

 

The foregoing shall not be violated by reason of:

 

(A)          payment in cash to holders of the Borrower’s common stock in lieu
of fractional shares in connection with the reverse stock split contemplated in
the Equity Documents;

 

96

--------------------------------------------------------------------------------


 

(B)          [intentionally omitted];

 

(C)          the making of any principal payment or the repurchase, redemption,
retirement, defeasance or other acquisition or retirement for value of
Indebtedness that is subordinated in right of payment to the Term Loans and the
Subsidiary Guaranty including premium, if any, and accrued interest, with the
proceeds of, or in exchange for, Indebtedness incurred under Section
7.02(a)(xv);

 

(D)          the repurchase, redemption or other acquisition of Capital Stock of
the Borrower or any Subsidiary (or options, warrants or other rights to acquire
such Capital Stock) in exchange for, or out of the proceeds of a capital
contribution or a substantially concurrent offering of, shares of Capital Stock
(other than Disqualified Stock) of the Borrower (or options, warrants or other
rights to acquire such Capital Stock); provided that such options, warrants or
other rights are not redeemable at the option of the holder, or required to be
redeemed, prior to the Maturity Date of the Term Loans;

 

(E)           the making of any principal payment or the repurchase, redemption,
retirement, defeasance or other acquisition or retirement for value of
Indebtedness (including premium, if any, and accrued interest) which is
subordinated in right of payment to the Term Loans or any Subsidiary Guaranty in
exchange for, or out of the proceeds of a capital contribution or a
substantially concurrent offering of, shares of the Capital Stock (other than
Disqualified Stock) of the Borrower (or options, warrants or other rights to
acquire such Capital Stock); provided that such options, warrants or other
rights are not redeemable at the option of the holder, or required to be
redeemed, prior to the Maturity Date of the Term Loans;

 

(F)           payments or distributions, to dissenting stockholders pursuant to
Applicable Law, pursuant to or in connection with a consolidation, merger or
transfer of assets of the Borrower that complies with the provisions of
Section 7.03;

 

(G)          the repurchase of Capital Stock deemed to occur upon the exercise
of options or warrants if such Capital Stock represents all or a portion of the
exercise price thereof;

 

(H)          the repurchase or other acquisition of Capital Stock of the
Borrower or any of its Subsidiaries from employees, former employees, directors
or former directors of the Borrower or any of its Subsidiaries (or permitted
transferees of such employees, former employees, directors or former directors),
pursuant to the terms of the agreements (including employment agreements) or
plans (or amendments thereto) approved by the Board of Directors under which
such individuals purchase or sell, or are granted the option to purchase or
sell, such Capital Stock; provided, however, that the aggregate amount of such
repurchases and other acquisitions shall not exceed the sum of (1) $1,500,000 in

 

97

--------------------------------------------------------------------------------


 

any calendar year and (2) an additional $1,500,000 during the period between the
Closing Date and the final Maturity Date;

 

(I)            dividends paid in respect of Disqualified Stock or Preferred
Stock of the Borrower or any Subsidiary of the Borrower which is permitted to be
issued pursuant to Section 7.02; provided, however, that the aggregate amount of
dividends paid in respect of Preferred Stock of the Borrower (other than
Disqualified Stock of the Borrower) pursuant to this clause (I) shall not exceed
the amount of Net Cash Proceeds from the issuance of such Preferred Stock;

 

(J)            the withholding pursuant to the Management Incentive Plan of
amounts of common stock from the vested portion of restricted stock awards in an
amount equal to withholding obligations; and

 

(K)          change of control payments calculated in accordance with the
Warrant Agreement paid to the holders of the Warrants to the extent such
Warrants could be exercised at such time, provided that (x) no Change of
Control, other than a Permitted Change of Control, has occurred hereunder unless
all Obligations are paid in full prior to such payments and (y) any such
payments made prior to payment in full of the Obligations shall be made solely
from the proceeds of the issuance of new Equity Interests (other than Preferred
Stock) or other equity contributions to the Borrower and shall not be made with
the proceeds of any Collateral;

 

provided that, except in the case of clause (D), no Default or Event of Default
shall have occurred and be continuing or occur as a consequence of the actions
or payments set forth therein.

 

For purposes of determining compliance with this Section 7.05, (x) the amount,
if other than in cash, of any Restricted Payment shall be determined in good
faith by the Board of Directors, whose determination shall be conclusive and
evidenced by a Board Resolution and (y) in the event that a Restricted Payment
meets the criteria of more than one of the types of Restricted Payments
described in the above clauses, including the first paragraph of this
Section 7.05, the Borrower, in its sole discretion, may order and classify, and
from time to time may reclassify, all or any portion of such Restricted Payment
if it would have been permitted at the time such Restricted Payment was made and
at the time of such reclassification.

 

Not later than the date of making any Restricted Payment, the Borrower shall
deliver to the Administrative Agent an Officers’ Certificate stating that such
Restricted Payment complies with this Agreement and setting forth in reasonable
detail the basis upon which the required calculations were computed, which
calculations may be based upon the Borrower’s latest available internal
quarterly financial statements.

 

SECTION 7.06             Change in Nature of Business.  (i) Engage in any
business other than a Permitted Business, except to such extent as would not be
material to the Borrower and its Subsidiaries taken as a whole, (ii) acquire any
new Facility or (iii) acquire all or substantially all of the assets or the
Capital Stock of another Person other than a Subsidiary.

 

98

--------------------------------------------------------------------------------


 

SECTION 7.07             Transactions with Affiliates.  Enter into, renew or
extend any transaction (including, without limitation, the purchase, sale, lease
or exchange of property or assets, or the rendering of any service) with any
holder (or any Affiliate of such holder) of 10% or more of any class of Capital
Stock of the Borrower or with any Affiliate of the Borrower, except upon fair
and reasonable terms no less favorable to the Borrower or such Subsidiary than
could be obtained, at the time of such transaction or, if such transaction is
pursuant to a written agreement, at the time of the execution of the agreement
providing therefor, in a comparable arm’s length transaction with a Person that
is not such a holder or an Affiliate.  The foregoing restrictions shall not
apply to the following:

 

(a)           transactions (i) approved by a majority of the disinterested
members of the Board of Directors or (ii) for which the Borrower or a Subsidiary
delivers to the Administrative Agent a written opinion of a nationally
recognized investment banking, accounting, valuation or appraisal firm stating
that the transaction is fair to the Borrower or such Subsidiary from a financial
point of view;

 

(b)           any transaction solely between the Borrower and any of its
Subsidiaries or solely among Subsidiaries;

 

(c)           the payment of compensation (including awards or grants in cash,
securities or other payments) for the personal services of, and expense
reimbursement and indemnity provided on behalf of, officers, directors
(including the payment of, or an agreement providing for the payment of,
reasonable directors’ fees), consultants and employees of the Borrower or any of
its Subsidiaries, in each case in the ordinary course of business;

 

(d)           any payments or other transactions pursuant to any tax-sharing
agreement between the Borrower and any other Person with which the Borrower
files a consolidated tax return or with which the Borrower is part of a
consolidated group for tax purposes;

 

(e)           any sale of shares of Capital Stock (other than Disqualified
Stock) of the Borrower;

 

(f)            any Investments or any Restricted Payments not prohibited by
Section 7.05;

 

(g)           the Transactions in accordance with the Transaction Documents and
other agreements set forth on Schedule 7.07(g) as in effect as of the Closing
Date or any amendment thereto or any transaction contemplated thereby (including
pursuant to any amendment thereto) in any replacement agreement thereto so long
as any such amendment or replacement agreement is not more disadvantageous to
the Lenders in any material respect than the original agreement as in effect on
the Closing Date;

 

(h)           the issuance of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to or the funding of, employment
arrangements, stock options and stock ownership plans or similar employee
benefit plans approved by the Board of Directors in good faith and loans to
employees of the Borrower and its Subsidiaries which are approved by the Board
of Directors in good faith;

 

99

--------------------------------------------------------------------------------


 

(i)            transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case on ordinary business terms and
otherwise in compliance with the terms of this Agreement, which are fair to the
Borrower or its Subsidiaries, in the reasonable determination of the Board of
Directors of the Borrower or the senior management thereof, or are on terms at
least as favorable as could reasonably have been obtained at such time from an
unaffiliated party;

 

(j)            any transaction with a joint venture or similar entity which
would be subject to this covenant solely because the Borrower or a Subsidiary of
the Borrower owns an equity interest in or otherwise controls such joint venture
or similar entity; or

 

(k)           payments and transactions in connection with any Credit Facilities
(including commitment, syndication and arrangement fees payable thereunder) and
this Agreement (including upfront, syndicate and arrangement fees payable in
connection therewith), and the application of the proceeds of each, and the
payment of fees and expenses with respect thereto.

 

Notwithstanding the foregoing, any transaction or series of related transactions
covered by the first paragraph of this Section 7.07 and not covered by
clauses (b) through (l), (A) the aggregate amount of which exceeds $5,000,000 in
value, must be approved or determined to be fair in the manner provided for in
clause (a)(i) or (a)(ii) above and (B) the aggregate amount of which exceeds
$15,000,000 in value must be determined to be fair in the manner provided for in
clause (a)(ii) above.

 

SECTION 7.08             Financial Covenants.  (a)  Minimum Liquidity.  Permit
Liquidity to be less than $5,000,000 on the Closing Date and for a period of
five (5) consecutive Business Days thereafter at any time.

 

SECTION 7.09             [Reserved].

 

SECTION 7.10             Accounting Changes.  Make any change in (a) its
accounting policies or reporting practices, except as required or permitted by
GAAP, or (b) its fiscal year.

 

SECTION 7.11             Limitation on Dividend and Other Payment Restrictions
Affecting Subsidiaries.  Create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary to (a) pay dividends or make any other distributions permitted
by Applicable Law on any Capital Stock of such Subsidiary owned by the Borrower
or any other Subsidiary, (b) pay any Indebtedness owed to the Borrower or any
other Subsidiary, (c) make loans or advances to the Borrower or any other
Subsidiary or (d) transfer any of its property or assets to the Borrower or any
other Subsidiary; provided, however, that the foregoing clause shall not apply
to encumbrances and restrictions:

 

(a)           existing on the Closing Date (including pursuant to the Existing
ABL Facility and the Equity Documents), and any extensions, refinancings,
renewals or replacements thereof; provided that the encumbrances and
restrictions in any such extensions, refinancings, renewals or replacements
taken as a whole are, in the good faith judgment of the Board of Directors, no
less favorable in any material respect to the

 

100

--------------------------------------------------------------------------------


 

Lenders than those encumbrances or restrictions that are then in effect and that
are being extended, refinanced, renewed or replaced;

 

(b)           existing under or by reason of Applicable Law;

 

(c)           existing with respect to any Person or the property or assets of
such Person acquired by the Borrower or any Subsidiary, existing at the time of
such acquisition and not incurred in contemplation thereof, which encumbrances
or restrictions are not applicable to any Person or the property or assets of
any Person other than such Person or the property or assets of such Person so
acquired and any extensions, refinancings, renewals or replacements thereof;
provided that the encumbrances and restrictions in any such extensions,
refinancings, renewals or replacements taken as a whole are, in the good faith
judgment of the Board of Directors, no less favorable in any material respect to
the Lenders than those encumbrances or restrictions that are then in effect and
that are being extended, refinanced, renewed or replaced;

 

(d)           in the case of clause (d) of the first paragraph of this
Section 7.11:

 

(i)            that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset,

 

(ii)           existing by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Subsidiary not otherwise prohibited by this Agreement,

 

(iii)          arising or agreed to in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of the Borrower or any Subsidiary
in any manner material to the Borrower or any Subsidiary, or

 

(iv)          arising under purchase money obligations for property acquired in
the ordinary course of business or Capitalized Lease Obligations;

 

(e)           with respect to a Subsidiary and imposed pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the Capital Stock of, or property and assets of, such Subsidiary;

 

(f)            arising from customary provisions in joint venture agreements,
asset sale agreements, limited liability company organizational documents,
sale-leaseback agreements, stock sale agreements, stockholder agreements and
other similar agreements entered into in the ordinary course of business;

 

(g)           on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business;

 

(h)           arising in connection with any Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower or any Subsidiary of the Borrower permitted to
be

 

101

--------------------------------------------------------------------------------


 

incurred subsequent to the date of the Closing Date pursuant to the provisions
of Section 7.02; and

 

(i)            restrictions on cash or other deposits or net worth imposed by
suppliers, landlords or customers or required by insurance, surety or bonding
companies, in each case under contracts entered into in the ordinary course of
business.

 

Nothing contained in this Section 7.11 shall prevent the Borrower or any
Subsidiary from (a) creating, incurring, assuming or suffering to exist any
Liens otherwise permitted under Section 7.01 or (b) restricting the sale or
other disposition of property or assets of the Borrower or any of its
Subsidiaries that secure Indebtedness of the Borrower or any of its
Subsidiaries.

 

SECTION 7.12             Limitation on the Issuance and Sale of Capital Stock of
Subsidiaries.  Issue or sell, directly or indirectly, any shares of Capital
Stock of a Subsidiary (including options, warrants or other rights to purchase
shares of such Capital Stock) except:

 

(a)           to the Borrower or a Wholly Owned Subsidiary;

 

(b)           issuances of director’s qualifying shares or sales to foreign
nationals of shares of Capital Stock of foreign Subsidiaries, to the extent
required by Applicable Law;

 

(c)           except in the case of a Subsidiary Guarantor, if, immediately
after giving effect to such issuance or sale, such Subsidiary would no longer
constitute a Subsidiary and any Investment in such Person remaining after giving
effect to such issuance or sale would have been permitted to be made under
Section 7.05 if made on the date of such issuance or sale;

 

(d)           sales of common stock (including options, warrants or other rights
to purchase shares of such common stock) of a Subsidiary by the Borrower or a
Subsidiary, provided that the Borrower or such Subsidiary applies the Net Cash
Proceeds of any such sale in accordance with Sections 2.03(b)(ii) and 7.04(b);
and

 

(e)           the New Equity Issuance, the issuance of the Warrants and shares
of common stock upon exercise of the Warrants, the issuance of Stock Equivalents
pursuant to the Management Incentive Plan and the issuance of common stock
pursuant to such Stock Equivalents.

 

SECTION 7.13             Limitation on Sale and Leaseback Transactions.  Enter
into any Sale and Leaseback Transaction involving any of its assets or
properties whether now owned or hereafter acquired; provided, however, that the
Borrower or any Subsidiary may enter into a Sale and Leaseback Transaction if:

 

(a)           the consideration received in such Sale and Leaseback Transaction
is at least equal to the Fair Market Value of the property so sold or otherwise
transferred, as determined by a resolution of the Board of Directors;

 

102

--------------------------------------------------------------------------------


 

(b)           the Borrower or such Subsidiary, as applicable, would be permitted
to grant a Lien to secure Indebtedness under Section 7.01 in the amount of the
Attributable Debt in respect of such Sale and Leaseback Transaction;

 

(c)           prior to and after giving effect to the Attributable Debt in
respect of such Sale and Leaseback Transaction, the Borrower and such Subsidiary
comply with Section 7.02; and

 

(d)           the Borrower or such Subsidiary applies an amount not less than
the net proceeds received from such sale in accordance with Section 2.03.

 

SECTION 7.14             Investments.  Make any Investment, other (i) than a
Permitted Investment, in any Person and (ii) Investments made with sums which,
if distributed, would constitute permitted Restricted Payments under Section
7.05.

 

SECTION 7.15             Hedging Agreements.  Enter into any Hedging Agreements
other than in the ordinary course of business, directly or indirectly, to hedge
commodity prices (including both inputs and outputs), currency or interest rate
risks and other business risks, in each case, solely to the extent permitted
under Sections 7.01 (to the extent such Hedging Agreement is secured) and 7.02
and reasonably related to the Borrower’s and its Subsidiaries’ projected
activities and consistent with prudent industry practices.

 

SECTION 7.16             Amendments of Certain Documents.  The Borrower shall
not (and shall cause each of its Subsidiaries to not), directly or indirectly,
without the prior written consent of the Required Lender, (x) amend, modify, or
change any of the terms or provisions of the Existing ABL Facility or any “Loan
Document” (as defined therein) in any manner that is not permitted by the terms
of the Intercreditor Agreement or (y) amend, waive or otherwise modify, or
surrender any rights, or increase the obligations, of the Borrower or such
Subsidiary, respectively, under the Indiana Port Lease Agreement (or any
agreements entered into in accordance therewith), unless the terms of the
Indiana Port Lease Agreement (or any such agreements entered into in accordance
therewith), as so amended, waived or modified, or the rights and obligations of
the Borrower and its Subsidiaries established thereunder after giving effect to
such surrender or increase, as applicable, are not materially less favorable to
the Secured Parties as those contained in the Indiana Port Lease Agreement (or
any such agreements entered into in accordance therewith), immediately before
such amendment, waiver, modification or as those rights and obligations
established thereunder immediately before such surrender or increase.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01             Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Term Loan or (ii) within five
(5) days after

 

103

--------------------------------------------------------------------------------


 

the same becomes due, any interest on any Loan, any fee due hereunder or any
other amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a),
Section 6.03(b), Section 6.03(f), Section 6.05 (with respect to the Borrower’s
existence), Section 6.11, Section 6.12, Section 6.13, Section 6.16, Section 6.17
or Article VII, (ii) any of the Subsidiary Guarantors fails to perform or
observe any term, covenant or agreement contained in Section 8 of the Subsidiary
Guaranty (but only to the extent it relates to a default under one of the
covenants listed in clause (i) above) or (iii) any of the Loan Parties fails to
perform or observe any term, covenant or agreement contained in Article IV of
the Security Agreement; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or

 

(d)           Representations and Warranties.  Any representation or warranty
made or deemed made by the Borrower or any of its Subsidiaries in this
Agreement, any other Loan Document or any related agreement or in any
certificate, document or financial or other statement furnished at any time in
connection herewith or therewith shall prove to have been misleading in any
material respect on the date when made or deemed to have been made; or

 

(e)           Cross-Default.  There occurs with respect to any Indebtedness of
the Borrower or any of its Subsidiaries, whether such Indebtedness now exists or
shall hereafter be created, (i) an event of default that has caused the lender
or holder thereof to declare, or permitted the lender or holder thereof to
declare, such Indebtedness to be due and payable prior to its Stated Maturity
and such event of default has not been cured or waived within thirty (30) days
or such Indebtedness has been accelerated (ii) except as provided in clause
(iii) below, the failure to make a principal payment (after giving effect to any
applicable grace period provided in such Indebtedness) and such defaulted
payment shall not have been made, waived or extended within thirty (30) days of
such payment default or (iii) the failure to make a principal payment at the
final (but not any interim) fixed maturity; provided that the foregoing shall
only apply to the extent such event of default or failure to pay related to (a)
Indebtedness outstanding in an aggregate principal amount of $10,000,000 or more
or (b) any Contractual Obligations evidencing Indebtedness (whether funded or
unfunded), which, if fully funded, would be equal or exceed $10,000,000; or

 

(f)            Insolvency Proceedings, Etc.  A court having jurisdiction in the
premises enters a decree or order for (i) relief in respect of the Borrower or
any of its Subsidiaries in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, (ii) appointment of
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or any of its Subsidiaries or for all or substantially
all of the property and assets of the Borrower or any of its Subsidiaries or

 

104

--------------------------------------------------------------------------------


 

(iii) the winding up or liquidation of the affairs of the Borrower or any of its
Subsidiaries and, in each case, such decree or order shall remain unstayed and
in effect for a period of thirty (30) consecutive days; or

 

(g)                                  Inability to Pay Debts; Attachment.  The
Borrower or any of its Subsidiaries (i) commences a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
under any such law, (ii) consents to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or any of its Subsidiaries or for all or substantially
all of the property and assets of the Borrower or any of its Subsidiaries or
(iii) effects any general assignment for the benefit of creditors; or

 

(h)                                 Judgments.  Any final judgment or order (not
covered by insurance as to which the insurance carrier has acknowledged coverage
in writing) for the payment of money in excess of $10,000,000 in the aggregate
for all such final judgments or orders against all such Persons (treating any
deductibles, self-insurance or retention as not so covered) shall be rendered
against the Borrower or any of its Subsidiaries and shall not be paid or
discharged, and there shall be any period of thirty (30) consecutive days
following entry of the final judgment or order that causes the aggregate amount
for all such final judgments or orders outstanding and not paid or discharged
against all such Persons to exceed $10,000,000 during which a stay of
enforcement of such final judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(i)                                     ERISA.  An event or condition specified
in Section 6.03(c) or Section 6.14 hereof shall occur or exist with respect to
any Plan and, as a result of such event or condition, together with all other
such events or conditions, the Borrower, any of its Subsidiaries or any member
of the Controlled Group shall incur, or in the opinion of Administrative Agent
be reasonably likely to incur, a liability to a Plan or the PBGC (or both) which
could reasonably be expected to have a Material Adverse Effect; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (or as waived by the Lenders
in accordance with Section 10.01) or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control other than a Permitted Change of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.01 or 6.13 shall for any
reason (other than pursuant to the terms hereof or thereof, including as a
result of a transaction permitted by Section 7.03 cease to create a valid and
perfected Lien, with the priority required hereby or thereby (subject to Liens
permitted by Section 7.01), on the Collateral purported to be covered thereby,

 

105

--------------------------------------------------------------------------------


 

except to the extent that any such loss of perfection or priority results from
the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file UCC continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied or failed to
acknowledge coverage.

 

SECTION 8.02                                      Remedies Upon Event of
Default.  If any Event of Default occurs and is continuing, the Administrative
Agent may, and at the request of the Required Lenders shall, take any or all of
the following actions:

 

(a)                                 declare the commitment of each Lender to
make Term Loans to be terminated, whereupon such commitments and obligation
shall be terminated; and

 

(b)                                 declare the unpaid principal amount of all
outstanding Term Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Debtor Relief Laws of
the United States, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.

 

SECTION 8.03                                      Application of Funds.  After
the exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to each of the Agents in their capacities as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Term Loan A Lenders and New Lenders (including the Exit Fee and fees, charges
and disbursements of counsel to the respective Term Loan A Lenders and New
Lenders (including fees for attorneys who may be employees of any Term Loan A
Lender or New Lender)) and amounts payable under Article III, ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on (x) the Term Loan A (including interest accrued on the
Closing Fee) and (y) all New Term Loans, and other Term Loan A Obligations and
Obligations in respect of New Term Loans (other than principal), ratably among
the Term Loan A

 

106

--------------------------------------------------------------------------------


 

Lenders and New Lenders, in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to payment of that portion of the principal of the Term Loan A
constituting the Closing Fee, ratably among the Term Loan A Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to payment of that portion of the Obligations constituting the remaining
unpaid principal of the Term Loan A, all New Term Loans, Obligations under
Secured Cash Management Agreements and Obligations under Secured Hedge
Agreements, ratably among the Term Loan A Lenders, the New Lenders, the Cash
Management Banks and the Hedge Banks, in proportion to the respective amounts
described in this clause Fifth held by them;

 

Sixth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Term Loan B Lenders (including fees, charges and disbursements of counsel to the
respective Term Loan B Lenders (including fees for attorneys who may be
employees of any Term Loan B Lender) and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Sixth payable to them;

 

Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid and uncapitalized interest on the Term Loan B (including uncapitalized
interest on the PIK Interest Amounts) and other Obligations (other than
principal), ratably among the Term Loan B Lenders, in proportion to the
respective amounts described in this clause Seventh payable to them;

 

Eighth, to payment of that portion of the principal of the Term Loan B
constituting PIK Interest Amounts, ratably among the Term Loan B Lenders in
proportion to the respective amounts described in this clause Eighth held by
them;

 

Ninth, to payment of that portion of the Obligations constituting the remaining
unpaid principal of the Term Loan B, ratably among the Term Loan B Lenders in
proportion to the respective amounts described in this clause Ninth held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

 

ARTICLE IX

 

AGENTS

 

SECTION 9.01                                      Appointment and Authority. 
(a)  Each of the Lenders hereby irrevocably appoints Citibank, N.A. to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
and the other Secured Parties’ behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the

 

107

--------------------------------------------------------------------------------


 

benefit of the Administrative Agent and the other Secured Parties, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

(b)                                 The Administrative Agent shall also act as
the Collateral Agent under the Loan Documents, and each of the Lenders (in its
capacities as a Lender and potential Cash Management Bank) hereby irrevocably
appoints and authorizes Citibank, N.A. to act as the collateral agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto. 
In this connection, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 9.02                                      Rights as a Lender.  (a)  The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

(b)                                 Each Lender understands that the Person
serving as Administrative Agent, acting in its individual capacity, and its
Affiliates (collectively, the “Agent’s Group”) are engaged in a wide range of
financial services and businesses (including investment management, financing,
securities trading, corporate and investment banking and research) (such
services and businesses are collectively referred to in this Section 9.02(b) as
“Activities”) and may engage in the Activities with or on behalf of one or more
of the Loan Parties or their respective Affiliates.  Furthermore, the Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Loan Parties and their Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower, another Loan Party or their respective Affiliates),
including trading in or holding long, short or derivative positions in
securities, loans or other financial products of one or more of the Loan Parties
or their Affiliates.  Each Lender understands and agrees that in engaging in the
Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Loan Parties or their Affiliates (including information
concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group.  None of the Administrative Agent nor any member of the Agent’s Group
shall have any duty to disclose to any Lender or use on behalf of the Lender,
and shall not be liable for the failure to so disclose or use, any information

 

108

--------------------------------------------------------------------------------


 

whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party) or to account for any revenue or profits obtained in connection
with the Activities, except that the Administrative Agent shall deliver or
otherwise make available to each Lender such documents as are expressly required
by any Loan Document to be transmitted by the Administrative Agent to the
Lenders.

 

(c)                                  Each Lender further understands that there
may be situations where members of the Agent’s Group or their respective
customers (including the Loan Parties and their Affiliates) either now have or
may in the future have interests or take actions that may conflict with the
interests of any one or more of the Lenders (including the interests of the
Lenders hereunder and under the other Loan Documents).  Each Lender agrees that
no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Administrative Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender.  None of (i) this Agreement nor any other Loan Document, (ii) the
receipt by the Agent’s Group of information (including Information) concerning
the Loan Parties or their Affiliates (including information concerning the
ability of the Loan Parties to perform their respective Obligations hereunder
and under the other Loan Documents) nor (iii) any other matter shall give rise
to any fiduciary, equitable or contractual duties (including without limitation
any duty of trust or confidence) owing by the Administrative Agent or any member
of the Agent’s Group to any Lender including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Loan Parties or their Affiliates) or for its own account.

 

SECTION 9.03                                      Exculpatory Provisions.  The
duties of the Agents hereunder and under the other Loan Documents are solely
ministerial and administrative in nature and no Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, no Agent:

 

(a)                                 shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided, that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or Applicable Law; and

 

(c)                                  shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and no Agent shall
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent, Collateral Agent or any of their respective
Affiliates in any capacity.

 

109

--------------------------------------------------------------------------------


 

No Agent shall be liable for any action taken or not taken by it (a) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.01 and Section 8.02) or (b) in the absence of its own gross
negligence or willful misconduct.  Each of the Administrative Agent and the
Collateral Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until
notice describing such Default is given to such Agent by the Borrower or a
Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(a) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (b) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (c) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (d) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (e) the value
or the sufficiency of any Collateral, or (f) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than (but subject to the
foregoing clause (b)) to confirm receipt of items expressly required to be
delivered to such Agent.

 

Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

 

Notwithstanding any provision contained in this Agreement or any other Loan
Document providing for any action by any Agent in its reasonable discretion or
approval of any action or matter in such Agent’s reasonable satisfaction, such
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that, no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or Applicable Law.  The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, any other Loan
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent, Collateral Agent or any other
Agent in any capacity.

 

SECTION 9.04                                      Reliance by Administrative
Agent and Collateral Agent.  Each of the Administrative Agent and the Collateral
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement,

 

110

--------------------------------------------------------------------------------


 

instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Each of the Administrative Agent and Collateral Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Term Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Term Loan. 
The Agents may consult with legal counsel, independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by such Agent in accordance with the advice of any such counsel,
accountants or experts.

 

SECTION 9.05                                      Delegation of Duties.  Each
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent.  The Administrative Agent, Collateral Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and Collateral Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or the Collateral Agent.

 

SECTION 9.06                                      Resignation of Administrative
Agent and Collateral Agent.  Each Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the approval of the
Borrower (such approval not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders
appoint a successor Agent meeting the qualifications set forth above; provided,
that if the Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such Agent
on behalf of the Lenders under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section.  Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.

 

111

--------------------------------------------------------------------------------


 

After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

SECTION 9.07                                      Non-Reliance on Agents and
Other Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 9.08                                      [Intentionally Omitted].

 

SECTION 9.09                                      Administrative Agent May File
Proofs of Claim.  In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Term Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Term
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.08 and
Section 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and Section 10.04.

 

112

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

SECTION 9.10                                      Collateral and Guarantee
Matters.  The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01; and

 

(b)                                 to release any Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Lien or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guarantee, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

 

SECTION 9.11                                      Indemnification.  If the IRS
or any other Governmental Authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
such Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify and hold the Administrative Agent harmless for all amounts paid,
directly or indirectly, by the Administrative Agent, as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section 9.11, together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders under this subsection shall survive
the payment of all Obligations hereunder and the resignation or replacement of
the Administrative Agent.

 

113

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01                               Amendments, Etc.  No amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of each Lender (other than pursuant to Section 2.10 or
2.11);

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
mandatory reduction of the Aggregate Commitments hereunder without the written
consent of each Lender directly adversely affected thereby;

 

(c)                                  reduce the principal of, or the stated rate
of interest specified herein on, any Term Loan, any fees or other amounts
payable hereunder (including pursuant to Section 2.03(a)) without the written
consent of each Lender entitled to such amount; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Term Loan or to reduce any fee payable
hereunder;

 

(d)                                 change Section 2.03, Section 2.09 or
Section 8.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

 

(e)                                  change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

(f)                                   other than as permitted by Section 9.10,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; or

 

(g)                                  release any Subsidiary Guarantor, without
the written consent of each Lender, except to the extent the release of any
Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case such
release may be made by the Administrative Agent acting alone);

 

114

--------------------------------------------------------------------------------


 

and provided, further, that (a) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (b) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder and the Commitment of and Loans owed to such
Defaulting Lender shall not be counted for purposes of determining whether the
Required Lenders have approved any amendment, waiver or consent hereunder
(including for purposes of determining the aggregate amount of the Commitments
or Loans outstanding for purposes of any such calculation or determination),
except that (i) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, the consent of the Required Lenders shall not be
required to make any changes necessary to be made in connection with any
borrowing of New Term Loans thereunder in accordance with Section 2.10 or in
connection with any Extension in accordance with Section 2.11.

 

Notwithstanding the foregoing, any contrary voting provisions set forth in the
Agreement Among Lenders shall be controlling as among the Lenders.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace each non-consenting Lender in accordance with Section 10.13; provided,
that such amendment, waiver, consent or release can be effected as a result of
all such assignments.

 

Any waiver, consent, amendment, release or modification pursuant to this
Section 10.01 shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Term Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default that is waived pursuant to this Section 10.01 shall be deemed to be
cured and not continuing during the period of such waiver.

 

SECTION 10.02          Notices; Effectiveness; Electronic Communications.  (a) 
Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 6.02 and subsection (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

115

--------------------------------------------------------------------------------


 

(i)            if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided, that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to the Lenders to an e-mail address shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), provided, that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (b) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of

 

116

--------------------------------------------------------------------------------


 

any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses have resulted from the gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Borrowing Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 10.03          No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

SECTION 10.04          Expenses; Indemnity; Damage Waiver.  (a)  Reimbursement
by the Borrower.  The Borrower shall pay, or reimburse (x) the Administrative
Agent (and any sub-agent thereof) for, all of the Administrative Agent’s (or
such sub-agent’s) internal and external audit, legal, appraisal, valuation,
filing, document duplication and reproduction and investigation expenses and for
all other reasonable out-of-pocket costs and expenses of every type and nature
(including the reasonable fees, expenses and disbursements of the Administrative
Agent’s counsel, Shearman & Sterling LLP, local legal counsel, auditors,
accountants, appraisers, printers, insurance and environmental advisors, and
other consultants and agents) incurred by the Administrative Agent (or such
sub-agent), and (y) for all costs incurred on or prior to the Closing Date and
for related post-closing matters and in connection with any enforcement action,
work-out or restructuring, the Lenders and their counsel, Schulte Roth & Zabel
LLP, in connection with any of the following:  (i) the extension of the Term
Loans provided for herein, the

 

117

--------------------------------------------------------------------------------


 

preparation, negotiation, execution, delivery, interpretation and administration
of this Agreement and the other Loan Documents and Equity Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) the creation, perfection or protection of the Liens under any
Loan Document (including any reasonable fees, disbursements and expenses for
local counsel in various jurisdictions), (iii) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations
hereunder, any Loan Party, this Agreement or any other Loan Document or any of
the transactions contemplated hereby or thereby, (iv) the response to, and
preparation for, any subpoena or request for document production with which the
Administrative Agent (or any sub-agent thereof) is served or deposition or other
proceeding in which the Administrative Agent (or any sub-agent thereof) is
called to testify, in each case, relating in any way to the Obligations, any
Loan Party, this Agreement or any other Loan Document or any of the transactions
contemplated hereby or thereby and (v) all costs and expenses incurred by the
Administrative Agent (or any sub-agent thereof) or the Lenders (including the
fees, charges and disbursements of any counsel), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Term Loans made hereunder, including all such costs and
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally. 
The Borrower further agrees to pay or reimburse the Administrative Agent (and
any sub-agent thereof) and each Lender for all out-of-pocket costs and expenses,
including reasonable attorneys’ fees (including costs of settlement), incurred
by the Administrative Agent (or such sub-agent) or such Lender in connection
with any of the following:  (1) in enforcing any Loan Document or Obligation or
any security therefor or exercising or enforcing any other right or remedy
available by reason of an Event of Default, including all such costs and
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affected creditors’ rights generally,
(2) in defending or intervening in any litigation or in filing a petition,
complaint, answer, motion or other pleadings in any legal proceeding relating to
the Obligations or any Loan Party and related to or arising out of the
transactions contemplated hereby or by any other Loan Document or (3) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in any of the foregoing clauses (i), (ii) and (iii).

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, any
and all losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs, disbursements and expenses, joint or several, of any
kind or nature (including the fees, charges and disbursements of any advisor or
counsel for any Indemnified Party), incurred by any Indemnified Party, asserted
against any Indemnified Party by the Borrower, any other Loan Party or any other
Person or awarded against any Indemnified Party, in each case, arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions

 

118

--------------------------------------------------------------------------------


 

contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by an
Indemnified Party, a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnified Party is a party thereto and whether
or not any of the transactions contemplated hereby are consummated; provided
that such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, disbursements and expenses (A) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party or (B) result from a claim brought by the Borrower or any other Loan Party
against such Indemnified Party for breach in bad faith of such Indemnified
Party’s obligations hereunder or under any other Loan Document, if the Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  Each Lender severally agrees to
indemnify the Administrative Agent and each sub-agent thereof (in each case, to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Applicable Percentage of any and all losses, claims, damages,
liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements and expenses, joint or several, of any kind or nature (including
the fees, charges and disbursements of any advisor or counsel for such Person
that may be imposed on, incurred by, or asserted against the Administrative
Agent or any such sub-agent, as the case may be, in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the
Administrative Agent or any such sub-agent under the Loan Documents; provided,
however, that no Lender shall be liable for any portion of such losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements or expenses resulting from the Administrative Agent’s or such
sub-agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent and each sub-agent thereof for its Applicable Percentage of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 10.04(a), to the extent that the Administrative
Agent or such sub-agent is not promptly reimbursed for such costs and expenses
by the Borrower.

 

(d)           Waiver of Consequential Damages, Etc.  The Borrower agrees that no
Indemnified Party shall have any liability (whether in contract, tort or
otherwise) to the Borrower or any other Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct. 
In no event, however, shall any Indemnified Party be liable to any Person on any
theory of liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or and each such

 

119

--------------------------------------------------------------------------------


 

Loan Party’s respective anticipated savings).  The Borrower hereby waives,
releases and agrees (each for itself and on behalf of each other Loan Party) not
to sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly upon demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

SECTION 10.05          Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Overnight Rate from time to time in effect.  The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

SECTION 10.06          Successors and Assigns.  (a)  Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

120

--------------------------------------------------------------------------------


 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Term Loans
at the time owing to it); provided, that:

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Term Loans at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Term Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Term Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 and in increments of $1,000,000 in excess thereof, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed and not required in connection with
an assignment by a Lender to another Lender or to an Affiliate or Approved Fund
of a Lender); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loans or the Commitment assigned;

 

(iii)          any assignment of a Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee);

 

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Term Loans previously requested but not funded

 

121

--------------------------------------------------------------------------------


 

by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Term Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(vi)          Notwithstanding anything to the contrary contained herein, any
Lender may assign all or any portion of its Loans hereunder to the Borrower or
any of its Subsidiaries; provided that the aggregate principal amount of the
Term Loans assigned to the Borrower or any of its Subsidiaries pursuant to this
Section 10.06(b)(vi) shall not exceed 33% of the original principal amount of
the Term Loans and any New Term Loans in the aggregate, but only if:

 

(A)          such assignment is made pursuant to a Dutch Auction open to all
Lenders on a pro rata basis;

 

(B)          immediately prior to and after giving effect to such assignment, no
Default or Event of Default has occurred or is continuing or would result
therefrom;

 

(C)          the Borrower or its Subsidiary, as applicable, shall at the time of
such assignment affirm the No Undisclosed Information Representation;

 

(D)          the Borrower shall, at the time of such assignment and upon giving
effect thereto, be in pro forma compliance with the financial covenants set
forth in Section 7.08; and

 

(E)           any such Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by the Borrower or any of its Subsidiaries;

 

Notwithstanding anything to the contrary contained herein, neither the Borrower
or any of its Subsidiaries shall have any right to (1) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Borrower are
not then present or (2) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the

 

122

--------------------------------------------------------------------------------


 

extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, Section 3.04, and Section 10.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Term Loans owing to
it); provided, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a), through (f) of the first proviso to Section 10.01 that
directly affects such Participant.  Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, and Section 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment; provided, that in the case of
Section 3.01, such Participant shall have complied with the requirements of such
section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.09 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant,

 

123

--------------------------------------------------------------------------------


 

unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(d) as though it were a Lender.

 

(f)            Certain Pledges.  Notwithstanding any other provision set forth
in this Agreement, any Lender may at any time create a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including, without limitation, any
pledge or assignment to secure obligations to a Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System, and this Section shall not apply to any such pledge or assignment of a
security interest; provided, that, no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Applicable Laws based on the Uniform Electronic
Transactions Act.

 

(h)           Affiliate Assignments.  Notwithstanding anything to the contrary
contained herein, the Term Loans may be assigned to Affiliates of the Borrower
(such Affiliate, an “Affiliated Lender”); provided that such Affiliate shall
have no right whatsoever so long as such Person is an Affiliate of the Borrower
(i) to consent to any amendment, modification, waiver, consent or other such
action with respect to any of the terms of this Agreement or any other Loan
Document, (ii) to require any Agent or other Lender to undertake any action (or
refrain from taking any action) with respect to this Agreement or any other Loan
Document, (iii) otherwise vote on any matter related to this Agreement or any
other Loan Document, (iv) to attend (or receive any notice of) any meeting,
conference call or correspondence with any Agent or Lender or receive any
information from any Agent or Lender, (v) to have access to the
Platform (including, without limitation, that portion of the Platform that has
been designated for “private-side” Lenders) or (vi) to make or bring any claim,
in its capacity as Lender, against the Agent or any Lender with respect to the
duties and obligations of such Persons under the Loan Documents; and provided
further that the aggregate principal amount of the Term Loans assigned to
Affiliated Lenders pursuant to this Section 10.06(h) shall not exceed 33% of the
original principal amount of the Term Loans and any New Term Loans in the
aggregate.

 

SECTION 10.07          Treatment of Certain Information; Confidentiality.  (a) 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Information, except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives with a need to
know such Information (it being understood that the Persons to whom such

 

124

--------------------------------------------------------------------------------


 

disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); provided, the Administrative Agent or
applicable Lender shall provide the Borrower with prompt notice prior to such
disclosure to the extent permitted by law to do so, (iii) to the extent required
by Applicable Law or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document, any action or proceeding
relating to this Agreement or any other Loan Document, the enforcement of rights
hereunder or thereunder or any litigation or proceeding to which the
Administrative Agent or any Lender or any of its Affiliates may be a party,
(vi) to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty, surety, reinsurer, guarantor or credit
liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other protective transaction relating to the Obligations or to the
Borrower and its obligations, (C) to any rating agency when required by it or
(D) the CUSIP Service Bureau or any similar organization, in each case, which is
informed of the confidential nature of such information, (vii) with the consent
of the Borrower or (viii) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source (other than a Loan Party)
not known by the Administrative Agent or applicable Lender to be bound by a
confidentiality duty or obligation.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided, that in the
case of information received from the Borrower or any such Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised reasonable care to
protect such Information, and in no event less than the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

(b)           EACH LENDER ACKNOWLEDGES THAT UNITED STATES FEDERAL AND STATE
SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL, NON-PUBLIC INFORMATION ABOUT
AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF SUCH ISSUER OR, SUBJECT TO
CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER
PERSON.  EACH LENDER AGREES TO COMPLY WITH APPLICABLE LAW AND ITS RESPECTIVE
CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL NON-PUBLIC
INFORMATION.  Each Lender that is not a Public Lender confirms to the
Administrative Agent that such Lender has adopted and will maintain internal
policies and procedures reasonably designed to permit such Lender to take
delivery of Restricting Information (as defined below) and maintain its
compliance with Applicable Law and its respective contractual obligations with
respect to confidential and material non-public

 

125

--------------------------------------------------------------------------------


 

information.  A Public Lender may elect not to receive Borrower Materials and
Information that contains material non-public information with respect to the
Loan Parties or their securities (such Borrower Materials and Information,
collectively, “Restricting Information”), in which case it will identify itself
to the Administrative Agent as a Public Lender.  Such Public Lender shall not
take delivery of Restricting Information and shall not participate in
conversations or other interactions with the Agents, any Lender or any Loan
Party concerning the Term Loans in which Restricting Information is likely to be
discussed.  No Agent, however, shall by making any Borrower Materials and
Information (including Restricting Information) available to a Lender (including
any Public Lender), by participating in any conversations or other interactions
with a Lender (including any Public Lender) or otherwise, be responsible or
liable in any way for any decision a Lender (including any Public Lender) may
make to limit or to not limit its access to Borrower Materials and Information. 
In particular, no Agent shall have, and the Administrative Agent, on behalf of
each Agent, hereby disclaims, any duty to ascertain or inquire as to whether or
not a Lender (including any Public Lender) has elected to receive Restricting
Information, such Lender’s policies or procedures regarding the safeguarding of
material nonpublic information or such Lender’s compliance with Applicable Law
related thereto.  Each Public Lender acknowledges that circumstances may arise
that requires it to refer to Borrower Materials and Information that might
contain Restricting Information.  Accordingly, each Public Lender agrees that it
will nominate at least one designee to receive Borrower Materials and
Information (including Restricting Information) on its behalf and identify such
designee (including such designee’s contact information) on such Public Lender’s
Administrative Questionnaire.  Each Public Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Public Lender’s designee’s e-mail address to which notice
of the availability of Restricting Information may be sent by electronic
transmission.  Each Public Lender confirms to the Administrative Agent and the
Lenders that are not Public Lenders that such Public Lender understands and
agrees that the Administrative Agent and such other Lenders may have access to
Restricting Information that is not available to such Public Lender and that
such Public Lender has elected to make its decision to enter into this Agreement
and to take or not take action under or based upon this Agreement, any other
Loan Document or related agreement knowing that, so long as such Person remains
a Public Lender, it does not and will not be provided access to such Restricting
Information.  Nothing in this Section 10.07(b) shall modify or limit a Lender’s
(including any Public Lender) obligations under Section 10.07 with regard to
Borrower Materials and Information and the maintenance of the confidentiality of
or other treatment of Borrower Materials or Information.

 

(c)           This Section 10.07 terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the confidentiality obligations other than as set forth in the
Stockholders Agreement.  For the avoidance of doubt, any obligation of the
Borrower or its Subsidiaries to make a “Cleansing Disclosure” or otherwise
publicly disclose material non-public information pursuant to the terms of any
prior confidentiality agreement is hereby waived by the Lenders.

 

SECTION 10.08          Right of Setoff.  Upon any amount becoming due and
payable hereunder (whether at stated maturity, by acceleration or otherwise),
each Lender and its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever

 

126

--------------------------------------------------------------------------------


 

currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided, that the failure to give such notice shall not affect
the validity of such setoff and application.

 

SECTION 10.09          Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

SECTION 10.10          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.11          Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time the Borrowing, and shall continue in full force and
effect as long as any Term Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

 

127

--------------------------------------------------------------------------------


 

SECTION 10.12          Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 10.13          Replacement of Lenders.  If (a) any Lender requests
compensation under Section 3.04, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender is at such time a Defaulting
Lender or has given notice pursuant to Section 3.02 or (d) any Lender becomes a
“Nonconsenting Lender” (hereinafter defined), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to (and such Lender shall) assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
selected by the Borrower that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:

 

(a)           the Administrative Agent shall have received the assignment fee
specified in Section 10.06(b);

 

(b)           such replacement shall be deemed a voluntary prepayment of such
Lender’s Loans and such Lender shall have received payment of an amount equal to
the outstanding principal of its Term Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.03) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with Applicable Law; and

 

(e)           neither the Administrative Agent nor any Lender shall be obligated
to be or to find the assignee.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  In the event that (a) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or

 

128

--------------------------------------------------------------------------------


 

waiver of any provisions of the Loan Documents or to agree to any amendment
thereto that in each case requires the consent of all of the Lenders or all
affected Lenders and (b) the Required Lenders have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Nonconsenting Lender.”  Any such replacement
shall not be deemed a waiver of any rights that the Borrower shall have against
the replaced Lender.

 

SECTION 10.14          Governing Law; Jurisdiction; Etc.  GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(a)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(b)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN Section 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY

 

129

--------------------------------------------------------------------------------


 

PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 10.15          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.16          No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that:  (a) (i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, on
the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(ii)  the Administrative Agent has no obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and the Administrative Agent has no obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

SECTION 10.17          USA PATRIOT Act Notice.  Each Lender that is subject to
the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act.

 

130

--------------------------------------------------------------------------------


 

SECTION 10.18          Time of the Essence.  Time is of the essence of the Loan
Documents.

 

SECTION 10.19          Intercreditor Legend.  The Collateral Agent, for itself
and on behalf of the Secured Parties, (a) acknowledges that it has received a
copy of the Intercreditor Agreement, (b) consents to the subordination of Liens
on the ABL Primary Collateral as defined, and provided for, in the Intercreditor
Agreement, (c) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement and (d) solely with respect to
each Secured Party, authorizes and instructs the Collateral Agent to enter into
the Intercreditor Agreement as agent for and representative of such Secured
Party.  The foregoing provisions are intended as an inducement to the ABL
Secured Parties under the ABL Loan Documents (each such terms as defined in the
Intercreditor Agreement) to extend credit to the Borrowers and such ABL Secured
Parties are intended third party beneficiaries of such provisions.

 

SECTION 10.20          No Novation. This Agreement does not extinguish the
obligations for the payment of money outstanding under the Original Credit
Agreement or discharge or release the Obligations under, and as defined in, the
Original Credit Agreement or the creation, perfection or priority of any
mortgage, pledge, security agreement or any other security therefor except as
expressly provided herein or in instruments executed concurrently herewith or
after the execution of the Original Credit Agreement and prior to the Closing
Date.  Nothing herein contained shall be construed as a substitution or novation
of the Obligations outstanding under, and as defined in, the Original Credit
Agreement or instruments securing the same, which shall remain in full force and
effect, except as modified hereby or by instruments executed concurrently
herewith or after the execution of the Original Credit Agreement and prior to
the Closing Date.  All interest and fees and expenses, if any, owing or accruing
under or in respect of the Original Credit Agreement through the Closing Date
shall be calculated as of the Closing Date (prorated in the case of any
fractional periods), and shall be capitalized and thereupon amended, restated,
converted and continued or cancelled, as applicable, pursuant to Section 2.01. 
Nothing expressed or implied in this Agreement shall be construed as a release
or other discharge of any Loan Party under the Original Credit Agreement from
any of its obligations and liabilities as a “Borrower” or “Guarantor” thereunder
except as expressly provided in Section 2.01 hereof or elsewhere herein or in
instruments executed concurrently herewith or after the execution of the
Original Credit Agreement and prior to the Closing Date.  Each Loan Party hereby
(i) confirms and agrees that except as expressly provided in Section 2.01 hereof
or elsewhere herein or in instruments executed concurrently herewith or after
the execution of the Original Credit Agreement and prior to the Closing Date,
each Loan Document to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the Closing Date all references in any such Loan Document to
“the Agreement,” “thereto,” “thereof,” “thereunder” or words of like import
referring to the Original Credit Agreement shall mean the Original Credit
Agreement as amended and restated by this Agreement and (ii) confirms and agrees
that to the extent that any such Loan Document purports to assign or pledge to
the Agent a security interest in or Lien on any collateral as security for the
obligations of the Borrowers or the Guarantors from time to time existing in
respect of the Original Credit Agreement and the Loan Documents, such pledge,
assignment and/or grant of the security interest or lien is hereby ratified and
confirmed in all respects except as otherwise expressly provided herein.  The
Lenders hereby authorize the execution, delivery and performance of the Omnibus
Amendment by the Borrower, the

 

131

--------------------------------------------------------------------------------


 

Subsidiary Guarantors and the Collateral Agent, and the amendments made to the
Security Agreement and the Subsidiary Guaranty pursuant thereto are hereby
consented to by the Lenders.

 

SECTION 10.21          Release and Covenant Not to Sue.

 

(a)           The Borrower and each other Loan Party hereby absolutely and
unconditionally release and forever discharge the Agents, the Lenders, and any
and all of their respective participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing (each a “Released
Party”), from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which the Borrower or any other
Loan Party, has had, now has or has made claim to have against any such person
for or by reason of any act, omission, matter, cause or thing whatsoever arising
at any time on or prior to and including the date of this Agreement, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown, and in each case, arising for or on account of, in relation to, or in
any way in connection with, any of this Agreement, any other Loan Document, the
Forbearance Agreement, the Restructuring Agreement, the Equity Documents and/or
the transactions thereunder or related thereto, other than any claims, demands
or causes of action resulting from fraud of a Released Party, as determined by
the final, non-appealable judgment of a court of competent jurisdiction.  It is
the intention of the Borrower and each other Loan Party in providing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified, and in furtherance of this intention it
waives and relinquishes all rights and benefits under any applicable law, which
provides that:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him might have materially affected his settlement with the debtor.”

 

(b)           The Borrower and each other Loan Party acknowledge that it may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such claims, demands, or causes of action
and agrees that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts.  The Borrower and each
other Loan Party understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c)           The Borrower and each other Loan Party, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by the Borrower or any other Loan Party pursuant to the
above release.  If any Borrower, any

 

132

--------------------------------------------------------------------------------


 

Subsidiary Guarantor or any of their respective successors, assigns, or
officers, directors, employees, agents or attorneys, or any Person acting for or
on behalf of, or claiming through it violate the foregoing covenant, such
Person, for itself and its successors, assigns and legal representatives, agrees
to pay, in addition to such other damages as any Released Party may sustain as a
result of such violation, all attorneys’ fees and costs incurred by such
Released Party as a result of such violation.

 

133

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Calvin Stewart

 

 

Name: Calvin Stewart

 

 

Title: Chief Financial Officer

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Kirkwood Roland

 

 

Name: Kirkwood Roland

 

 

Title: Director & Vice President

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as

 

Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Kirkwood Roland

 

 

Name: Kirkwood Roland

 

 

Title: Director & Vice President

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

LJR Capital L.P.,

 

as a Term Loan A Lender

 

 

 

By:

 

 

/s/ Lawrence B. Gill

 

 

Name: Lawrence B. Gill

 

 

Title: Authorized Signatory

 

 

 

 

 

ALJ Capital I, L.P.,

as a Term Loan A Lender

 

 

 

By:

 

 

 

/s/ Lawrence B. Gill

 

 

Name: Lawrence B. Gill
Title: Authorized Signatory

 

 

 

 

 

ALJ Capital II, L.P.,

 

as a Term Loan A Lender

 

 

 

By:

 

 

/s/ Lawrence B. Gill

 

 

Name: Lawrence B. Gill

 

 

Title: Authorized Signatory

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

ALLIANCEBERNSTEIN STRATEGIC OPPORTUNITIES FUND, L.P.

 

as a Term Loan A Lender

 

 

 

By:

AllianceBernstein, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Jack Kelley

 

 

Name: Jack Kelley

 

 

Title: SVP

 

 

 

 

 

 

 

ALLIANCEBERNSTEIN EVENT DRIVEN OPPORTUNITIES FUND (DELAWARE), L.P.

 

as a Term Loan A Lender

 

 

 

 

By:

AllianceBernstein, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Jack Kelley

 

 

Name: Jack Kelley

 

 

Title: SVP

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

ALTAI CAPITAL MASTER FUND, LTD.

 

as a Term Loan A Lender

 

 

 

By:

Altai Capital Management, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Toby E. Symonds

 

 

Name:

Toby E. Symonds

 

 

Title:

Managing Principal of the Investment Adviser to Altai Capital Master Fund, Ltd.

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

APOLLO INVESTMENT CORPORATION,

 

as a Term Loan A Lender

 

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

 

/s/ Ted J. Goldthorpe

 

 

Name:

Ted J. Goldthorpe

 

 

Title:

Chief Investment Officer

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE LOAN FUNDING LLC,

 

as a Term Loan A Lender

 

 

 

 

By:

 

 

 

 

 

 

/s/ Robert Healey

 

 

Name: Robert Healey

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Michael Wotanowski

 

 

Name: Michael Wotanowski

 

 

Title: Authorized Signatory

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

MIDTOWN ACQUISITIONS L.P.,

 

as a Term Loan A Lender

 

 

 

By: Midtown Acquisitions GP LLC, its general partner

 

 

 

 

/s/ Avram Z. Friedman

 

 

Name:

Avram Z. Friedman

 

 

Title:

Manager

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

MACQUARIE BANK LIMITED,

 

as a Term Loan A Lender

 

 

 

By:

 

 

/s/ Nathan Booker

 

 

Name:

Nathan Booker

 

 

Title:

Associate Director

 

 

 

Legal Risk Management

 

 

 

 

 

By:

 

 

 

/s/ Alan D. Cameron

 

 

Name:

Alan D. Cameron

 

 

Title:

Executive Director

 

 

 

Fixed Income & Currencies

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

REDWOOD MASTER FUND, LTD.,

 

as a Term Loan A Lender

 

 

 

By:

REDWOOD CAPITAL MANAGEMENT, LLC,

 

 

its Investment Advisor

 

 

 

 

 

/s/ Jed Nussbaum

 

 

Name: Jed Nussbaum

 

 

Title: Authorized Signatory

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

SENATOR GLOBAL OPPORTUNITY MASTER FUND L.P.,
as a Term Loan A Lender

 

 

 

By:

Senator Master GP LLC,
its general partner

 

 

 

 

 

/s/ Evan Gartenlaub

 

 

Name: Evan Gartenlaub

 

 

Title: General Counsel

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

TCS II Debt Solutions II (Offshore), LLC,

 

as a Term Loan A Lender

 

 

 

By:

 

 

 

 

/s/ Julie K. Braun

 

 

Name: Julie K. Braun

 

 

Title: Vice President

 

 

 

TCS II Opportunities Debt Solutions II (Offshore), LLC,

 

as a Term Loan A Lender

 

 

 

By:

 

 

 

 

/s/ Julie K. Braun

 

 

Name: Julie K. Braun

 

 

Title: Vice President

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

LJR Capital L.P.,

 

as a Term Loan B Lender

 

 

 

By:

 

 

/s/ Lawrence B. Gill

 

 

Name: Lawrence B. Gill

 

 

Title: Authorized Signatory

 

 

 

ALJ Capital I, L.P.,

 

as a Term Loan B Lender

 

 

 

By:

 

 

/s/ Lawrence B. Gill

 

 

Name: Lawrence B. Gill

 

 

Title: Authorized Signatory

 

 

 

ALJ Capital II, L.P.,

 

as a Term Loan B Lender

 

 

 

By:

 

 

/s/ Lawrence B. Gill

 

 

Name: Lawrence B. Gill

 

 

Title: Authorized Signatory

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

ALLIANCEBERNSTEIN STRATEGIC OPPORTUNITIES FUND, L.P.

 

as a Term Loan B Lender

 

 

 

By:

AllianceBernstein, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Jack Kelley

 

 

Name: Jack Kelley

 

 

Title: SVP

 

 

 

ALLIANCEBERNSTEIN EVENT DRIVEN OPPORTUNITIES FUND (DELAWARE), L.P.

 

as a Term Loan B Lender

 

 

 

By:

AllianceBernstein, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Jack Kelley

 

 

Name: Jack Kelley

 

 

Title: SVP

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

ALTAI CAPITAL MASTER FUND, LTD.

 

as a Term Loan B Lender

 

 

 

By:

Altai Capital Management, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Toby E. Symonds

 

 

Name:

Toby E. Symonds

 

 

Title:

Managing Principal of the Investment Adviser to Altai Capital Master Fund, Ltd.

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

APOLLO INVESTMENT CORPORATION,

 

as a Term Loan B Lender

 

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

 

/s/ Ted J. Goldthorpe

 

 

Name:

Ted J. Goldthorpe

 

 

Title:

Chief Investment Officer

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE LOAN FUNDING LLC,

 

as a Term Loan B Lender

 

 

 

By:

 

 

 

 

 

 

/s/ Robert Healey

 

 

Name: Robert Healey

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Michael Wotanowski

 

 

Name: Michael Wotanowski

 

 

Title: Authorized Signatory

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

MIDTOWN ACQUISITIONS L.P.,

 

as a Term Loan B Lender

 

 

 

By:

Midtown Acquisitions GP LLC, its general partner

 

 

 

 

/s/ Avram Z. Friedman

 

 

Name:

Avram Z. Friedman

 

 

Title:

Manager

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

MACQUARIE BANK LIMITED,
as a Term Loan B Lender

 

 

 

By:

 

 

 

/s/ Nathan Booker

 

 

Name:

Nathan Booker

 

 

Title:

Associate Director

 

 

 

Legal Risk Management

 

 

 

By:

 

 

 

/s/ Alan D. Cameron

 

 

Name:

Alan D. Cameron

 

 

Title:

Executive Director

 

 

 

Fixed Income & Currencies

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

REDWOOD MASTER FUND, LTD.,

 

as a Term Loan B Lender

 

 

 

 

By:

REDWOOD CAPITAL MANAGEMENT, LLC,

 

 

its Investment Advisor

 

 

 

 

 

/s/ Jed Nussbaum

 

 

Name: Jed Nussbaum

 

 

Title: Authorized Signatory

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

ROCHDALE FIXED INCOME PORTFOLIOS,
as a Term Loan B Lender

 

By:

Seix Investment Advisors LLC,
in its capacity as Sub-Adviser

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias

 

 

Title:   Managing Director

 

 

 

RIDGEWORTH SEIX FLOATING RATE HIGH INCOME FUND,
as a Term Loan B Lender

 

By:

Seix Investment Advisors LLC,

in its capacity as Sub-Adviser

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias

Title:   Managing Director

 

 

 

RIDGEWORTH HIGH INCOME FUND,
as a Term Loan B Lender

 

By:

Seix Investment Advisors LLC,

in its capacity as Sub-Adviser

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias

Title:   Managing Director

 

 

 

SEIX MULTI-SECTOR ABSOLUTE RETURN FUND LP,
as a Term Loan B Lender

 

By:

Seix Investment Advisors LLC,

in its capacity as Investment Manager

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias

Title:   Managing Director

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

UNIVERSITY OF ROCHESTER,
as a Term Loan B Lender

 

By:

Seix Investment Advisors LLC,

in its capacity as Investment Manager

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias

Title:   Managing Director

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

SENATOR GLOBAL OPPORTUNITY MASTER FUND L.P.,
as a Term Loan B Lender

 

By:

Senator Master GP LLC,

its general partner

 

 

 

 

 

/s/ Evan Gartenlaub

 

 

Name:  Evan Gartenlaub

Title:   General Counsel

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

TPG CREDIT OPPORTUNITIES INVESTORS, L.P.,
as a Term Loan B Lender

 

By:

TPG Credit Opportunities Fund GP, L.P.

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

Title:  Vice President

 

 

 

TPG CREDIT STRATEGIES FUND, L.P.,
as a Term Loan B Lender

 

By:

TPG Credit Strategies GP, L.P.

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

Title:  Vice President

 

 

 

TPG Credit Strategies Fund II, L.P.,

as a Term Loan B Lender

 

By:

TPG Credit Strategies II GP., L.P.

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

Title:  Vice President

 

 

 

TCS II Opportunities, L.P.,
as a Term Loan B Lender

 

By:

TPG Credit Strategies II GP, L.P.

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

Title:  Vice President

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

TPG CREDIT OPPORTUNITIES FUND L.P.,
as a Term Loan B Lender

 

By:

TPG Credit Opportunities Fund GP, LP

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

Title:  Vice President

 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

SCHEDULE IA

 

TERM A LENDERS AND TERM A LENDERS’ COMMITMENTS

 

Lender Name

 

Commitment

 

Applicable
Percentage

 

ALJ Capital

 

$

1,550,000

 

5.1667

%

ALJ CAPITAL I, L.P.

 

$

134,500

 

0.4483

%

ALJ CAPITAL II, L.P.

 

$

713,500

 

2.3783

%

LJR CAPITAL L.P.

 

$

702,000

 

2.34

%

Alliance Capital

 

$

550,000

 

1.8333

%

ALLIANCEBERNSTEIN EVENT DRIVEN OPPORTUNITIES FUND (DELAWARE), L.P.

 

$

157,849.29

 

0.5262

%

ALLIANCEBERNSTEIN STRATEGIC OPPORTUNITIES FUND, L.P.

 

$

392,150.71

 

1.3071

%

Altai Capital Management

 

$

1,050,000

 

3.5

%

ALTAI CAPITAL MASTER FUND, LTD.

 

$

1,050,000

 

3.5

%

Apollo / Stone Tower

 

$

3,850,000

 

12.8333

%

APOLLO INVESTMENT CORPORATION

 

$

3,850,000

 

12.8333

%

Credit Suisse

 

$

150,000

 

0.5

%

CREDIT SUISSE LOAN FUNDING LLC

 

$

150,000

 

0.5

%

DK Partners

 

$

9,150,000

 

30.5

%

MIDTOWN ACQUISITIONS L.P.

 

$

9,150,000

 

30.5

%

Macquarie Group

 

$

2,200,000

 

7.3333

%

MACQUARIE BANK LIMITED

 

$

2,200,000

 

7.3333

%

Redwood Capital Management

 

$

3,650,000

 

12.1667

%

REDWOOD MASTER FUND, LTD.

 

$

3,650,000

 

12.1667

%

Senator Investment Group

 

$

1,200,000

 

4

%

SENATOR GLOBAL OPPORTUNITY MASTER FUND L.P.

 

$

1,200,000

 

4

%

TPG

 

$

6,650,000

 

22.1667

%

TCS II DEBT SOLUTIONS II (OFFSHORE), LLC

 

$

6,317,500

 

21.06

%

TCS II OPPORTUNITIES DEBT SOLUTIONS II (OFFSHORE), LLC

 

$

332,500.00

 

1.11

%

Total:

 

$

30,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE IB

 

TERM B LENDERS AND TERM B LENDERS’ LOANS

 

Lender Name

 

Loan Amount

 

Applicable
Percentage

 

ALJ Capital

 

$

4,510,853.25

 

4.51

%

ALJ CAPITAL I, L.P.

 

$

392,453.25

 

0.392

%

ALJ CAPITAL II, L.P.

 

$

2,076,000.00

 

2.076

%

LJR CAPITAL L.P.

 

$

2,042,400.00

 

2.042

%

Alliance Capital

 

$

1,561,828.51

 

1.56

%

ALLIANCEBERNSTEIN EVENT DRIVEN OPPORTUNITIES FUND (DELAWARE), L.P.

 

$

448,242.76

 

0.45

%

ALLIANCEBERNSTEIN STRATEGIC OPPORTUNITIES FUND, L.P.

 

$

1,113,585.75

 

1.11

%

Altai Capital Management

 

$

3,110,244.99

 

3.11

%

ALTAI CAPITAL MASTER FUND, LTD.

 

$

3,110,244.99

 

3.11

%

Apollo / Stone Tower

 

$

11,220,196.35

 

11.22

%

APOLLO INVESTMENT CORPORATION

 

$

11,220,196.35

 

11.22

%

Credit Suisse

 

$

444,320.71

 

0.44

%

CREDIT SUISSE LOAN FUNDING LLC

 

$

444,320.71

 

0.44

%

DK Partners

 

$

26,889,755.01

 

26.89

%

MIDTOWN ACQUISITIONS L.P.

 

$

26,889,755.01

 

26.89

%

Macquarie Group

 

$

6,456,570.16

 

6.46

%

MACQUARIE BANK LIMITED

 

$

6,456,570.16

 

6.46

%

Redwood Capital Management

 

$

10,692,353.30

 

10.69

%

REDWOOD MASTER FUND, LTD.

 

$

10,692,353.30

 

10.69

%

Seix Advisors

 

$

12,002,227.17

 

12.00

%

RIDGEWORTH HIGH INCOME FUND

 

$

4,846,436.53

 

4.48

%

RIDGEWORTH SEIX FLOATING RATE HIGH INCOME FUND

 

$

6,316,024.50

 

5.84

%

ROCHDALE FIXED INCOME PORTFOLIOS

 

$

351,013.36

 

0.32

%

SEIX MULTI-SECTOR ABSOLUTE RETURN FUND LP

 

$

444,320.71

 

0.41

%

UNIVERSITY OF ROCHESTER

 

$

44,432.07

 

0.04

%

Senator Investment Group

 

$

3,554,565.70

 

3.55

%

SENATOR GLOBAL OPPORTUNITY MASTER FUND L.P.

 

$

3,554,565.70

 

3.55

%

TPG

 

$

19,557,084.84

 

19.56

%

TCS II OPPORTUNITIES, L.P.

 

$

840,771.06

 

0.84

%

TPG CREDIT OPPORTUNITIES FUND L.P.

 

$

1,989,668.15

 

1.99

%

 

--------------------------------------------------------------------------------


 

Lender Name

 

Loan Amount

 

Applicable
Percentage

 

TPG CREDIT OPPORTUNITIES INVESTORS, L.P.

 

$

2,221,603.56

 

2.22

%

TPG CREDIT STRATEGIES FUND II, L.P.

 

$

13,172,079.93

 

13.17

%

TPG CREDIT STRATEGIES FUND, L.P.

 

$

1,332,962.14

 

1.33

%

Total:

 

$

100,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

SUBSIDIARY GUARANTORS

 

Aventine Renewable Energy, Inc.

 

Aventine Renewable Energy — Aurora West, LLC

 

Aventine Renewable Energy — Mt Vernon, LLC

 

Aventine Power, LLC

 

Nebraska Energy, L.L.C.

 

Aventine Renewable Energy — Canton, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(e)

 

DISCLOSED LITIGATION

 

1.                                       On May 31, 2012, the Borrower served
Aurora Cooperative Elevator Company (“Aurora”) with a petition for declaratory
relief filed in the District Court of Dallas County, Texas, 160th Judicial
District.  The petition alleges, among other things, that Aurora has improperly
threatened — in direct contravention of the agreement between the Borrower and
Aurora — to invoke a contractual option to repurchase the land on which the
Borrower’s Aurora West ethanol plant (the “Plant”) is located.  Aurora’s stated
position is that Aurora has the right to invoke the option if the Plant has not
been producing ethanol for thirty days, at a daily rate equivalent to an
annualized production rate of 90 million gallons, by July 31, 2012.

 

The petition alleges that the contract setting forth the option does not require
thirty days of production in order to prevent Aurora’s exercise of the
contractual option.  Rather the Borrower asserts the contract only requires that
the Borrower “diligently pursue construction” of the Plant “to completion by
July 1, 2012,” where “diligently pursue construction . . . to completion” does
not mean “operation” or “production.” The Borrower is seeking a declaratory
judgment that the Borrower was not required to operate the plant or produce
ethanol at the Plant at the rates or amounts asserted by Aurora before July 31,
2012 and the Borrower need not operate the Plant or meet the production
requirements to avoid the exercise of the contractual option.  On June 22, 2012,
Aurora removed the action to the United States District Court for the Northern
District of Texas.  The Borrower intends to pursue any and all rights available
to it with respect to the foregoing.

 

On June 21, 2012, Aurora initiated a separate counter-action against the
Borrower in the District Court of Hamilton County, Nebraska.  The petition
alleges that the Borrower has repudiated its agreement with Aurora—the same
agreement at issue in the litigation in Texas—and seeks specific performance
under its terms.  Aurora’s position is that the Borrower did not “diligently
pursue construction . . . to completion” because it did not operate the Plant to
demonstrate that it was complete.  Aurora has asked for a judgment requiring the
Borrower to sell the land on which the Plant is located.  On July 3, 2012, the
Borrower removed the action to the United States District Court for the District
of Nebraska.  The Borrower intends to defend all of its rights with respect to
the agreement and its Plant.

 

2.                                       On Monday, September 16, 2012, Aurora
provided the Borrower with a courtesy copy of a letter of complaint initiating
an arbitration before the National Grain and Feed Association (the “NGFA
Arbitration”). The letter of complaint claims that the Borrower is liable to
Aurora for approximately $1.8 million for losses allegedly sustained by Aurora
in connection with certain quantities of corn that Aurora claims it purchased
for the Borrower under the Aventine Grain Supply Agreement, which governs
certain corn purchases for the Borrower’s Aurora West ethanol facility.  The
Borrower disputes liability.

 

--------------------------------------------------------------------------------


 

On the same date, the Borrower sent to Aurora a letter noting that Aurora is
past due on certain payments required to be made under that same Grain Supply
Agreement and under the Aventine Marketing Agreement, and therefore terminating
both agreements.  On Thursday, September 19, 2012, Aurora provided the Borrower
with a courtesy copy of a complaint filed by Aurora in federal court in Nebraska
(the “Termination Litigation”), in which Aurora principally seeks a declaration
that the Grain Supply Agreement and Marketing Agreement were not terminable on
the grounds asserted by the Borrower, and that these agreements remain in
effect.  The Borrower contends that these agreements were terminable and have
been terminated, and intends to vigorously defend its rights in connection with
both the NGFA Arbitration and the Termination Litigation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.01(a)

 

JURISDICTIONS OF FORMATION AND QUALIFICATION

 

Loan Party

 

State of Formation

Borrower

 

Delaware

Aventine Renewable Energy, Inc.

 

Delaware

Aventine Renewable Energy — Aurora West, LLC

 

Delaware

Aventine Renewable Energy — Mt Vernon, LLC

 

Delaware

Aventine Power, LLC

 

Delaware

Nebraska Energy, L.L.C.

 

Kansas

Aventine Renewable Energy — Canton, LLC

 

Delaware

 

Loan Party

 

State of Qualification

Borrower

 

N/A

 

 

Aventine Renewable Energy, Inc.

 

Alabama

 

Montana

 

 

Arkansas

 

Nebraska

 

 

California

 

Nevada

 

 

Colorado

 

New Jersey

 

 

Connecticut

 

New York

 

 

Florida

 

North Carolina

 

 

Hawaii

 

North Dakota

 

 

Illinois

 

Ohio

 

 

Indiana

 

Oklahoma

 

 

Iowa

 

Oregon

 

 

Kansas

 

Pennsylvania

 

 

Kentucky

 

South Dakota

 

 

Louisiana

 

Tennessee

 

 

Michigan

 

Texas

 

 

Mississippi

 

Virginia

 

 

Missouri

 

Washington

 

 

 

 

Wisconsin

Nebraska Energy, L.L.C.

 

Nebraska

 

 

Aventine Renewable Energy — Aurora West, LLC

 

Nebraska

 

 

Aventine Renewable Energy — Mt Vernon, LLC

 

Indiana

 

 

Aventine Power, LLC

 

Illinois

 

 

Aventine Renewable Energy — Canton, LLC

 

Illinois

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.01(b)

 

SUBSIDIARIES

 

Loan Party

 

Subsidiary

Borrower

 

Aventine Renewable Energy, Inc.

 

 

Aventine Renewable Energy — Aurora West, LLC

 

 

Aventine Renewable Energy — Mt Vernon, LLC

 

 

Aventine Power, LLC

 

 

Nebraska Energy, L.L.C.‡

 

 

Aventine Renewable Energy — Canton, LLC

 

--------------------------------------------------------------------------------

‡  78.414% of membership interest held by Borrower; 21.586% of membership
interest held by Aventine Renewable Energy, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.02

 

APPROVALS, CONSENTS, AUTHORIZATIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.03

 

ENTITY NAMES

 

Aventine Renewable Energy — Mt Vernon, LLC has also been known as Aventine
Renewable Energy — Mt. Vernon, LLC.

 

On October 13, 2008, Aventine Renewable Energy Holdings, Inc. (“Holdings”)
completed its purchase of a 21.586% interest in Nebraska Energy, L.L.C.
(“NELLC”) that it did not already own from Nebraska Energy Cooperative, Inc. 
Holdings then assigned its ownership interest in NELLC to Aventine Renewable
Energy, Inc. (“AREI”).  As part of the emergence from bankruptcy, Holdings
acquired all interests of Aventine Renewable Energy, LLC (“LLC”) held  in NELLC
pursuant to a merger agreement dated March 15, 2010 between LLC and Holdings. 
NELLC’s current ownership structure is 78.414% owned by Holdings and 21.586%
owned by AREI.

 

On August 6, 2010, Aventine Renewable Energy Holdings, Inc. purchased
substantially all of the assets of New CIE Energy Opco, LLC d/b/a/ Riverland
Biofuels which comprise its ethanol production facility located at 23133 E
County Hwy 6, Canton, IL 61520 (the “Canton Assets”). On December 22, 2010,
Aventine Renewable Energy Holdings, Inc. transferred by quitclaim deed the
Canton Assets to a newly formed subsidiary, ARE-Canton.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05(d)

 

ERISA PLANS

 

Aventine Renewable Energy, Inc. maintains Aventine Renewable Energy, Inc. Hourly
Pension Plan, a defined benefit pension plan, for the benefit of certain
eligible unionized employees employed at the Pekin, Illinois facility.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05(d)(ix)

 

CONTRIBUTIONS TO HEALTH, ACCIDENT OR LIFE INSURANCE BENEFITS

 

Aventine Renewable Energy, Inc. sponsors a healthcare plan that provides
postretirement medical benefits to certain “grandfathered” unionized employees. 
The plan is contributory, with contributions required at the same rate as
contributions paid by active employees.  Benefit eligibility under the plan
terminates at age 65.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LICENSES AND PERMITS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

TAX IDENTIFICATION NUMBERS

 

Loan Party

 

FEIN

Borrower

 

05-0569368

Aventine Renewable Energy, Inc.

 

75-3108352

Aventine Renewable Energy — Aurora West, LLC

 

20-5359285

Aventine Renewable Energy — Mt Vernon, LLC

 

20-5838144

Aventine Power, LLC

 

20-5359343

Nebraska Energy, L.L.C.

 

47-0771872

Aventine Renewable Energy — Canton, LLC

 

27-3127915

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

LABOR DISPUTES

 

Approximately 55% of our current full-time employees are represented by a
union.  The unionized employees are covered by a collective bargaining agreement
between Aventine Renewable Energy, Inc. and the United Steelworkers
International Union, Local 7-662.  Our contract with the Union is scheduled to
expire on October 31, 2012.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.16

 

O.S.H.A. AND ENVIRONMENTAL COMPLIANCE

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17(b)(i)

 

MATERIAL OWNED REAL PROPERTY

 

Loan Party

 

Property Address

 

County

Aventine Renewable Energy, Inc.

 

1300 S. Second Street
Pekin, Illinois 61554

 

Tazewell

 

 

 

 

 

Nebraska Energy, L.L.C.

 

1205 S. “O” Road
Aurora, Nebraska 68818

 

Hamilton

 

 

 

 

 

Aventine Renewable Energy — Aurora West, LLC

 

2103 Harvest Drive
Aurora, Nebraska 68818

 

Hamilton

 

 

 

 

 

Aventine Renewable Energy — Canton, LLC

 

23133 E County Hwy 6
Canton, IL 61520

 

Fulton

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17(b)(ii)

 

MATERIAL LEASED REAL PROPERTY (LOAN PARTIES AS LESSEE)

 

Loan Party

 

Property Address

 

County

 

Lessor

 

Lease Expiration
and Annual Rent
Payable

Aventine Renewable Energy, Inc.

 

5400 LBJ Freeway, Suite 450

Dallas, Texas 75240

 

Dallas

 

Leased*. Sublessor is:

 

Skywire Software, LLC

 

6801 Gaylord Parkway, Suite 100

 

Frisco, TX 75034

 

 

 

May 31, 2015 (4 years and eight months)

 

$11,283.33/month from October 1, 2010 — September 30, 2011

 

$11,734.67/month from October 1, 2011 — September 30, 2012

--------------------------------------------------------------------------------



 

 

 

 

 

 

*Original Lessor is:

 

Teachers Insurance and Annuity Association of America, A New York Corporation

 

$12,186.00/month from October 1, 2012 — September 30, 2013

 

$12,637.33/month from October 1, 2013 — September 30, 2014

 

$13,088.67/month from October 1, 2014 — May 31, 2015

 

 

 

 

 

 

 

 

 

Aventine Renewable Energy — Mt Vernon, LLC

 

7201 Port Road
Mt. Vernon, Indiana 47620

 

Posey

 

Ports of Indiana 150 W. Market Street Suite 100 Indianapolis, IN 46204

 

October 31, 2026 (Six consecutive 5 year terms)

 

$371,200 until fifth anniversary of commencement date. Thereafter use Adjusted
Ground Rent.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17(b)(iii)

 

MATERIAL LEASED REAL PROPERTY (LOAN PARTIES AS LESSOR)

 

Loan Party

 

Lessee

 

Property Address

 

County

 

Lease
Expiration and
Annual Rent
Payable

Aventine Renewable Energy, Inc.

 

Continental Carbonic Products, Inc., an Illinois corporation

 

1300 S. Second Street

Pekin, Illinois 61554

 

Tazewell

 

Term and renewal commence with Supply Agreement

 

$1.00 annual rent

 

 

 

 

 

 

 

 

 

Aventine Renewable Energy, Inc.

 

Linde, Inc., a Delaware corporation

 

1300 S. Second Street

Pekin, Illinois 61554

 

Tazewell

 

Term and renewal commence with CO2 Agreement.

 

$1.00 total consideration

 

 

 

 

 

 

 

 

 

Aventine Renewable Energy, Inc.

 

Turner Grain Services, Inc., an Illinois corporation

 

1300 S. Second Street

Pekin, Illinois 61554

 

Tazewell

 

Year to year (from August 1 through July 31) so long as the Annual Purchase
Order between the parties, relating to Turner’s grain services, is in effect.

 

$1.00 total consideration

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18

 

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

Loan Party

 

Patent/Trademark

 

Registration #

 

Borrower

 

Trademark application for “Aventine Renewable Energy and design”

 

3,857,196

 

Aventine Renewable Inc.

 

Trademark for “Aventine Renewable Energy, Inc. and design”

 

2,954,378

 

Aventine Renewable Inc.

 

Trademark for “Aventine”

 

2,928,195

 

Aventine Renewable Inc.

 

Trademark for “Aventine and design”

 

2,937,415

 

Aventine Renewable Inc.

 

Trademark for “Providing clean, renewable energy for the world”

 

3,428,803

 

Aventine Renewable Inc.

 

U.S. Patent “Heat Recovery from a Biomass Heat Source”

 

7,566,383

 

Borrower

 

Trademark for Riverland Biofuels

 

Unregistered

 

Borrower

 

Trademark for Riverland Biofuels logo

 

Unregistered

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.24

 

CAPITAL STOCK

 

Loan Party

 

Issuer

 

Ownership Interest

Borrower —

 

After giving effect to the transactions contemplated by the Equity Documents,
including the reverse stock split

 

Borrower (issued and outstanding, excluding treasury stock)

 

Approximately 2,353,444

 

Shares of common stock

 

 

 

 

 

 

 

Borrower —

 

After giving effect to the transactions contemplated by the Equity Documents,
including the reverse stock split

 

Borrower (underlying securities of outstanding stock awards, including 2,903
shares underlying stock options and 2,197 shares underlying RSUs)

 

Approximately 13,843

 

Shares of common stock

 

 

 

 

 

 

 

Borrower —

 

After giving effect to the transactions contemplated by the Equity Documents,
including the reverse stock split

 

Borrower (equity holders are unsecured claims stock pool)

 

Approximately 7,658

 

Shares of common stock

 

 

 

 

 

 

 

Borrower —

 

After giving effect to the transactions contemplated by the Equity Documents,
including the

 

Borrower (equity holders are holders of warrants)

 

Approximately 8,991†

 

Unexercised warrants to purchase shares of common stock

 

--------------------------------------------------------------------------------

†  The unexercised warrants will expire shortly after the Closing in accordance
with their terms. Otherwise, the unexercised warrants may be subject to further
adjustment as a result of the warrant issuance under Section 4.1(d) or (f) of
the related warrant agreement.

 

--------------------------------------------------------------------------------


 

reverse stock split

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrower

 

Aventine Renewable Energy, Inc.

 

1,000

 

Shares of common stock (100%)

 

 

 

 

 

 

 

Borrower

 

Aventine Renewable Energy — Aurora West, LLC

 

100%

 

Membership interests

 

 

 

 

 

 

 

Borrower

 

Aventine Renewable Energy — Mt Vernon, LLC

 

100%

 

Membership interests

 

 

 

 

 

 

 

Borrower

 

Aventine Power, LLC

 

100%

 

Membership interests

 

 

 

 

 

 

 

Borrower

 

Nebraska Energy, L.L.C.

 

78.414%

 

Membership interests

 

 

 

 

 

 

 

Aventine Renewable Energy, Inc.

 

Nebraska Energy, L.L.C.

 

21.586%

 

Membership interests

 

 

 

 

 

 

 

Borrower

 

Aventine Renewable Energy — Canton, LLC

 

100%

 

Membership interests

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

Name of
Debtor

 

Name of
Current
Secured
Party

 

Jurisdiction

 

Filing Date

 

File Number

 

Type of Lien

Aventine Renewable Energy Holdings, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

03/15/2010

 

2010 0883375

 

UCC-1 securing goods, accounts, etc. under the Existing Revolving Facility

Aventine Renewable Energy Holdings, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011
2805284

 

UCC-1 securing all personal property

Aventine Renewable Energy Holdings, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011
2805292

 

UCC-1 securing all personal property

Aventine Renewable Energy Holdings, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011
2805300

 

UCC-1 securing all personal property

Aventine Renewable Energy Holdings, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011
2805656

 

UCC-1 securing all personal property

Aventine Renewable Energy Holdings, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011
2805706

 

UCC-1 securing all personal property

Aventine Renewable Energy, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

03/15/2010

 

2010 0883417

 

UCC-1 securing goods, accounts, etc. under the Existing Revolving Facility

 

--------------------------------------------------------------------------------


 

Name of
Debtor

 

Name of
Current
Secured
Party

 

Jurisdiction

 

Filing Date

 

File Number

 

Type of Lien

Aventine Renewable Energy, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2805888

 

UCC-1 securing all personal property

Aventine Renewable Energy, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2814484

 

UCC-1 securing all personal property, including the commercial tort claim
against Agri-Energy, LLC and its affiliates

Aventine Renewable Energy, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2814500

 

UCC-1 securing all personal property, including the commercial tort claim
against e-Biofuels, LLC and Imperial Petroleum, Inc. and their affiliates

Aventine Renewable Energy, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2814575

 

UCC-1 securing all personal property, including the commercial tort claim
against J Double R, L.L.C. and its affiliates

Aventine Renewable Energy, Inc.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2814633

 

UCC-1 securing all personal property, including the commercial tort claim
against JP

 

--------------------------------------------------------------------------------


 

Name of
Debtor

 

Name of
Current
Secured
Party

 

Jurisdiction

 

Filing Date

 

File Number

 

Type of Lien

 

 

 

 

 

 

 

 

 

 

Morgan Securities, Inc. and JP Morgan Chase Bank, N.A. and their affiliates

Aventine Renewable Energy — Aurora West, LLC

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

03/15/2010

 

2010 0883243

 

UCC-1 securing goods, accounts, etc. under the Existing Revolving Facility

Aventine Renewable Energy — Aurora West, LLC

 

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2806035

 

UCC-1 securing all personal property

Aventine Renewable Energy — Aurora West, LLC

 

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2806068

 

UCC-1 securing all personal property

Aventine Renewable Energy — Mt Vernon, LLC

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

03/15/2010

 

2010 0883276

 

UCC-1 securing goods, accounts, etc. under the Existing Revolving Facility

Aventine Renewable Energy — Mt Vernon, LLC

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2806324

 

UCC-1 securing all personal property

Aventine Renewable Energy — Mt Vernon, LLC

 

Wells Fargo Capital Finance, LLC, as Agent

 

 

Delaware

 

07/20/2011

 

2011

2806415

 

UCC-1 securing all personal property

 

--------------------------------------------------------------------------------


 

Name of
Debtor

 

Name of
Current
Secured
Party

 

Jurisdiction

 

Filing Date

 

File Number

 

Type of Lien

Aventine Renewable Energy — Mt Vernon, LLC

 

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2806431

 

UCC-1 securing all personal property

Aventine Renewable Energy — Mt Vernon, LLC

 

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2806480

 

 

UCC-1 securing all personal property

Nebraska Energy, L.L.C.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Kansas

 

03/16/2010

 

6680268

 

UCC-1 securing goods, accounts, etc. under the Existing Revolving Facility

Nebraska Energy, L.L.C.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Kansas

 

07/20/2011

 

6818181

 

 

UCC-1 securing all personal property

Nebraska Energy, L.L.C.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Kansas

 

07/20/2011

 

6818199

 

 

UCC-1 securing all personal property

Nebraska Energy, L.L.C.

 

Wells Fargo Capital Finance, LLC, as Agent

 

Kansas

 

07/20/2011

 

6818207

 

 

UCC-1 securing all personal property

Aventine Power, LLC

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

03/15/2010

 

2010 08833110

 

UCC-1 securing goods, accounts, etc. under the Existing Revolving Facility

Aventine Power,

 

Wells Fargo Capital

 

 

Delaware

 

07/20/2011

 

2011

2814245

 

UCC-1 securing all personal

 

--------------------------------------------------------------------------------


 

Name of
Debtor

 

Name of
Current
Secured
Party

 

Jurisdiction

 

Filing Date

 

File Number

 

Type of Lien

LLC

 

Finance, LLC, as Agent

 

 

 

 

 

 

 

property

Aventine Power, LLC

 

Wells Fargo Capital Finance, LLC, as Agent

 

 

Delaware

 

07/20/2011

 

2011

2814385

 

UCC-1 securing all personal property

Aventine Renewable Energy — Canton, LLC

 

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

12/23/2010

 

2010

4582510

 

UCC-1 securing goods, accounts, etc.

Aventine Renewable Energy — Canton, LLC

 

 

Wells Fargo Capital Finance, LLC, as Agent

 

Delaware

 

07/20/2011

 

2011

2806506

 

UCC-1 securing all personal property

Aventine Renewable Energy Holdings, Inc.

 

Aurora Cooperative Elevator Company

 

Hamilton County, NE

 

08/06/2007

 

Memorandum of Real Estate Option by and between Aventine Renewable Energy
Holdings, Inc. and Aurora Cooperative Elevator Company dated July 24, 2007,
recorded August 6, 2007, as Book 46, Page 235, as affected by the Memorandum of
Amended Real Estate Option dated March 15, 2010, recorded April 1, 2010, as Book
48, Page 77, by and between Aventine Renewable Energy Holdings, Inc. and Aurora
Cooperative Elevator Company

Aventine Renewable Energy Holdings, Inc

 

Spoon River Electric Cooperative

 

Fulton County, IL

 

09/06/2006

 

Mortgage made by Central Illinois Energy Cooperative to Spoon River Electric
Cooperative dated September 6, 2006, recorded September 7, 2006, as Document

 

--------------------------------------------------------------------------------


 

Name of
Debtor

 

Name of
Current
Secured
Party

 

Jurisdiction

 

Filing Date

 

File Number

 

Type of Lien

 

 

 

 

 

 

 

 

0607109, as affected by Assignment and Assumption of Mortgage dated August 6,
2010, recorded August 19, 2010, as Document 1035196, from New CIE Energy Opco,
LLC, to Aventine Renewable Energy Holdings, Inc. (the “Spoon River Mortgage”)

Aventine Renewable Energy, Inc.

 

PNC Bank, National Association, as Agent (assigned to Wells Fargo Capital
Finance, LLC, as Agent)

 

Tazewell County, Illinois

 

04/18/2011

 

201100006947

 

Mortgage recorded to secure repayment indebtedness of $30,000,000 to PNC Bank,
National Association, as Agent (assigned to Wells Fargo Capital Finance, LLC, as
Agent)

Aventine Renewable Energy — Aurora West, LLC

 

Chicago Title Insurance Company, as Trustee, for the benefit of PNC Bank,
National Association, as Agent (assigned to Wells Fargo Capital Finance, LLC, as
Agent)

 

Hamilton County, Nebraska

 

03/29/2011

 

Book 267, Page 80

 

Deed of Trust recorded to secure repayment indebtedness of $30,000,000 to PNC
Bank, National Association, as Agent (assigned to Wells Fargo Capital Finance,
LLC, as Agent)

Aventine Renewable Energy — Mt Vernon, LLC

 

PNC Bank, National Association, as Agent (assigned to Wells Fargo

 

Posey County, Indiana

 

04/14/2011

 

201101532

 

Deed of Trust recorded to secure repayment indebtedness of $30,000,000 to PNC
Bank,

 

--------------------------------------------------------------------------------


 

Name of
Debtor

 

Name of
Current
Secured
Party

 

Jurisdiction

 

Filing Date

 

File Number

 

Type of Lien

 

 

Capital Finance, LLC, as Agent)

 

 

 

 

 

 

 

National Association, as Agent (assigned to Wells Fargo Capital Finance, LLC, as
Agent)

Aventine Renewable Energy — Canton, LLC

 

PNC Bank, National Association, as Agent (assigned to Wells Fargo Capital
Finance, LLC, as Agent)

 

Fulton County, Illinois

 

04/01/2011

 

1139256

 

Mortgage recorded to secure repayment indebtedness of $30,000,000 to PNC Bank,
National Association, as Agent (assigned to Wells Fargo Capital Finance, LLC, as
Agent)

Aventine Renewable Energy — Canton, LLC

 

N/A

 

Fulton County, IL

 

10/01/2009

 

Document 0929775

 

Development Agreement by and between the County of Fulton, Illinois and
Riverland Biofuels, LLC.

Aventine Renewable Energy, Inc.

 

N/A

 

Tazewell County, IL

 

05/06/1968

 

Vol. 792, Pg. 455

 

Mineral rights reserved by Peoria Terminal Company in Warranty Deed to Corn
Products Company dated April 26, 1968.

Aventine Renewable Energy — Mt Vernon, LLC

 

N/A

 

Posey County, IN

 

12/08/1942

 

Deed Record 56, Pg. 343

 

Mineral reservation contained in Warranty Deed from Alonzo Allyn and Olive B.
Allyn, his wife,

 

--------------------------------------------------------------------------------


 

Name of
Debtor

 

Name of
Current
Secured
Party

 

Jurisdiction

 

Filing Date

 

File Number

 

Type of Lien

 

 

 

 

 

 

 

 

 

 

to Casper Graulich and Julia Graulich, husband and wife, dated November 19,
1942.

Nebraska Energy, L.L.C.

 

Wilmington Trust, FSB, as Collateral Agent

 

Hamilton County, NE

 

03/19/2010

 

Book 259, Page 172

 

UCC-1 securing all right, title and interest to real property described in
Exhibit A thereto and all improvements, fixture property, security property,
leases, rents, agreements, and awards related thereto.(3)

Aventine Renewable Energy Holdings, Inc.

 

Wilmington Trust, FSB, as Collateral Agent

 

Hamilton County, NE

 

05/21/2010

 

Book 261, Page 37

 

UCC-1 securing all right, title and interest to real property described in
Exhibit A thereto and all improvements, fixture property, security property,
leases, rents, agreements, and awards related thereto. (3)

 

--------------------------------------------------------------------------------

(3)  The release of the liens will be delivered to the title company.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING INDEBTEDNESS

 

1.               Equipment Lease Contract, dated June 30, 2006, as amended, by
and between New CIE Energy Opco, LLC and Wabash Power Equipment Co., (New CIE
Opco, LLC’s rights, title and interest assigned to Aventine Renewable Energy
Holdings, Inc. on July 16, 2010), representing aggregate obligations in the
amount of approximately $120,840.46.

 

2.               Agreement, dated October 27, 2009, as amended, by and between
New CIE Energy Opco, LLC DBA Riverland Biofuels and U.S. Water Services (New CIE
Opco, LLC’s rights, title and interest assigned to Aventine Renewable Energy
Holdings, Inc. on July 16, 2010), representing aggregate obligations in the
amount of approximately $229,575.

 

3.               The Spoon River Mortgage (as defined in Schedule 7.01) securing
indebtedness in the amount of approximately $211,000.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.07(g)

 

TRANSACTIONS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

 

EXISTING INVESTMENTS

 

Investments by Aventine Renewable Energy, Inc. in membership interests in the
following entities: Imperial Petroleum, Inc., Advanced Bio-Energy LLC, 
Northeast Iowa Ethanol*, TriStates Ethanol Company LLC* and Fluid Technologies
n/k/a Micap Plc*.

 

--------------------------------------------------------------------------------

* Advanced Bio-Energy LLC, Northeast Iowa Ethanol and TriStates Ethanol Company
LLC own, maintain and/or operate facilities producing ethanol and other
biofuels.  Fluid Technologies n/k/a Micap Plc is a bio-science company servicing
the food, pharmaceutical, and agro-chemicals industries. These investments are
unlikely to be recoverable and have been written down to $0 on Aventine
Renewable Energy, Inc.’s general ledger and financial records.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE; ADDRESSES FOR NOTICES

 

Administrative Agent’s Office

 

Citibank, N.A.

1615 Brett Road, Building No. 3

New Castle, DE  19720

Attention:  Thomas Schmitt

Phone: 302-894-6088

Fax:  212-994-0961

Email:  thomas.schmitt@citi.com

 

Borrower’s Address for Notices

 

Aventine Renewable Energy Holdings, Inc.

5400 LBJ Freeway, Suite 450

Dallas, Texas 75240

Attn: Chief Financial Officer and Corporate Counsel

Telephone: 214-451-6766

Facsimile: 309-347-8451

Email: calvin.stewart@aventinerei.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF BORROWING NOTICE

 

Date:                        ,   

 

To:  Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Senior Secured Term Loan
Credit Agreement, dated as of September 24, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Aventine Renewable Energy Holdings, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent and Collateral Agent.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of the Term Loan A pursuant to Section 2.01(a) of the Agreement

 

o  A Borrowing of a New Loan pursuant to Section 2.10 of the Agreement

 

1.               On                                     .

 

2.               In the amount of
$                                              .

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Form of Borrowing Notice

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERFECTION CERTIFICATE

 

[See separately attached document]

 

Form of Perfection Certificate

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

THIS NOTE MAY BE ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES.  FOR INFORMATION ON THE ISSUE PRICE, AMOUNT OF ORIGINAL
ISSUE DISCOUNT, ISSUE DATE AND COMPARABLE YIELD FOR THIS NOTE, PLEASE CONTACT
AVENTINE RENEWABLE ENERGY HOLDINGS, INC., 5400 LBJ FREEWAY, SUITE 450, DALLAS,
TX 75340, ATTENTION: CORPORATE CONTROLLER.

 

FORM OF TERM LOAN A NOTE

 

                 ,   

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[INSERT LENDER NAME] or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement referred to herein, (i) the principal
amount of the portion of the Term Loan A (as defined in the Credit Agreement)
(the “Loan”) made or held by the Lender to the Borrower under that certain
Amended and Restated Senior Secured Term Loan Credit Agreement, dated as of
September 24, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Aventine Renewable Energy
Holdings, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Citibank, N.A., as Administrative Agent and
Collateral Agent, and (ii) the Closing Fee added to such principal amount, all
in accordance with the terms of the Credit Agreement.

 

The Borrower promises to pay interest on (x) the unpaid principal amount of the
Loan made or held by the Lender from the date thereof, and (y) the Closing Fee
earned by the Lender on such date and added to such principal amount, in each
case, until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement.  The Borrower promises to pay
the Exit Fee earned by the Lender pursuant to the Credit Agreement on the date
the principal amount of the Loan is required to be paid in full or the principal
amount of the Loan is otherwise paid in full.  All payments of principal,
interest and fees shall be made to the Administrative Agent for the account of
the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand in cash, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Subsidiary Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  The Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business; provided, however, that the

 

Form of Note

 

C-1

--------------------------------------------------------------------------------


 

failure of the Lender to make any such recordation or endorsement shall not
affect the Obligations of the Borrower under this Note.  The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loan and payments with respect thereto.

 

 

Except as permitted by Section 10.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

LOAN AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

Fees

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

September [    ], 2012

 

Term Loan A

 

$

 

 

$

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

THIS NOTE MAY BE ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES.  FOR INFORMATION ON THE ISSUE PRICE, AMOUNT OF ORIGINAL
ISSUE DISCOUNT, ISSUE DATE AND COMPARABLE YIELD FOR THIS NOTE, PLEASE CONTACT
AVENTINE RENEWABLE ENERGY HOLDINGS, INC., 5400 LBJ FREEWAY, SUITE 450, DALLAS,
TX 75340, ATTENTION: CORPORATE CONTROLLER.

 

FORM OF TERM LOAN B NOTE

 

                      ,   

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[INSERT LENDER NAME] or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement referred to herein, (i) the principal
amount of the portion of the Term Loan B (as defined in the Credit Agreement)
(the “Loan”) made or held by the Lender to the Borrower under that certain
Amended and Restated Senior Secured Term Loan Credit Agreement, dated as of
September 24, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Aventine Renewable Energy
Holdings, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Citibank, N.A., as Administrative Agent and
Collateral Agent, and (ii) all PIK Interest Amounts added to such principal
amount, all in accordance with the terms of the Credit Agreement.

 

The Borrower promises to pay interest on (x) the unpaid principal amount of the
Loan made or held by the Lender from the date thereof until such principal
amount is paid in full, and (y) all PIK Interest Amounts added to such principal
amount, in each case, at such interest rates and at such times as provided in
the Credit Agreement (such interest to be paid in cash or in kind in accordance
with the terms of the Credit Agreement).  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds (other than interest paid in kind
pursuant to the terms of the Credit Agreement) at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand in cash, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Subsidiary Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  The Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the

 

C-1

--------------------------------------------------------------------------------


 

Obligations of the Borrower under this Note.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loan and payments with respect thereto.

 

Except as permitted by Section 10.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

The Term Loan B represents a portion of the Existing Term Loans of the Lender
and as to such portion, shall not constitute a novation or release thereof, as
further set forth in the Credit Agreement.

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

LOAN AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

PIK
Interest
Amounts

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

September [    ], 2012

 

Term Loan B

 

$

 

 

$

 

 

 

 

 

 

 

 

 

Form of Compliance Certificate

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,   

 

To:  Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Senior Secured Term Loan
Credit Agreement, dated as of September 24, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Aventine Renewable Energy Holdings, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent and Collateral Agent.

 

The undersigned Responsible Officer(1) hereby certifies (on behalf of the
Borrower and not in [his][her individual capacity) as of the date hereof that
he/she is the                                                  of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has delivered the year-end consolidated audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
and Plant-Level Financial Statements (as defined in the Agreement).

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such consolidated financial statements and
Plant-Level Financial Statements (as defined in the Agreement) fairly present in
all material respects the financial condition and results of operations of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

[Use following paragraph 1 for fiscal month-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 6.01(c) of the Agreement for the fiscal month of the
Borrower ended as of the above date. Such consolidated financial statements and
Plant-Level Financial Statements (as defined in

 

--------------------------------------------------------------------------------

(1)                                  This certificate should be from the chief
executive officer, chief financial officer or treasurer of the Borrower.

 

D-1

--------------------------------------------------------------------------------


 

the Agreement) fairly present in all material respects the financial condition,
and results of operations of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the financial condition of the Borrower during the
accounting period covered by such financial statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made with a view to determining whether during such fiscal
period the Borrower performed and observed all its Obligations under the Loan
Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant of the Loan Documents applicable
to it, and no Default has occurred and is continuing.]

 

--or--

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of the Borrower contained in
Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.04 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

5.             [intentionally omitted].

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                    ,                                 .

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

[Chief Executive Officer] [Chief Financial
Officer] [Treasurer]

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION (NON-DUTCH AUCTION)

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not joint.](5)
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by [the][each] Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Term Facility and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Loan
Document, and any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  [Each
such][Such] sale

 

--------------------------------------------------------------------------------

(2)                                  For bracketed language here and elsewhere
in this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(3)                                  For bracketed language here and elsewhere
in this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(4)                                  Select as applicable for multiple Assignors
or Assignees.

 

(5)                                  Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

Form of Assignment and Assumption (Non-Dutch Auction)

 

E-1-1

--------------------------------------------------------------------------------


 

and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Lender][Affiliate][Approved Fund][Affiliated
Lender] of [identify Lender][Person approved by Administrative Agent and
Borrower]]

 

 

3.

Borrower: Aventine Renewable Energy Holdings, Inc.

 

 

4.

Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement

 

 

5.

Credit Agreement: Amended and Restated Senior Secured Term Loan Credit
Agreement, dated as of September 24, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Aventine Renewable Energy Holdings, Inc., a Delaware
corporation, as Borrower, the Lenders from time to time party thereto, and
Citibank, N.A., as Administrative Agent and Collateral Agent.

 

 

6.

Assigned Interest:

 

Term Facility

 

Assignor[s](6)

 

Assignee[s](7)

 

Aggregate Amount
of
Commitment/[Term
Loan A] [Term
Loan B] for all
Lenders(8)

 

Amount of
Commitment
/[Term Loan
A] [Term
Loan B]
Assigned

 

Percentage
Assigned of
Commitment/
[Term Loan
A][Term
Loan B](9)

 

CUSIP
Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

--------------------------------------------------------------------------------

(6)                                  List each Assignor, as appropriate.

 

(7)                                  List each Assignee, as appropriate.

 

(8)                                  Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(9)                                  Set forth, to at least 9 decimals, as a
percentage of the Commitment/[Term Loan A] [Term Loan B] of all Lenders
thereunder.

 

E-1-2

--------------------------------------------------------------------------------


 

New Term Loan Facility(10)

 

Assignor[s](11)

 

Assignee[s](12)

 

Aggregate
Amount of
Commitment/New
Term Loans for all
New Lenders(13)

 

Amount of
Commitment
/New Term
Loans
Assigned

 

Percentage
Assigned of
Commitment/
New Term
Loans(14)

 

CUSIP 
Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

[7.                             Trade Date: 
                                ](15)

 

Effective Date:                                    , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(10)

 

If assignment relates to a particular New Term Loan Facility that is effective,
specify tranche for New Term Loan Facility.

 

 

 

(11)

 

List each Assignor, as appropriate.

 

 

 

(12)

 

List each Assignee, as appropriate.

 

 

 

(13)

 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 

 

 

(14)

 

Set forth, to at least 9 decimals, as a percentage of the Commitment/New Term
Loans of all New Lenders thereunder.

 

 

 

(15)

 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-3

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](16) Accepted:

 

 

 

 

 

CITIBANK, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:

 

 

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:](17)

 

 

 

--------------------------------------------------------------------------------

(16)

 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

 

 

(17)

 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

E-1-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.
CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the Credit
Agreement (subject to such consents, if any, as may be required the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender,

 

E-1-5

--------------------------------------------------------------------------------


 

and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-1-6

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

ASSIGNMENT AND ASSUMPTION (DUTCH AUCTION)

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](18) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](19) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](20) hereunder are several and not joint.](21)
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by [the][each] Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Term Facility and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Loan
Document, and any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  [Each
such][Such] sale

 

--------------------------------------------------------------------------------

(18)

 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

 

 

(19)

 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

 

 

(20)

 

Select as applicable for multiple Assignors or Assignees.

 

 

 

(21)

 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Form of Assignment and Assumption (Dutch Auction)

 

E-2-1

--------------------------------------------------------------------------------


 

and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s](22):

 

 

 

 

 

 

 

3.                                       Borrower:  Aventine Renewable Energy
Holdings, Inc.

 

4.                                       Administrative Agent:  Citibank, N.A.,
as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement: Amended and Restated
Senior Secured Term Loan Credit Agreement, dated as of September 24, 2012(as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Aventine Renewable Energy
Holdings, Inc., a Delaware corporation, as Borrower, the Lenders from time to
time party thereto, and Citibank, N.A., as Administrative Agent and Collateral
Agent.

 

6.                                       Assigned Interest:

 

Term Facility

 

Assignor[s](23)

 

Assignee[s](24)

 

Aggregate Amount
of
Commitment/[Term
Loan A] [Term
Loan B] for all
Lenders(25)

 

Amount of
Commitment
/[Term Loan
A] [Term
Loan B]
Assigned

 

Percentage
Assigned of
Commitment/
[Term Loan
A] [Term
Loan B](26)

 

CUSIP
Number

 

 

 

 

 

$

  

 

$

 

 

 

%

 

 

 

 

 

 

$

  

 

$

 

 

 

%

 

 

 

 

 

 

$

  

 

$

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

(22)

 

Assignee must be the Borrower or any of its Subsidiaries.

 

 

 

(23)

 

List each Assignor, as appropriate.

 

 

 

(24)

 

List each Assignee, as appropriate.

 

 

 

(25)

 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 

 

 

(26)

 

Set forth, to at least 9 decimals, as a percentage of the Commitment/[Term Loan
A] [Term Loan B] of all Lenders thereunder.

 

E-2-2

--------------------------------------------------------------------------------


 

New Term Loan Facility(27)

 

Assignor[s](28)

 

Assignee[s](29)

 

Aggregate
Amount of
Commitment/New
Term Loans for all
New Lenders(30)

 

Amount of
Commitment
/New Term
Loans
Assigned

 

Percentage
Assigned of
Commitment/
New Term
Loans(31)

 

CUSIP 
Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

[7.                             Trade Date: 
                                ](32)

 

Effective Date:                                    , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(27)

 

If assignment relates to a particular New Term Loan Facility that is effective,
specify tranche for New Term Loan Facility.

 

 

 

(28)

 

List each Assignor, as appropriate.

 

 

 

(29)

 

List each Assignee, as appropriate.

 

 

 

(30)

 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 

 

 

(31)

 

Set forth, to at least 9 decimals, as a percentage of the Commitment/New Term
Loans of all New Lenders thereunder.

 

 

 

(32)

 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2-3

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

[Consented to and](33) Accepted:

 

 

 

CITIBANK, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(33)

 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

E-2-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.
CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it is either the Borrower or one of its Subsidiaries, (iii) no
Default has occurred or is continuing  or would result from the consummation of
the transactions contemplated by this Assignment and Assumption (iv) prior to
and after giving effect to the transactions contemplated hereby, the Borrower is
in pro forma compliance with the financial covenants in Section 7.08 of the
Credit Agreement, (v) after giving effect to this Assignment and Assumption, the
aggregate principal amount of all Loans assigned to the Borrower or any of its
Subsidiaries constitutes 33% or less of the aggregate principal amount of the
original principal amount of the Term Loans and any New Term Loans in the
aggregate, (vi) it is not in possession of any material non-public information
that has not been disclosed to investors or has not otherwise been disseminated
in a manner making it available to investors generally, in each case within the
meaning of Regulation FD, prior to such time, (vii) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (viii) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest and
(ix) it has, independently and without reliance upon

 

E-2-5

--------------------------------------------------------------------------------


 

the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; and (b) agrees that it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  Immediately upon the Effective Date, each of the Loans
assigned pursuant to this Assignment and Assumption shall be automatically and
permanently cancelled.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-2-6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF MORTGAGE

 

[see attached]

 

Form of Mortgage

 

F-1

--------------------------------------------------------------------------------


 

 [LEASEHOLD] DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING [(                        )]

 

by and from

 

[                                  ], “Grantor”

 

to

 

[                                  ], “Trustee”

 

for the benefit of

 

CITIBANK, N.A., in its capacity as Agent, “Beneficiary”

 

Dated as of [                              , 2011]

 

 

Location:

[                        ]

 

Municipality:

[                        ]

 

County:

[                        ]

 

State:

[                        ]

 

THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE DESCRIBED HEREIN.

 

PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York  10022-6069

Attention:  Malcolm K. Montgomery, Esq.

File #35609/6565

 

--------------------------------------------------------------------------------


 

[LEASEHOLD] DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING ([                        ])

 

THIS [LEASEHOLD] DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING ([                        ]) (this “Deed of Trust”) is
dated as of [                        , 2011] by and from
[                                    ], a [                        ]
[                        ] (“Grantor”), whose address is
[                                         ] to
[                                      ],  a [                                ]
[                                      ] (“Trustee”),  with an address at
[                                 ], for the benefit of CITIBANK, N.A., a
national banking association, as collateral agent (in such capacity, “Agent”)
for the Secured Parties as defined in the Credit Agreement (defined below),
having an address at [                                             ] (Agent,
together with its successors and assigns, “Beneficiary”).

 

ARTICLE 1
DEFINITIONS

 

Section 1.1            Definitions.  All capitalized terms used herein without
definition shall have the respective meanings ascribed to them in that certain
Senior Secured Term Loan Credit Agreement dated as [              , 2010], as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”), among Aventine Renewable
Energy Holdings, Inc. (“Borrower”), Agent, Lender (as defined therein) and
Citigroup Global Markets Inc.  As used herein, the following terms shall have
the following meanings:

 

(a)   “Event of Default”:  An Event of Default under and as defined in the
Credit Agreement.

 

(b)   “Event of Loss”:  Shall have the meaning set forth in the Credit
Agreement.

 

(c)   “Guaranty”:  That certain Guarantee by and from Grantor and the other
guarantors referred to therein for the benefit of the Secured Parties dated as
of [                    , 2010], as the same may hereafter be amended, amended
and restated, supplemented or otherwise modified from time to time.

 

(d)   “Indebtedness”:  (1) All indebtedness of Grantor to Beneficiary or any of
the other Secured Parties under the Credit Agreement or any other Loan Document
to which Grantor is a party, including, without limitation (except as otherwise
set forth in Section [1(b)] of the Guaranty), the sum of all (a) principal,
interest and other amounts owing under or evidenced or secured by the Loan
Documents, and (b) principal, interest and other amounts which may hereafter be
lent by Beneficiary or any of the other Secured Parties under or in connection
with the Credit Agreement or any of the other Loan Documents, whether evidenced
by a promissory note or other instrument which, by its terms, is secured hereby,
and (2) all other indebtedness, obligations and liabilities now or hereafter
existing of any kind of Grantor to Beneficiary or any of the other Secured
Parties under documents which recite that they are intended to be secured by
this Deed of Trust.  The Indebtedness secured hereby includes, without
limitation, all interest and expenses accruing after the commencement by or
against Grantor or any of its affiliates of a proceeding under the Bankruptcy
Code (defined below) or any similar law for the relief of debtors.

 

(e)   “Mortgaged Property”:  The [fee][leasehold] interest in the real property
described in Exhibit A attached hereto and incorporated by reference [created by
the Subject Lease (defined below)], together with [all rights and interests of
Grantor in and to the Subject Lease] and any greater estate in such real
property as hereafter may be acquired by Grantor (the “Land”), and all of
Grantor’s right, title and interest now or hereafter acquired in and to (1) all
improvements now owned or hereafter

 

--------------------------------------------------------------------------------


 

acquired by Grantor, now or at any time situated, placed or constructed upon the
Land (the “Improvements”; the Land and Improvements are collectively referred to
as the “Premises”), (2) all materials, supplies, equipment, apparatus and other
items of personal property now owned or hereafter acquired by Grantor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements, and all equipment, inventory and other goods in which Grantor now has
or hereafter acquires any rights or any power to transfer rights and that are or
are to become fixtures (as defined in the UCC, defined below) related to the
Land (the “Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper, including all such
items as defined in the UCC, now owned or hereafter acquired by Grantor and now
or hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Premises (the “Personalty”), (4) all reserves, escrows
or impounds required under the Credit Agreement or any of the other Loan
Documents and all deposit accounts maintained by Grantor with respect to the
Mortgaged Property (the “Deposit Accounts”), (5) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person (other than Grantor) a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(6) all of the rents, revenues, royalties, income, proceeds, profits, accounts
receivable, security and other types of deposits, and other benefits paid or
payable by parties to the Leases for using, leasing, licensing possessing,
operating from, residing in, selling or otherwise enjoying the Mortgaged
Property (the “Rents”), (7) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (8) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (9) all property tax refunds payable with respect to the Mortgaged
Property (the “Tax Refunds”), (10) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”), (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Grantor (the “Insurance”), and (12) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”).  As used in this Deed of Trust, the term “Mortgaged Property” shall
mean all or, where the context permits or requires, any portion of the above or
any interest therein.

 

(f)    “Net Cash Proceeds”: Shall have the meaning set forth in the Credit
Agreement.

 

(g)   “Obligations”:  All of the agreements, covenants, conditions, warranties,
representations and other obligations of Grantor under the Credit Agreement and
the other Loan Documents to which it is a party.

 

(h)   “Permitted Liens”:  Liens described in Section 1.01 of the Credit
Agreement as items (a) through (y) under the definition of “Permitted Liens”,
excepting therefrom items (c), (h) and (o).

 

(i)    “Security Agreement”:  That certain Pledge and Security Agreement by and
from Grantor and the other grantors referred to therein to Agent and the other
Secured Parties dated as of [                  , 2010], as the same may
hereafter be amended, amended and restated, supplemented or otherwise modified
from time to time.

 

(j)    [“Subject Lease”:  Shall have the meaning set forth in Exhibit B attached
hereto.]

 

2

--------------------------------------------------------------------------------


 

(k)   “UCC”:  The Uniform Commercial Code of the State of
[                                ] or, if the creation, perfection and
enforcement of any security interest herein granted is governed by the laws of a
state other than the State of [                                      ], then, as
to the matter in question, the Uniform Commercial Code in effect in that state.

 

ARTICLE 2
GRANT

 

Section 2.1            Grant.  To secure the full and timely payment of the
Indebtedness and the full and timely performance of the Obligations, Grantor
GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Trustee the Mortgaged
Property, subject, however, only to the matters that are set forth on
Exhibit [C] attached hereto (the “Permitted Encumbrances”) and to Permitted
Liens, TO HAVE AND TO HOLD the Mortgaged Property, IN TRUST, WITH POWER OF SALE,
and Grantor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Trustee.

 

ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS

 

Grantor warrants, represents and covenants to Beneficiary as follows:

 

Section 3.1            Title to Mortgaged Property and Lien of this Instrument. 
Grantor owns the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Encumbrances and the Permitted Liens.  This Deed
of Trust creates valid, enforceable first priority liens and security interests
against such portions of the Mortgaged Property as can be validly granted as
security under the laws of the state in which the Mortgaged Property is located.

 

Section 3.2            First Lien Status.  Grantor shall preserve and protect
the first lien and security interest status of this Deed of Trust and the other
Loan Documents.  If any lien or security interest other than a Permitted
Encumbrance or a Permitted Lien is asserted against the Mortgaged Property,
Grantor shall promptly, and at its expense, (a) give Beneficiary a detailed
written notice of such lien or security interest (including origin, amount and
other terms), and (b) pay the underlying claim in full or take such other action
so as to cause it to be released or contest the same in compliance with the
requirements of the Credit Agreement (including the requirement of providing a
bond or other security satisfactory to Beneficiary).

 

Section 3.3            Payment and Performance.  Grantor shall pay the
Indebtedness when due under the Credit Agreement and the other Loan Documents
and shall perform the Obligations in full when they are required to be
performed.

 

Section 3.4            Replacement of Fixtures and Personalty.  Grantor shall
not, without the prior written consent of Beneficiary, permit any of the
Fixtures or Personalty owned or leased by Grantor to be removed at any time from
the Land or Improvements, unless the removed item is removed temporarily for
maintenance and repair or is permitted to be removed by the Credit Agreement.

 

Section 3.5            Inspection.  Grantor shall permit Beneficiary and the
other Secured Parties and their respective agents, representatives and
employees, upon reasonable prior notice to Grantor, [and in compliance with the
Subject Lease,] to inspect the Mortgaged Property and all books and

 

3

--------------------------------------------------------------------------------


 

records of Grantor located thereon, and to conduct such environmental and
engineering studies as Beneficiary or the other Secured Parties may require,
provided that such inspections and studies shall (i) be non-invasive to the
degree practicable and (ii) not materially interfere with the use and operation
of the Mortgaged Property.

 

Section 3.6            Other Covenants.  All of the covenants in the Credit
Agreement are incorporated herein by reference and, together with covenants in
this Article 3, shall be covenants running with the Land.

 

Section 3.7            Insurance; Condemnation Awards and Insurance Proceeds.

 

(a)   Insurance.  Grantor shall maintain or cause to be maintained, insurance
with respect to the Mortgaged Property with responsible carriers against such
risks and in such amounts, and with such deductibles, retentions, self-insured
amounts and co-insurance provisions, as are, in the Beneficiary’s reasonable
judgment, customarily carried by similar businesses of similar size, including
property and casualty loss, workers’ compensation and interruption of business
insurance.  Each such policy of insurance shall name Beneficiary as the loss
payee (or, in the case of liability insurance, an additional insured) thereunder
for the ratable benefit of the Secured Parties, shall (except in the case of
liability insurance) name Beneficiary as the “mortgagee” under a so-called “New
York” long form non-contributory endorsement and shall provide for at least 30
days’ prior written notice of any material modification or cancellation of such
policy.  In addition to the foregoing, if any portion of the Mortgaged Property
is located in an area identified by the Federal Emergency Management Agency as
an area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 (or any amendment or
successor act thereto), then Grantor shall maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Act.

 

(b)   Condemnation Awards.  [Subject to the terms of the Subject Lease,]
Section 6.17 of the Credit Agreement shall govern Grantor’s use and disposition
of all Net Cash Proceeds with respect to an Event of Loss.

 

(c)   Insurance Proceeds.  [Subject to the terms of the Subject Lease,] Grantor
assigns to Beneficiary all proceeds of any insurance policies insuring against
loss or damage to the Mortgaged Property.  Subject to the terms of the Credit
Agreement, Grantor authorizes Beneficiary to collect and receive such proceeds
[(to the extent Mortgagor is entitled thereto under the Subject Lease)] and
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses [(to the extent Mortgagor is entitled thereto under
the Subject Lease)] directly to Beneficiary, instead of to Grantor and
Beneficiary jointly.

 

ARTICLE 4
[LEASEHOLD DEED OF TRUST PROVISIONS]

 

Section 4.1            [Representations; Warranties; Covenants.  Grantor hereby
represents, warrants and covenants that:

 

(a)   (1) Except as set forth in Exhibit B hereof, the Subject Lease is
unmodified and in full force and effect, (2) all rent and other charges therein
have been paid to the extent they are payable to the date hereof, (3) Grantor
enjoys the quiet and peaceful possession of the Premises, (4) to the best of its
knowledge, Grantor is not in default under any of the material terms thereof and
there are no circumstances which, with the passage of time or the giving of
notice or both, would constitute an event

 

4

--------------------------------------------------------------------------------


 

of default thereunder, (5) to the best of Grantor’s knowledge, the lessor
thereunder is not in default under any of the material terms or provisions
thereof on the part of the lessor to be observed or performed, and (6) Grantor
has not previously subordinated its interest in the Mortgaged Property to the
Lien or interests of any beneficiary of the lessor’s fee interest in the
Premises;

 

(b)   Grantor shall promptly pay, when due and payable, the rent and other
charges payable pursuant to the Subject Lease, taking into account any
applicable grace or cure periods, and will timely perform and observe all of the
other terms, covenants and conditions required to be performed and observed by
Grantor as lessee under the Subject Lease;

 

(c)   Grantor shall notify Beneficiary in writing of any default by Grantor in
the performance or observance of any terms, covenants or conditions on the part
of Grantor to be performed or observed under the Subject Lease within three
(3) days after Grantor obtains knowledge of such default;

 

(d)   Grantor shall, promptly upon receipt thereof, deliver a copy of each
material notice given to Grantor by the lessor pursuant to the Subject Lease and
promptly notify Beneficiary in writing of any default by the lessor in the
performance or observance of any of the terms, covenants or conditions on the
part of the lessor to be performed or observed thereunder;

 

(e)   Unless required under the terms of the Subject Lease, Grantor shall not
terminate, modify or surrender the Subject Lease without the prior written
consent of Beneficiary (which, in the case of any proposed termination or
surrender, may be granted or withheld in Beneficiary’s sole and absolute
discretion and, in the case of any other modification, may be granted or
withheld in Beneficiary’s reasonable discretion), and any such attempted
termination, modification or surrender without Beneficiary’s written consent
shall be void;

 

(f)    If the Subject Lease shall be rejected or disaffirmed by the lessor
thereunder (or by any receiver, trustee, custodian or other party who succeeds
to the rights of such lessor) pursuant to the Bankruptcy Code or similar or
successor law or right, Grantor covenants that it will not elect to treat the
Subject Lease as terminated under 11 U.S.C. § 365(h) or any similar or successor
law or right.  Upon the occurrence and during the continuance of an Event of
Default, Beneficiary shall have the sole and exclusive right to make or refrain
from making any such election, and Grantor agrees that any such election, if
made by Grantor other than in accordance with this subsection, shall be void and
of no force or effect;

 

(g)   Grantor shall, within thirty (30) days after written request from
Beneficiary, use commercially reasonable efforts to obtain from the lessor and
deliver to Beneficiary a certificate setting forth the name of the tenant under
the Subject Lease and stating that the Subject Lease is in full force and
effect, is unmodified or, if the Subject Lease has been modified, the date of
each modification (together with copies of each such modification), that no
notice of termination thereof has been served on Grantor, stating that no
default or event which with notice or lapse of time (or both) would become a
default is existing under the Subject Lease (or if any such default or event is
existing, specifying the nature of such default or event), stating the date to
which rent has been paid, and containing such other statements and
representations as may be requested by Beneficiary; provided, however, that so
long as no Event of Default shall have occurred and be continuing, no more than
two (2) such certificates shall be requested during any twelve (12) month
period; and

 

(h)   Grantor shall not at any time subordinate its interest in the Mortgaged
Property or any portion thereof to the Lien or interests of any Beneficiary of
the lessor’s fee interest in the Premises.

 

5

--------------------------------------------------------------------------------


 

Section 4.2            No Merger.  So long as any of the Indebtedness or the
Obligations remain unpaid or unperformed, the fee title to and the leasehold
estate in the Premises subject to each Subject Lease shall not merge but shall
always be kept separate and distinct notwithstanding the union of such estates
in the lessor or Grantor, or in a third party, by purchase or otherwise.  If
Grantor acquires the fee title or any other estate, title or interest in the
Premises, or any part thereof, the lien of this Deed of Trust shall attach to,
cover and be a lien upon such acquired estate, title or interest and the same
shall thereupon be and become a part of the Mortgaged Property with the same
force and effect as if specifically encumbered herein.  Grantor agrees to
execute all instruments and documents that Beneficiary or Trustee may reasonably
require to ratify, confirm and further evidence the lien of this Deed of Trust
on the acquired estate, title or interest.  Furthermore, Grantor hereby appoints
Beneficiary as its true and lawful attorney-in-fact to execute and deliver,
following the occurrence and during the continuance of an Event of Default, all
such instruments and documents in the name and on behalf of Grantor.  This
power, being coupled with an interest, shall be irrevocable as long as any
portion of the Indebtedness remains unpaid.

 

Section 4.3            Beneficiary as Lessee.       If the Subject Lease shall
be terminated prior to the natural expiration of its term due to default by
Grantor or any tenant thereunder, and if, pursuant to the provisions of such
Subject Lease, Beneficiary or its designee shall acquire from the lessor a new
lease of the Premises, Grantor shall have no right, title or interest in or to
such new lease or the leasehold estate created thereby, or renewal privileges
therein contained.

 

Section 4.4            No Assignment.  Notwithstanding anything to the contrary
contained herein, this Deed of Trust shall not constitute an assignment of any
Subject Lease within the meaning of any provision thereof prohibiting its
assignment and Beneficiary shall have no liability or obligation thereunder by
reason of its acceptance of this Deed of Trust.  Beneficiary shall be liable for
the obligations of the tenant arising out of any Subject Lease for only that
period of time for which Beneficiary is in possession of the premises demised
thereunder or has acquired, by foreclosure or otherwise, and is holding all of
Grantor’s right, title and interest therein.]

 

ARTICLE 5
DEFAULT AND FORECLOSURE

 

Section 5.1            Remedies.  Upon the occurrence and during the continuance
of an Event of Default, Beneficiary may, at Beneficiary’s election and by or
through Trustee or otherwise, exercise any or all of the following rights,
remedies and recourses:

 

(a)   Acceleration.  Subject to any provisions of the Loan Documents providing
for the automatic acceleration of the Indebtedness upon the occurrence of
certain Events of Default, declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Grantor), whereupon the same shall
become immediately due and payable.

 

(b)   Entry on Mortgaged Property.  [Subject to the terms of the Subject Lease
and applicable law, e][E]nter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon.  If Grantor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Beneficiary’s prior written consent, [subject to the terms of the
Subject Lease and applicable law,] Beneficiary may invoke any legal remedies to
dispossess Grantor.

 

6

--------------------------------------------------------------------------------


 

(c)   Operation of Mortgaged Property.  Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as
Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary deems necessary or desirable), [all in a manner consistent
with the terms of the Subject Lease,] and apply all Rents and other amounts
collected by Trustee or Beneficiary in connection therewith in accordance with
the provisions of Section 5.7.

 

(d)   Foreclosure and Sale.  Institute proceedings for the complete foreclosure
of this Deed of Trust by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels[,
subject to the terms of the Subject Lease and applicable law] as Beneficiary may
determine.  With respect to any notices required or permitted under the UCC,
Grantor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable.  At any such sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Grantor shall be
completely and irrevocably divested of all of its right, title, interest, claim,
equity, equity of redemption, and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Grantor, and against all other Persons claiming or to
claim the property sold or any part thereof, by, through or under Grantor. 
Beneficiary or any of the other Secured Parties may be a purchaser at such
sale.  If Beneficiary or such other Secured Party is the highest bidder,
Beneficiary or such other Secured Party may credit the portion of the purchase
price that would be distributed to Beneficiary or such other Secured Party
against the Indebtedness in lieu of paying cash.  In the event this Deed of
Trust is foreclosed by judicial action, appraisement of the Mortgaged Property
is waived.

 

(e)   Receiver.  Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Mortgaged Property for the repayment of the
Indebtedness, the appointment of a receiver of the Mortgaged Property, and
Grantor irrevocably consents to such appointment.  Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court,  [and in a manner consistent with
the terms of the Subject Lease,] and shall apply such Rents in accordance with
the provisions of Section 5.7.

 

(f)    Other.  [Subject to the terms of the Subject Lease, e][E]xercise all
other rights, remedies and recourses granted under the Loan Documents or
otherwise available at law or in equity.

 

Section 5.2            Separate Sales.  [To the extent not prohibited under the
Subject Lease, t][T]he Mortgaged Property may be sold in one or more parcels and
in such manner and order as Trustee in its sole discretion may elect.  The right
of sale arising out of any Event of Default shall not be exhausted by any one or
more sales.

 

Section 5.3            Remedies Cumulative, Concurrent and Nonexclusive. 
Trustee, Beneficiary and the other Secured Parties shall have all rights,
remedies and recourses granted in the Loan Documents and available at law or
equity (including the UCC), which rights (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Grantor or
others obligated under the Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Trustee, Beneficiary
or such other Secured Party, as the case may be, (c) may be exercised as often
as occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No action by Trustee, Beneficiary or any other Secured

 

7

--------------------------------------------------------------------------------


 

Party in the enforcement of any rights, remedies or recourses under the Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

 

Section 5.4            Release of and Resort to Collateral.  Beneficiary may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a first and
prior lien and security interest in and to the Mortgaged Property.  For payment
of the Indebtedness, Beneficiary may resort to any other security in such order
and manner as Beneficiary may elect.

 

Section 5.5            Waiver of Redemption, Notice and Marshalling of Assets. 
To the fullest extent permitted by law, Grantor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to Grantor
by virtue of any present or future statute of limitations or law or judicial
decision exempting the Mortgaged Property from attachment, levy or sale on
execution or providing for any stay of execution, exemption from civil process,
redemption or extension of time for payment, (b) all notices of any Event of
Default or of any election by Trustee or Beneficiary to exercise or the actual
exercise of any right, remedy or recourse provided for under the Loan Documents,
and (c) any right to a marshalling of assets or a sale in inverse order of
alienation.

 

Section 5.6            Discontinuance of Proceedings.  If Trustee, Beneficiary
or any other Secured Party shall have proceeded to invoke any right, remedy or
recourse permitted under the Loan Documents and shall thereafter elect to
discontinue or abandon it for any reason, Trustee, Beneficiary or such other
Secured Party, as the case may be, shall have the unqualified right to do so
and, in such an event, Grantor, Trustee, Beneficiary and the other Secured
Parties shall be restored to their former positions with respect to the
Indebtedness, the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Trustee,
Beneficiary and the other Secured Parties shall continue as if the right, remedy
or recourse had never been invoked, but no such discontinuance or abandonment
shall waive any Event of Default which may then exist or the right of Trustee,
Beneficiary or any other Secured Party thereafter to exercise any right, remedy
or recourse under the Loan Documents for such Event of Default.

 

Section 5.7            Application of Proceeds.  The proceeds of any sale of,
and the Rents and other amounts generated by the holding, leasing, management,
operation or other use of the Mortgaged Property, shall be applied by
Beneficiary or Trustee (or the receiver, if one is appointed) in the following
order unless otherwise required by applicable law:

 

(a)   to the payment of the reasonable costs and actual out-of-pocket expenses
of taking possession of the Mortgaged Property and of holding, using, leasing,
repairing, improving and selling the same, including, without limitation
(1) trustee’s and receiver’s fees and expenses, including the repayment of the
amounts evidenced by any receiver’s certificates, (2) court costs,
(3) attorneys’ and accountants’ fees and expenses, [and] (4) costs of
advertisement[, and (5) the payment of all rent and other charges under the
Subject Lease];

 

(b)   to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Beneficiary in its sole discretion may
determine; and

 

(c)   the balance, if any, to the Persons legally entitled thereto.

 

8

--------------------------------------------------------------------------------


 

Section 5.8            Occupancy After Foreclosure.  Any sale of the Mortgaged
Property or any part thereof in accordance with Section 5.1(d) will divest all
right, title and interest of Grantor in and to the property sold.  Subject to
applicable law [and the Subject Lease], any purchaser at a foreclosure sale will
receive immediate possession of the property purchased.  If Grantor retains
possession of such property or any part thereof subsequent to such sale, Grantor
will be considered a tenant at sufferance of the purchaser, and will, if Grantor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.

 

Section 5.9            Additional Advances and Disbursements; Costs of
Enforcement.  [To the extent not prohibited under the terms of the Subject
Lease, u][U]pon the occurrence and during the continuance of any Event of
Default, Beneficiary and each of the other Secured Parties shall have the right,
but not the obligation, to cure such Event of Default in the name and on behalf
of Grantor.  All sums advanced and expenses incurred at any time by Beneficiary
or any other Secured Party under this Section 5.9, or otherwise under this Deed
of Trust or any of the other Loan Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred, to and
including the date of reimbursement, computed at the highest rate at which
interest is then computed on any portion of the Indebtedness, and all such sums,
together with interest thereon, shall be secured by this Deed of Trust.

 

(b)   Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Indebtedness or any claim under this Deed of Trust and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Beneficiary in respect thereof, by litigation or otherwise.

 

Section 5.10         No Mortgagee in Possession.  Neither the enforcement of any
of the remedies under this Article 5, the assignment of the Rents and Leases
under Article 6, the security interests under Article 7, nor any other remedies
afforded to Beneficiary under the Loan Documents, at law or in equity shall
cause Trustee, Beneficiary or any other Secured Party to be deemed or construed
to be a mortgagee in possession of the Mortgaged Property, to obligate Trustee,
Beneficiary or any other Secured Party to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

 

ARTICLE 6
ASSIGNMENT OF RENTS AND LEASES

 

Section 6.1            Assignment.  In furtherance of and in addition to the
assignment made by Grantor in Section 2.1 of this Deed of Trust, Grantor hereby
absolutely and unconditionally assigns, sells, transfers and conveys to Trustee
(for the benefit of Beneficiary) and to Beneficiary all of its right, title and
interest in and to all Leases, whether now existing or hereafter entered into,
and all of its right, title and interest in and to all Rents.  This assignment
is an absolute assignment and not an assignment for additional security only. 
So long as no Event of Default shall have occurred and be continuing, Grantor
shall have a revocable license from Trustee and Beneficiary to exercise all
rights extended to the landlord under the Leases, including the right to receive
and collect all Rents and to hold the Rents in trust for use in the payment and
performance of the Obligations and to otherwise use the same.  The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing.  Upon the occurrence and during
the continuance of an Event of Default, whether or not legal proceedings have
commenced, and without regard to waste, adequacy of security for the Obligations
or solvency of Grantor, the license herein granted shall automatically expire
and terminate, without notice to

 

9

--------------------------------------------------------------------------------


 

Grantor by Trustee or Beneficiary (any such notice being hereby expressly waived
by Grantor to the extent permitted by applicable law).

 

Section 6.2            Perfection Upon Recordation.  Grantor acknowledges that
Beneficiary and Trustee have taken all actions necessary to obtain, and that
upon recordation of this Deed of Trust Beneficiary and Trustee shall have, to
the extent permitted under applicable law, a valid and fully perfected, first
priority, present assignment of the Rents arising out of the Leases and all
security for such Leases.  Grantor acknowledges and agrees that upon recordation
of this Deed of Trust Trustee’s and Beneficiary’s interest in the Rents shall be
deemed to be fully perfected, “choate” and enforced as to Grantor and to the
extent permitted under applicable law, all third parties, including, without
limitation, any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of commencing
a foreclosure action with respect to this Deed of Trust, making formal demand
for the Rents, obtaining the appointment of a receiver or taking any other
affirmative action.

 

Section 6.3            Bankruptcy Provisions.  Without limitation of the
absolute nature of the assignment of the Rents hereunder, Grantor, Trustee and
Beneficiary agree that (a) this Deed of Trust shall constitute a “security
agreement” for purposes of Section 552(b) of the Bankruptcy Code, (b) the
security interest created by this Deed of Trust extends to property of Grantor
acquired before the commencement of a case in bankruptcy and to all amounts paid
as Rents and (c) such security interest shall extend to all Rents acquired by
the estate after the commencement of any case in bankruptcy.

 

Section 6.4            [No Merger of Estates.  So long as part of the
Indebtedness and the Obligations secured hereby remain unpaid and undischarged,
the fee and leasehold estates to the Mortgaged Property shall not merge, but
shall remain separate and distinct, notwithstanding the union of such estates
either in Grantor, Beneficiary, any tenant or any third party by purchase or
otherwise.]

 

ARTICLE 7
SECURITY AGREEMENT

 

Section 7.1            Security Interest.  This Deed of Trust constitutes a
“security agreement” on personal property within the meaning of the UCC and
other applicable law and with respect to the Personalty, Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance
and Condemnation Awards.  To this end, Grantor grants to Beneficiary a first and
prior security interest in the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and all other Mortgaged Property which is personal property to secure the
payment of the Indebtedness and performance of the Obligations, and agrees that
Beneficiary shall have all the rights and remedies of a secured party under the
UCC with respect to such property.  Any notice of sale, disposition or other
intended action by Beneficiary with respect to the Personalty, Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance
and Condemnation Awards sent to Grantor at least ten (10) days prior to any
action under the UCC shall constitute reasonable notice to Grantor.  In the
event of any conflict or inconsistency between the terms of this Deed of Trust
and the terms of the Security Agreement with respect to the collateral covered
both therein and herein, the Security Agreement shall control and govern to the
extent of any such conflict or inconsistency.

 

Section 7.2            Financing Statements.  Grantor shall prepare and deliver
to Beneficiary such financing statements, and shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case in form and substance satisfactory to Beneficiary, as Beneficiary may, from
time to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder.  Grantor hereby irrevocably
authorizes Beneficiary to cause financing

 

10

--------------------------------------------------------------------------------


 

statements (and amendments thereto and continuations thereof) and any such
documents, instruments and assurances to be recorded and filed, at such times
and places as may be required or permitted by law to so create, perfect and
preserve such security interest.  Grantor represents and warrants to Beneficiary
that Grantor’s jurisdiction of organization is the State of
[                                ].  After the date of this Deed of Trust,
Grantor shall not change its name, type of organization, organizational
identification number (if any), jurisdiction of organization or location (within
the meaning of the UCC) without giving at least thirty (30) days’ prior written
notice to Beneficiary.

 

Section 7.3            Fixture Filing.  This Deed of Trust shall also constitute
a “fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures.  The information provided in this
Section 7.3 is provided so that this Deed of Trust shall comply with the
requirements of the UCC for a mortgage instrument to be filed as a financing
statement.  Grantor is the “Debtor” and its name and mailing address are set
forth in the preamble of this Deed of Trust immediately preceding Article 1. 
Beneficiary is the “Secured Party” and its name and mailing address from which
information concerning the security interest granted herein may be obtained are
also set forth in the preamble of this Deed of Trust immediately preceding
Article 1.  A statement describing the portion of the Mortgaged Property
comprising the fixtures hereby secured is set forth in Section 1.1(e) of this
Deed of Trust.  Grantor represents and warrants to Beneficiary that Grantor is
the record owner of the Mortgaged Property, the employer identification number
of Grantor is [                          ] and the organizational identification
number of Grantor is [                        ].

 

ARTICLE 8
CONCERNING THE TRUSTEE

 

Section 8.1            Certain Rights.  With the approval of Beneficiary,
Trustee shall have the right to select, employ and consult with counsel. 
Trustee shall have the right to rely on any instrument, document or signature
authorizing or supporting any action taken or proposed to be taken by it
hereunder, believed by it in good faith to be genuine.  Trustee shall be
entitled to reimbursement for actual, reasonable expenses incurred by it in the
performance of its duties and to reasonable compensation for Trustee’s services
hereunder as shall be rendered.  Grantor shall, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and indemnify,
defend and save Trustee harmless against, all liability and reasonable expenses
which may be incurred by it in the performance of its duties, including those
arising from joint, concurrent, or comparative negligence of Trustee; provided,
however, that Grantor shall not be liable under such indemnification to the
extent such liability or expenses result solely from Trustee’s gross negligence
or willful misconduct.  Grantor’s obligations under this Section 8.1 shall not
be reduced or impaired by principles of comparative or contributory negligence.

 

Section 8.2            Retention of Money.  All moneys received by Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated in any manner
from any other moneys (except to the extent required by law), and Trustee shall
be under no liability for interest on any moneys received by Trustee hereunder.

 

Section 8.3            Successor Trustees.  If Trustee or any successor Trustee
shall die, resign or become disqualified from acting in the execution of this
trust, or Beneficiary shall desire to appoint a substitute Trustee, Beneficiary
shall have full power to appoint one or more substitute Trustees and, if
preferred, several substitute Trustees in succession who shall succeed to all
the estates, rights, powers and duties of Trustee.  Such appointment may be
executed by any authorized agent of Beneficiary and as so executed, such
appointment shall be conclusively presumed to be executed with authority, valid
and sufficient, without further proof of any action.

 

11

--------------------------------------------------------------------------------


 

Section 8.4            Perfection of Appointment.  Should any deed, conveyance
or instrument of any nature be required from Grantor by any successor Trustee to
more fully and certainly vest in and confirm to such successor Trustee such
estates, rights, powers and duties, then, upon request by such Trustee, all such
deeds, conveyances and instruments shall be made, executed, acknowledged and
delivered and shall be caused to be recorded and/or filed by Grantor.

 

Section 8.5            Trustee Liability.  In no event or circumstance shall
Trustee or any substitute Trustee hereunder be personally liable under or as a
result of this Deed of Trust, either as a result of any action by Trustee (or
any substitute Trustee) in the exercise of the powers hereby granted or
otherwise.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.1            Notices.  Any notice required or permitted to be given
under this Deed of Trust shall be given in accordance with Section 10.02 of the
Credit Agreement.

 

Section 9.2            Covenants Running with the Land.  All Obligations
contained in this Deed of Trust are intended by Grantor, Beneficiary and Trustee
to be, and shall be construed as, covenants running with the Land.  As used
herein, “Grantor” shall refer to the party named in the first paragraph of this
Deed of Trust and to any subsequent owner of all or any portion of the Mortgaged
Property.  All Persons who may have or acquire an interest in the Mortgaged
Property shall be deemed to have notice of, and be bound by, the terms of the
Credit Agreement and the other Loan Documents; provided, however, that no such
party shall be entitled to any rights thereunder without the prior written
consent of Beneficiary.

 

Section 9.3            Attorney-in-Fact.  Grantor hereby irrevocably appoints
Beneficiary as its attorney-in-fact, which agency is coupled with an interest
and with full power of substitution, with full authority in the place and stead
of Grantor and in the name of Grantor or otherwise (a) to execute and/or record
any notices of completion, cessation of labor or any other notices that
Beneficiary deems appropriate to protect Beneficiary’s interest, if Grantor
shall fail to do so within ten (10) days after written request by Beneficiary,
(b) upon the issuance of a deed pursuant to the foreclosure of this Deed of
Trust or the delivery of a deed in lieu of foreclosure, to execute all
instruments of assignment, conveyance or further assurance with respect to the
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare and
file or record financing statements and continuation statements, and to prepare,
execute and file or record applications for registration and like papers
necessary to create, perfect or preserve Beneficiary’s security interests and
rights in or to any of the Mortgaged Property, and (d) after the occurrence and
during the continuance of any Event of Default, to perform any obligation of
Grantor hereunder; provided, however, that (1) Beneficiary shall not under any
circumstances be obligated to perform any obligation of Grantor; (2) any sums
advanced by Beneficiary in such performance shall be added to and included in
the Indebtedness and shall bear interest at the highest rate at which interest
is then computed on any portion of the Indebtedness; (3) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section 9.3.

 

Section 9.4            Successors and Assigns.  This Deed of Trust shall be
binding upon and inure to the benefit of Beneficiary, the other Secured Parties,
Trustee and Grantor and their respective

 

12

--------------------------------------------------------------------------------


 

successors and assigns.  Grantor shall not, without the prior written consent of
Beneficiary, assign any rights, duties or obligations hereunder.

 

Section 9.5            No Waiver.  Any failure by Beneficiary, the other Secured
Parties or Trustee to insist upon strict performance of any of the terms,
provisions or conditions of the Loan Documents shall not be deemed to be a
waiver of same, and Beneficiary, the other Secured Parties and Trustee shall
have the right at any time to insist upon strict performance of all of such
terms, provisions and conditions.

 

Section 9.6            Credit Agreement.  If any conflict or inconsistency
exists between this Deed of Trust and the Credit Agreement, the Credit Agreement
shall control and govern to the extent of any such conflict or inconsistency.

 

Section 9.7            Release or Reconveyance.  Upon payment in full of the
Indebtedness and performance in full of the Obligations or upon a sale or other
disposition of the Mortgaged Property permitted by the Credit Agreement,
Beneficiary, at Grantor’s request and expense, shall release the liens and
security interests created by this Deed of Trust or reconvey the Mortgaged
Property to Grantor.

 

Section 9.8            Waiver of Stay, Moratorium and Similar Rights.  Grantor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any stay, marshalling
of assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this Deed
of Trust or the Indebtedness or Obligations secured hereby, or any agreement
between Grantor and Beneficiary or any rights or remedies of Trustee,
Beneficiary or any other Secured Party.

 

Section 9.9            Applicable Law.  The provisions of this Deed of Trust
regarding the creation, perfection and enforcement of the liens and security
interests herein granted shall be governed by and construed under the laws of
the state in which the Mortgaged Property is located.  All other provisions of
this Deed of Trust shall be governed by the laws of the State of New York
(including, without limitation, Section 5-1401 of the General Obligations Law of
the State of New York).

 

Section 9.10         Headings.  The Article, Section and Subsection titles
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such Articles, Sections
or Subsections.

 

Section 9.11         Severability.  If any provision of this Deed of Trust shall
be held by any court of competent jurisdiction to be unlawful, void or
unenforceable for any reason, such provision shall be deemed severable from and
shall in no way affect the enforceability and validity of the remaining
provisions of this Deed of Trust.

 

Section 9.12         Entire Agreement.  This Deed of Trust and the other Loan
Documents embody the entire agreement and understanding between Grantor and
Beneficiary relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof.  Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no unwritten oral agreements between the parties.

 

13

--------------------------------------------------------------------------------


 

Section 9.13                            Beneficiary as Agent; Successor Agents.

 

(a)          Agent has been appointed to act as Agent hereunder by the other
Secured Parties.  Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of the Mortgaged Property) in accordance with the terms of the
Credit Agreement, any related agency agreement among Agent and the other Secured
Parties (collectively, as amended, amended and restated, supplemented or
otherwise modified or replaced from time to time, the “Agency Documents”) and
this Deed of Trust.  Grantor and all other Persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of Agent,
without inquiry into the existence of required consents or approvals of the
Secured Parties therefor.

 

(b)         Beneficiary shall at all times be the same Person that is Agent
under the Agency Documents.  Written notice of resignation by Agent pursuant to
the Agency Documents shall also constitute notice of resignation as Agent under
this Deed of Trust.  Removal of Agent pursuant to any provision of the Agency
Documents shall also constitute removal as Agent under this Deed of Trust. 
Appointment of a successor Agent pursuant to the Agency Documents shall also
constitute appointment of a successor Agent under this Deed of Trust.  Upon the
acceptance of any appointment as Agent by a successor Agent under the Agency
Documents, that successor Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Agent as the Beneficiary under this Deed of Trust, and the retiring or removed
Agent shall promptly (i) assign and transfer to such successor Agent all of its
right, title and interest in and to this Deed of Trust and the Mortgaged
Property, and (ii) execute and deliver to such successor Agent such assignments
and amendments and take such other actions, as may be necessary or appropriate
in connection with the assignment to such successor Agent of the liens and
security interests created hereunder, whereupon such retiring or removed Agent
shall be discharged from its duties and obligations under this Deed of Trust. 
After any retiring or removed Agent’s resignation or removal hereunder as Agent,
the provisions of this Deed of Trust and the Agency Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it under this Deed of
Trust while it was Agent hereunder.

 

ARTICLE 10
LOCAL LAW PROVISIONS

 

[To Come]

 

[The remainder of this page has been intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

GRANTOR:

[                                            ],

 

a [                                  ] [                            ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

[Insert state specific form of notary acknowledgement]

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Legal Description of premises located at
[                                                              ]:

 

[See Attached Page(s) For Legal Description]

 

Exh. A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[SUBJECT LEASE

 

The term “Subject Lease” shall mean the agreement of lease described in this
Exhibit B.  If more than one agreement of lease is described, the “Subject
Lease” shall mean (a) each lease individually and (b) all such leases
collectively.

 

That certain [Title of Lease] dated [Date of Lease], [as amended by
                    ,] pursuant to which Grantor leases all or a portion of the
Land from [Full Name of Lessor], a memorandum of which was recorded with the
County Clerk of [County] County, [State], [contemporaneously herewith] [in
[Book/Liber/Reel] [          ], Page [        ]].]

 

Exh. B-1

--------------------------------------------------------------------------------


 

[EXHIBIT C]

 

PERMITTED ENCUMBRANCES

 

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Beneficiary by Commonwealth Land Title Insurance Company on
or about the date hereof pursuant to commitment number [                  ].

 

Exh. C-1

--------------------------------------------------------------------------------